Exhibit 10.1



--------------------------------------------------------------------------------



TERM LOAN CREDIT AGREEMENT

among


KEMET CORPORATION,
as a Borrower,

KEMET ELECTRONICS CORPORATION,
as a Borrower,
VARIOUS LENDERS

and

BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT and COLLATERAL AGENT
_______________________________________

Dated as of April 28, 2017

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as SOLE LEAD ARRANGER AND BOOKRUNNER



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS    1

1.01
Defined Terms    1

1.02
Terms Generally and Certain Interpretive Provisions    53

1.03
Limited Condition Acquisition    54

SECTION 2.
AMOUNT AND TERMS OF CREDIT    55

2.01
The Commitments    55

2.02
Minimum Amount of Each Borrowing    56

2.03
Notice of Borrowing    56

2.04
Disbursement of Funds    57

2.05
Notes    57

2.06
Interest Rate Continuations and Conversions    58

2.07
Pro Rata Borrowings    59

2.08
Interest    59

2.09
Interest Periods    60

2.10
Increased Costs, Illegality, etc.    61

2.11
Compensation    63

2.12
Change of Lending Office    64

2.13
Replacement of Lenders    64

2.14
Extended Term Loans    65

2.15
Incremental Term Loan Commitments    67

2.16
Borrowers’ Representative    70

2.17
[Reserved]    71

2.18
Refinancing Facilities    71

2.19
Reverse Dutch Auction Repurchases    73

2.20
Open Market Purchases    74

SECTION 3.
[RESERVED]    75

SECTION 4.
FEE; REDUCTIONS OF COMMITMENT    75

4.01
Fees    75

4.02
Mandatory Reduction of Commitments    75

SECTION 5.
PREPAYMENTS; PAYMENTS; TAXES    76

5.01
Voluntary Prepayments    76

5.02
Mandatory Repayments    78

5.03
Method and Place of Payment    81

5.04
Net Payments    81



-i-

--------------------------------------------------------------------------------

Page


SECTION 6.
CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING DATE    85

6.01
Term Loan Credit Agreement    85

6.02
[Reserved]    85

6.03
Opinions of Counsel    85

6.04
Corporate Documents; Proceedings, etc.    85

6.05
Senior Secured Notes Redemption    85

6.06
[Reserved]    85

6.07
Intercreditor Agreement    85

6.08
Insurance    85

6.09
Security Documents    86

6.10
Subsidiaries Guaranty    86

6.11
Financial Statements    86

6.12
Solvency Certificate    87

6.13
Fees, etc.    87

6.14
No Default; Representation and Warranties    87

6.15
Patriot Act    87

6.16
Borrowing Notice    87

6.17
Officer’s Certificate    87

6.18
Material Adverse Effect    87

SECTION 7.
CONDITIONS PRECEDENT TO ALL CREDIT EVENTS AFTER THE CLOSING DATE    87

SECTION 8.
REPRESENTATIONS, WARRANTIES AND AGREEMENTS    87

8.01
Organizational Status    87

8.02
Power and Authority; Enforceability    88

8.03
No Violation    88

8.04
Approvals    88

8.05
Financial Statements; Financial Condition    89

8.06
Litigation    89

8.07
True and Complete Disclosure    89

8.08
Use of Proceeds; Margin Regulations    90

8.09
Tax Returns and Payments    90

8.10
Benefit Plans    90

8.11
The Security Documents    92

8.12
Properties    92

8.13
Capitalization    93

8.14
Subsidiaries    93

8.15
Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA    93

8.16
Investment Company Act    93

8.17
No Default    94



-ii-



--------------------------------------------------------------------------------

Page


8.18
Environmental Matters    94

8.19
Labor Relations    94

8.20
Intellectual Property    94

8.21
EEA Financial Institutions    94

SECTION 9.
AFFIRMATIVE COVENANTS    95

9.01
Information Covenants    95

9.02
Books, Records and Inspections; Conference Calls    99

9.03
Maintenance of Property; Insurance    99

9.04
Existence; Franchises    100

9.05
Compliance with Statutes, etc.    100

9.06
Compliance with Environmental Laws    101

9.07
ERISA    101

9.08
End of Fiscal Years; Fiscal Quarters    102

9.09
ABL Credit Agreement    102

9.10
Payment of Taxes    102

9.11
Use of Proceeds    102

9.12
Additional Security; Further Assurances; etc.    102

9.13
Post-Closing Actions    104

9.14
Permitted Acquisitions    104

9.15
Credit Ratings    104

9.16
Designation of Subsidiaries    104

9.17
KEC    105

SECTION 10.
NEGATIVE COVENANTS    105

10.01
Liens    105

10.02
Consolidation, Merger, or Sale of Assets, etc.    110

10.03
Dividends    114

10.04
Indebtedness    116

10.05
Advances, Investments and Loans    120

10.06
Transactions with Affiliates    123

10.07
Limitations on Payments, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.    125

10.08
Limitation on Certain Restrictions on Subsidiaries    126

10.09
Business    127

10.10
Negative Pledges    128

10.11
Crystallization Event of Japanese Pledge Agreement    129

SECTION 11.
EVENTS OF DEFAULT    129

11.01
Payments    129

11.02
Representations, etc.    129

11.03
Covenants    129

11.04
Default Under Other Agreements    129



-iii-



--------------------------------------------------------------------------------

Page


11.05
Bankruptcy, etc.    130

11.06
ERISA    130

11.07
Security Documents    131

11.08
Guaranties    131

11.09
Judgments    131

11.10
Change of Control    131

SECTION 12.
THE ADMINISTRATIVE AGENT    132

12.01
Appointment and Authorization    132

12.02
Delegation of Duties    133

12.03
Exculpatory Provisions    133

12.04
Reliance by Administrative Agent    134

12.05
No Other Duties, Etc.    134

12.06
Non-reliance on Administrative Agent and Other Lenders    135

12.07
Indemnification by the Lenders    135

12.08
Rights as a Lender    135

12.09
Administrative Agent May File Proofs of Claim; Credit Bidding    135

12.10
Resignation of the Agents    137

12.11
Collateral Matters and Guaranty Matters    137

12.12
Designated Interest Rate Protection Agreements and Designated Treasury Services
Agreements    138

12.13
Withholding Taxes    139

SECTION 13.
MISCELLANEOUS    139

13.01
Payment of Expenses, etc.    139

13.02
Right of Setoff    141

13.03
Notices    142

13.04
Benefit of Agreement; Assignments; Participations, etc.    143

13.05
No Waiver; Remedies Cumulative    148

13.06
Payments Pro Rata    149

13.07
Calculations; Computations    149

13.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    150

13.09
Counterparts    151

13.10
[Reserved]    151

13.11
Headings Descriptive    151

13.12
Amendment or Waiver; etc.    152

13.13
Survival    154

13.14
[Reserved]    154

13.15
Confidentiality    155

13.16
USA Patriot Act Notice    156

13.17
[Reserved]    156

13.18
Waiver of Sovereign Immunity    156



-iv-



--------------------------------------------------------------------------------

Page


13.19
[Reserved]    156

13.20
INTERCREDITOR AGREEMENT    156

13.21
Absence of Fiduciary Relationship    157

13.22
Electronic Execution of Assignments and Certain Other Documents    157

13.23
Entire Agreement    158

13.24
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    158

13.25
Original Issue Discount    158

13.26
Parallel Debt    158

SECTION 14.
CREDIT AGREEMENT PARTY GUARANTY    159

14.01
The Guaranty    159

14.02
Bankruptcy    159

14.03
Nature of Liability    160

14.04
Independent Obligation    160

14.05
Authorization    161

14.06
Reliance    162

14.07
Subordination    162

14.08
Waiver    163

14.09
Maximum Liability    164

14.10
Payments    164

14.11
Joint and Several Liability of Borrowers    164

14.12
Keepwell    166







-v-



--------------------------------------------------------------------------------






SCHEDULE 1.01(B)
Unrestricted Subsidiaries

SCHEDULE 2.01
Commitments

SCHEDULE 2.19(a)
Reverse Dutch Auction Procedures

SCHEDULE 8.12
Real Property

SCHEDULE 8.14
Subsidiaries

SCHEDULE 9.13
Post-Closing Actions

SCHEDULE 10.01(iii)
Existing Liens

SCHEDULE 10.04
Existing Indebtedness

SCHEDULE 10.05(iii)
Existing Investments

SCHEDULE 10.06(viii)
Affiliate Transactions

EXHIBIT A-1
Form of Notice of Borrowing

EXHIBIT A-2
Form of Notice of Conversion/Continuation

EXHIBIT B
Form of Term Note

EXHIBIT C
Form of U.S. Tax Compliance Certificate

EXHIBIT D
[Reserved]

EXHIBIT E
Form of Officers’ Certificate

EXHIBIT F
[Reserved]

EXHIBIT G
Form of Security Agreement

EXHIBIT H
Form of Subsidiaries Guaranty

EXHIBIT I
Form of Solvency Certificate

EXHIBIT J
Form of Compliance Certificate

EXHIBIT K
Form of Assignment and Assumption

EXHIBIT L
Form of Incremental Term Loan Commitment Agreement

EXHIBIT M
Form of Intercreditor Agreement





-vi-



--------------------------------------------------------------------------------






THIS TERM LOAN CREDIT AGREEMENT, dated as of April 28, 2017, is by and among
KEMET Corporation, a Delaware corporation (“Parent”), KEMET Electronics
Corporation, a Delaware corporation (“KEC,” and together with the Parent, the
“Borrowers”), the Lenders party hereto from time to time and BANK OF AMERICA,
N.A. (“Bank of America”), as the Administrative Agent and the Collateral Agent.
All capitalized terms used herein and defined in Section 1 are used herein as
therein defined.
W I T N E S S E T H:
WHEREAS, the Borrowers have requested that the Lenders make Initial Term Loans
under this Agreement in the amount of $345,000,000, and the Borrowers will use
the proceeds of such borrowings, together with cash on hand, to fund the Senior
Secured Notes Redemption (as defined below) and to pay certain fees and expenses
related to the Transactions; and
WHEREAS, the Lenders have indicated their willingness to lend such Initial Term
Loans on the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
Section 1.    Definitions and Accounting Terms.
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“ABL Collateral” shall have the meaning set forth in the Intercreditor
Agreement.
“ABL Credit Agreement” shall mean (a) that certain Loan and Security Agreement,
dated as of September 30, 2010, as the same may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof (including by reference to the Intercreditor
Agreement) and thereof, among the Borrowers, the other borrowers party thereto,
certain lenders party thereto and Bank of America, as the administrative agent,
and (b) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any Indebtedness or other financial accommodation that has been
incurred to refinance (subject to the limitations set forth herein (including by
reference to the Intercreditor Agreement)) in whole or in part the Indebtedness
and other obligations outstanding under (x) the credit agreement referred to in
clause (a) or (y) any subsequent ABL Credit Agreement, unless such agreement or
instrument expressly provides that it is not intended to be and is not an ABL
Credit Agreement hereunder. Any reference to the ABL Credit Agreement hereunder
shall be deemed a reference to any ABL Credit Agreement then in existence.
“Acquired Entity or Business” shall mean either (a) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Parent, which assets
shall, as a result of the respective acquisition, become assets of the Parent or
a Restricted Subsidiary of the Borrower (or assets of a Person who shall be
merged with and into the Parent or a Restricted Subsidiary of the Parent) or (b)
a majority of the Equity Interests of any such Person, which Person shall, as





--------------------------------------------------------------------------------





a result of the respective acquisition, become a Restricted Subsidiary of the
Parent (or shall be merged with and into the Parent or a Restricted Subsidiary
of the Parent).
“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Collateral Agent and one or more Junior Representatives for holders of
Permitted Junior Debt providing that, inter alia, the Liens on the Collateral in
favor of the Collateral Agent (for the benefit of the Secured Creditors) shall
be senior to such Liens in favor of the Junior Representatives (for the benefit
of the holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof. The Additional
Intercreditor Agreement shall be in a form customary at such time for
transactions of the type contemplated thereby and reasonably satisfactory to the
Administrative Agent and Parent.
“Additional Specified Foreign Pledge Agreement” shall mean any security
agreement, pledge, collateral assignment, mortgage, deed of trust, trust deed or
other instrument evidencing or creating or purporting to create any security
interests in favor of the Collateral Agent for its benefit and for the benefit
of the Secured Creditors in any Additional Specified Foreign Stock and/or the
TOKIN Preferred Stock, as applicable, as amended, modified, restated,
supplemented or replaced from time to time.
“Additional Specified Foreign Stock” shall mean any Equity Interest of any
Additional Specified Foreign Subsidiary (it being understood and agreed, for the
avoidance of doubt, that at any time KEMET Electronics Japan Co., Ltd. does not
constitute an Immaterial Subsidiary, any Equity Interest of KEMET Electronics
Japan Co., Ltd. shall constitute Additional Specified Foreign Stock at such
time).
“Additional Specified Foreign Subsidiary” shall mean any first-tier Foreign
Subsidiary organized under the laws of the Republic of Singapore, Japan, Italy
or Mexico.
“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.
“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.10.
“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of Parent or any Subsidiary thereof as a result
of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.
“Agent Parties” shall have the meaning provided in Section 13.03(c).


-2-



--------------------------------------------------------------------------------





“Agents” shall mean the Administrative Agent, the Collateral Agent, any
sub-agent or co-agent of either of the foregoing pursuant to the Credit
Documents and the Lead Arranger.
“Agreement” shall mean this Term Loan Credit Agreement, as may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to each Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Increased Term Loan Spread” shall mean, with respect to any then
outstanding Initial Term Loans at the time of the provision of any new Tranche
of Incremental Term Loans that is established pursuant to Section 2.15 which new
Tranche is subject to an Effective Yield that is greater than the Effective
Yield applicable to such Initial Term Loans by more than 0.50%, the margin per
annum (expressed as a percentage) mutually determined by the Administrative
Agent and the Borrowers in good faith (and notified by the Administrative Agent
to the Lenders) as the margin per annum required to cause the Effective Yield
applicable to such then existing Initial Term Loans, after giving effect to any
increase in the LIBO Rate floor or Base Rate floor applicable to such existing
Initial Term Loans pursuant to Section 2.15(a), to equal (a) the Effective Yield
applicable to such new Tranche of Incremental Term Loans minus (b) 0.50%. Each
mutual determination of the “Applicable Increased Term Loan Spread” by the
Administrative Agent and the Borrowers shall be conclusive and binding on all
Lenders absent manifest error.
“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Initial Term Loans maintained as (a) Base Rate Term Loans, 5.00% and (b) LIBO
Rate Term Loans, 6.00%.
The Applicable Margins for any Tranche of Incremental Term Loans shall be (i) in
the case of Incremental Term Loans added to an existing Tranche, the same as the
Applicable Margins for such existing Tranche, and (ii) otherwise, as specified
in the applicable Incremental Term Loan Commitment Agreement; provided that on
and after the date of such incurrence of any Tranche of Incremental Term Loans
which gives rise to a determination of a new Applicable Increased Term Loan
Spread, the Applicable Margins for the Initial Term Loans shall be the higher of
(x) the Applicable Increased Term Loan Spread for such Type of Initial Term
Loans and (y) the Applicable Margin for such Type of Initial Term Loans as
otherwise determined above in the absence of this clause (x). The Applicable
Margins for any Tranche of Refinancing Term Loans shall be as specified in the
applicable Refinancing Term Loan Amendment. The Applicable Margins for any
Tranche of Extended Term Loans shall be as specified in the applicable Extension
Amendment.
“Applicable Prepayment Percentage” shall mean, at any time, 50%; provided that,
if at any time the Consolidated Total Net Leverage Ratio as of the last day of
the fiscal year for which the Applicable Prepayment Percentage is calculated (as
set forth in an officer’s certificate delivered pursuant to Section 9.01(e) for
such fiscal year) is less than or equal to 1.00:1.00, the Applicable Prepayment
Percentage shall instead be 25%; provided, further, that if at any time the
Consolidated Total Net Leverage Ratio as of the last day of the fiscal year for
which the Applicable Prepayment Percentage is calculated (as set forth in an
officer’s


-3-



--------------------------------------------------------------------------------





certificate delivered pursuant to Section 9.01(e) for such fiscal year) is less
than or equal to 0.50:1.00, the Applicable Prepayment Percentage shall instead
be 0%.
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) an existing Lender, (b) an Affiliate of an
existing Lender or (c) an entity or an Affiliate of an entity that administers
or manages an existing Lender.
“Asset Sale” shall mean any sale, transfer or other disposition of all or any
part of the property or assets of by any Borrower or any Restricted Subsidiary,
or entry into any Sale-Leaseback Transaction by any Borrower or any Restricted
Subsidiary, in each case, pursuant to Sections 10.02(ii), (x) or (xii)(b).
“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit K (appropriately completed) or such other
form as shall be acceptable to the Administrative Agent and the Borrowers (such
approval by the Borrowers not to be unreasonably withheld, delayed or
conditioned).
“Auction” shall have the meaning set forth in Section 2.19(a).
“Auction Manager” shall have the meaning set forth in Section 2.19(a).
“Audited Financial Statements” shall have the meaning provided in Section 6.11.
“Available Amount” shall mean, on any date (the “Determination Date”), an amount
(which shall not be less than $0) equal to:
(a)    the sum of, without duplication:
(i)    (A) $5,000,000 plus (B) the Cumulative Retained Excess Cash Flow Amount
as of such date (measured annually); plus
(ii)    100% of the aggregate net cash proceeds and the fair market value of
property other than cash received by Parent since the Closing Date as a
contribution to its common equity capital or from the issue or sale of the
Equity Interests of Parent or any direct or indirect Parent Company (excluding,
without duplication, Qualified Preferred Stock, Equity Interests sold to a
Restricted Subsidiary of Parent or to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement of the Parent
or a Restricted Subsidiary of Parent or to the extent applied to any other
basket or exception under this Agreement), or from the issue or sale of
Qualified Preferred Stock of Parent or debt securities of Parent, in each case
that have been converted into or exchanged for Equity Interests of Parent or any
direct or indirect Parent Company (other than Qualified Preferred Stock and
convertible or exchangeable Equity Interests or debt securities sold to a
Restricted Subsidiary of Parent); plus
(iii)    100% of the aggregate amount of cash proceeds and the fair market value
of property other than cash received by Parent or a Restricted Subsidiary of
Parent from (A) the sale or disposition (other than


-4-



--------------------------------------------------------------------------------





to Parent or a Restricted Subsidiary of the Parent) of Investments made after
the Closing Date the permissibility of which was contingent upon the utilization
of the Available Amount and from repayments, repurchases and redemptions of such
Investments from the Parent and its Restricted Subsidiaries by any Person (other
than the Parent or any Restricted Subsidiary); (B) a return, profit,
distribution or similar amounts from an Investment made after the Closing Date
the permissibility of which was contingent upon the utilization of the Available
Amount, to the extent that such amounts were not otherwise included in the
Consolidated Net Income of the Parent for such period, (C) the sale (other than
to the Parent or any Restricted Subsidiary) of the Equity Interests of an
Unrestricted Subsidiary; (D) a distribution or dividend from an Unrestricted
Subsidiary, to the extent that such amounts were not otherwise included in the
Consolidated Net Income of Parent for such period; and (E) any Investment that
was made after the Closing Date in a Person that is not a subsidiary at such
time that subsequently becomes a Restricted Subsidiary of the Parent; plus
(iv)    in the event that any Unrestricted Subsidiary of Parent designated as
such after the Closing Date is redesignated as a Restricted Subsidiary or has
been merged or consolidated with or into or transfers or conveys its assets to,
or is liquidated into, Parent or a Restricted Subsidiary of Parent, in each case
after Closing Date, the fair market value of Parent’s Investment in such
Subsidiary as of the date of such redesignation, combination or transfer (or of
the assets transferred or conveyed, as applicable), after deducting any
Indebtedness associated with the Unrestricted Subsidiary so designated or
combined or any Indebtedness associated with the assets so transferred or
conveyed (other than in each case to the extent that the designation of such
Subsidiary as an Unrestricted Subsidiary constituted an Investment not made in
reliance on the Available Amount); plus
(v)    the amount of Declined Proceeds;
minus (b) the sum of:
(i)    the aggregate amount of the consideration paid by Parent and its
Restricted Subsidiaries in reliance upon the Available Amount under Section
9.14(a) in connection with Permitted Acquisitions consummated on or after the
Closing Date and on or prior to the Determination Date;
(ii)    the aggregate amount of all Dividends made by Parent and its Restricted
Subsidiaries pursuant to Section 10.03(ix) on or after the Closing Date and on
or prior to the Determination Date;
(iii)    the aggregate amount of all Investments made by Parent and its
Restricted Subsidiaries pursuant to Section 10.05(xviii) on or after the Closing
Date and on or prior to the Determination Date; and
(iv)    the aggregate amount of repayments, repurchases, redemptions or
defeasances of Indebtedness pursuant to Section 10.07(a)


-5-



--------------------------------------------------------------------------------





(C)(i) on or after the Closing Date and on or prior to the Determination Date.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bank of America” shall have the meaning provided in the preamble hereto.
“Bankruptcy Code” shall have the meaning provided in Section 11.05.
“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate (which, if negative, shall be deemed to be
0.00%) plus 1/2 of 1%, (b) the Prime Rate, and (c) the LIBO Rate for a LIBO Rate
Loan with a one month Interest Period commencing on such day plus 1.00%.
“Base Rate Term Loan” shall mean each Term Loan which is designated or deemed
designated as a Term Loan bearing interest at the Base Rate by Parent at the
time of the incurrence thereof or conversion thereto.
“Borrower Materials” shall have the meaning provided in Section 9.01.
“Borrowers” shall have the meaning provided in the preamble hereto.
“Borrowing” shall mean the borrowing of the same Type of Term Loan pursuant to a
single Tranche by the Borrowers from all the Lenders having Commitments with
respect to such Tranche on a given date (or resulting from a conversion or
conversions on such date), having, in the case of LIBO Rate Term Loans, the same
Interest Period; provided that any Incremental Term Loans incurred pursuant to
Section 2.01(b) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to, and in accordance with the requirements of, Section
2.15(c).
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Term Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in the
New York or London interbank Eurodollar market.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with U.S. GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that Capital Expenditures shall not include (a) the
purchase price paid in connection with a Permitted Acquisition, (b) the purchase
price of equipment that is purchased simultaneously


-6-



--------------------------------------------------------------------------------





with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for such existing equipment being traded in at such time, (c)
expenditures made in leasehold improvements, to the extent reimbursed by the
landlord, (d) expenditures to the extent that they are actually paid for by any
Person other than a Credit Party or any Restricted Subsidiary and for which no
Credit Party or any Restricted Subsidiary has provided or is required to provide
or incur, directly or indirectly, any consideration or monetary obligation to
such third party or any other Person (whether before, during or after such
period), (e) the purchase price of equipment that is purchased with insurance
proceeds received in respect of equipment subject to a Recovery Event and (f)
property, plant and equipment taken in settlement of accounts.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with U.S. GAAP.
“Cash Equivalents” shall mean:
(a)    U.S. Dollars, Canadian dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;
(b)    readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least Aa3 (or the equivalent grade) by Moody’s or AA- by S&P;
(c)    marketable general obligations issued by any state of the United States
or any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P;
(d)    securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;
(e)    certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;


-7-



--------------------------------------------------------------------------------





(f)    repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (d) and (e) above
entered into with any financial institution meeting the qualifications specified
in clause (e) above;
(g)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition;
(h)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (g) of this
definition; and
(i)    Indebtedness or preferred stock issued by Person having a credit rating
of at least A-2 (or the equivalent grade) by Moody’s or A by S&P, maturing
within twenty-four months after the date of acquisition.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
“CFC” shall mean a Subsidiary of the Parent that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
“Change in Law” shall mean the occurrence after the Closing Date of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 2.10(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after such applicable date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.
“Change of Control” shall be deemed to occur if:
(a)    any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act, as amended, but excluding any employee benefit plan of such
person and its Subsidiaries and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
the Permitted Holders, shall have, directly or indirectly, acquired beneficial
ownership of Equity Interests representing 35% or more on a fully diluted basis
of the aggregate voting power represented by the issued and outstanding Equity
Interests of Parent;
(b)    a “change of control” (or similar event) shall occur under (I) the ABL
Credit Agreement or (II) the definitive agreements pursuant to which any
Refinancing Notes or Indebtedness permitted under Section 10.04(xxvii) or (xxix)


-8-



--------------------------------------------------------------------------------





was issued or incurred, in each case of this subclause (II) with an aggregate
outstanding principal amount in respect of such series of Refinancing Notes or
other Indebtedness in excess of the Threshold Amount;
(c)    during any period 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(d)    Parent shall cease to own, directly or indirectly, 100% of the Equity
Interests of KEC.
“Closing Date” shall mean April 28, 2017.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document, including, without limitation, the
Pledged Collateral and all “Collateral” as described in the Security Agreement;
provided that in no event shall the term “Collateral” include Excluded
Collateral.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.
“Commitment” shall mean any of the commitments of any Lender, whether an Initial
Term Loan Commitment, Refinancing Term Loan Commitment or an Incremental Term
Loan Commitment of such Lender.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Parent and its Restricted Subsidiaries at such time (other than
cash and Cash Equivalents, amounts related to current or deferred Taxes based on
income or profits, assets held for sale, loans to third parties that are
permitted under this Agreement, pension assets, deferred bank fees and
derivative financial instruments).
“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Parent and its Restricted Subsidiaries at such time
(other than the current portion of any Indebtedness under this Agreement, the
current portion of any other long-term Indebtedness which would otherwise be
included therein, accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), accruals for current or deferred Taxes


-9-



--------------------------------------------------------------------------------





based on income or profits, accruals of any costs or expenses related to
restructuring reserves to the extent permitted to be included in the calculation
of Consolidated EBITDA and the current portion of pension liabilities).
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (a) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (b) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (c) amortization of intangibles (including, without
limitation, amortization of turnaround costs, goodwill and organizational costs)
(excluding any such adjustment to the extent that it represents an accrual of or
reserve for cash expenditures in any future period except to the extent such
adjustment is subsequently reversed), in each case of such Person and its
Restricted Subsidiaries for such period on a consolidated basis in accordance
with U.S. GAAP.
“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication):
(a)    provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes and including an amount equal to the tax distributions
actually made to the holders of the Equity Interests of such Person or any
direct or indirect parent of such Person in respect of such period in accordance
with Section 10.03(iv) as though such amounts had been paid as income taxes
directly by such Person, in each case, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(b)    the Consolidated Depreciation and Amortization Expense of such Person and
its Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus
(c)    the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus
(d)    any other consolidated non-cash charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such consolidated non-cash
charges were included in computing such Consolidated Net Income; provided that
to such extent any such non-cash charge represents an accrual or reserve for
anticipated cash payments in a future period, the actual cash payments in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period; plus
(e)    any losses from foreign currency transactions (including losses related
to currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus
(f)    any other cost savings, operating expense reductions, operating
improvements and synergies permitted to be added back to this definition
pursuant


-10-



--------------------------------------------------------------------------------





to the definition of “Pro Forma Cost Savings” (including, without limitation,
costs and expenses incurred after the Closing Date related to employment of
terminated employees incurred by such Person during such period to the extent
such costs and expenses were deducted in computing Consolidated Net Income) and,
in the case of this clause (f), subject to the “Cost Savings Cap” (as defined in
the definition of “Pro Forma Cost Savings”); plus
(g)    any cost savings, operating expense reductions, operating improvements
and synergies, in each case, related to the TOKIN Acquisition and previously
identified to the Lenders in the lenders presentation that was posted to the
Platform in connection with the primary syndication of the Initial Term Loans;
plus
(h)    losses in respect of post-retirement benefits of such Person, as a result
of the application of ASC 715, Compensation-Retirement Benefits, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus
(i)    any proceeds from business interruption insurance received by such Person
during such period, to the extent the associated losses arising out of the event
that resulted in the payment of such business interruption insurance proceeds
were included in computing Consolidated Net Income; minus
(j)    the amount of any gain in respect of post-retirement benefits as a result
of the application of ASC 715, to the extent such gains were taken into account
in computing such Consolidated Net Income; minus
(k)    any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus
(l)    non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period,
in each case, on a consolidated basis and determined in accordance with U.S.
GAAP.
“Consolidated First Lien Net Leverage Ratio” shall mean, at any time, the ratio
of (a) Consolidated First Lien Secured Debt at such time to (b) Consolidated
EBITDA of Parent and its Restricted Subsidiaries for the Test Period then most
recently ended for which Section 9.01 Financials were required to have been
delivered. If the Consolidated First Lien Net Leverage Ratio is being determined
for a given Test Period, Consolidated First Lien Secured Debt shall be measured
on the last day of such Test Period, with Consolidated EBITDA being determined
for such period.
“Consolidated First Lien Secured Debt” shall mean, at any time, (a) the sum of
all Consolidated Indebtedness at such time that is secured by a Lien on any
assets of Parent or any Restricted Subsidiary, less (b) the aggregate principal
amount of Indebtedness of Parent and its Restricted Subsidiaries at such time
that is secured solely by a Lien on the assets of


-11-



--------------------------------------------------------------------------------





Parent and its Restricted Subsidiaries that is junior to the Lien securing the
Obligations (provided that, other than for purposes of determining the
Applicable Prepayment Percentage, any Indebtedness being incurred under Section
10.04(xxvii) and all previously incurred Indebtedness outstanding pursuant to
Section 10.04(xxvii) shall be deemed to be secured by a Lien on the assets of
the Parent and its Restricted Subsidiaries that is pari passu to the Lien
securing the Obligations for purposes of this definition), less (c) unrestricted
cash and Cash Equivalents of Parent and its Restricted Subsidiaries in an
aggregate amount not to exceed $125,000,000, in each case, calculated on a Pro
Forma Basis.
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (a) all Capitalized Lease Obligations of the Parent and its
Restricted Subsidiaries, (b) all Indebtedness of the Parent and its Restricted
Subsidiaries that would constitute Indebtedness under clause (a)(i) of the
definition of “Indebtedness” and (iii) all Contingent Obligations of Parent and
its Restricted Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in the preceding clauses (a) and (b), in each case,
determined on a consolidated basis in accordance with U.S. GAAP and calculated
on a Pro Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Refinancing Notes or Permitted Notes that have
been defeased or satisfied and discharged in accordance with the applicable
indenture or with respect to which the required deposit has been made in
connection with a call for repurchase or redemption to occur within the time
period set forth in the applicable indenture, in each case to the extent such
transactions are permitted by Section 10.07(a).
“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:
(a)    any after-tax effect of all extraordinary, nonrecurring or unusual gains
or losses or income or expenses (including related to the Transactions) or any
restructuring charges or reserves, including, without limitation, any expenses
related to any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses, retention, severance, system establishment cost,
contract termination costs, costs to consolidate facilities and relocate
employees, advisor fees and other out of pocket costs and non-cash charges to
assess and execute operational improvement plans and restructuring programs,
will be excluded;
(b)    any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under this Agreement, including a refinancing thereof (in each case
whether or not successful) (including any such costs and charges incurred in
connection with the Transactions), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain, loss, income or expense will be excluded;
(c)    the net income (or loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be


-12-



--------------------------------------------------------------------------------





excluded; provided that the income of such Person will be included to the extent
of the amount of dividends or similar distributions paid in cash (or converted
to cash or Cash Equivalents) to the specified Person or a Restricted Subsidiary
of the Person;
(d)    the net income (or loss) of any Person and its Restricted Subsidiaries
will be calculated without deducting the income attributed to, or adding the
losses attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;
(e)    the cumulative effect of any change in accounting principles will be
excluded;
(f)    (i) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and
(ii) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent, in the case of
clause (ii), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of Parent or any Restricted Subsidiary,
will be excluded;
(g)    the effect of any non-cash impairment charges or write-ups, write-downs
or write-offs of assets or liabilities resulting from the application of U.S.
GAAP and the amortization of intangibles arising from the application of U.S.
GAAP, including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded;
(h)    any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;
(i)    any increase in amortization or depreciation, or effect of any
adjustments to inventory, property, plant or equipment, software, goodwill and
other intangibles, debt line items, deferred revenue or rent expense, any one
time cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Transactions or
any other acquisition prior to or following the Closing Date will be excluded;
(j)    an amount equal to the tax distributions actually made to the holders of
the Equity Interests of such Person or any direct or indirect parent of such
Person in respect of such period in accordance with Section 10.03(iv) will be
included as though such amounts had been paid as income taxes directly by such
Person for such period;
(k)    unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including pursuant to ASC 830, Foreign


-13-



--------------------------------------------------------------------------------





Currency Matters, (including any net loss or gain resulting from hedge
arrangements for currency exchange risk) will be excluded;
(l)    any net gain or loss in connection with the early extinguishment of
Indebtedness or obligations under Interest Rate Protection Agreements or Other
Hedging Agreements (including of ASC 815, Derivatives and Hedging) will be
excluded;
(m)    the amount of any restructuring, business optimization, acquisition and
integration costs and charges (including, without limitation, retention,
severance, systems establishment costs, excess pension charges, information
technology costs, rebranding costs, contract termination costs, including future
lease commitments, costs related to the start-up, closure or relocation or
consolidation of facilities and costs to relocate employees) will be excluded;
and
(n)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transactions in accordance with U.S. GAAP will be excluded.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Parent and its Restricted Subsidiaries at such date.
“Consolidated Total Gross Leverage Ratio” shall mean, at any time, the ratio of
(a) Consolidated Indebtedness at such time to (b) Consolidated EBITDA of Parent
and its Restricted Subsidiaries for the Test Period then most recently ended for
which Section 9.01 Financials were required to have been delivered. If the
Consolidated Total Gross Leverage Ratio is being determined for a given Test
Period, Consolidated Indebtedness shall be measured on the last day of such Test
Period, with Consolidated EBITDA being determined for such Test Period.
“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(a) Consolidated Indebtedness at such time, less the aggregate amount of
unrestricted cash and Cash Equivalents, which amount shall not exceed
$125,000,000, to (b) Consolidated EBITDA of Parent and its Restricted
Subsidiaries for the Test Period then most recently ended for which Section 9.01
Financials were required to have been delivered. If the Consolidated Total Net
Leverage Ratio is being determined for a given Test Period, Consolidated
Indebtedness shall be measured on the last day of such Test Period, with
Consolidated EBITDA being determined for such Test Period.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase


-14-



--------------------------------------------------------------------------------





property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.
“Contract Consideration” shall have the meaning provided to such term in the
definition of “Excess Cash Flow.”
“Cost Savings Cap” shall have the meaning provided to such term in the
definition of “Pro Forma Cost Savings.”
“Credit Agreement Party” shall mean each of the Borrowers.
“Credit Agreement Party Guaranty” shall mean the guaranty of each Credit
Agreement Party pursuant to Section 14.
“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Subsidiaries Guaranty, each Security Document, the Intercreditor Agreement, any
Additional Intercreditor Agreement, any Pari Passu Intercreditor Agreement, each
Incremental Term Loan Commitment Agreement, each Refinancing Term Loan Amendment
and each Extension Amendment.
“Credit Event” shall mean the making of any Term Loan.
“Credit Party” shall mean each Borrower and each Subsidiary Guarantor.
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, determined on a cumulative basis, equal to the aggregate cumulative sum
of Excess Cash Flow Not Otherwise Applied from the Closing Date for each fiscal
year (but not less than zero with respect to any fiscal year) ending after the
Closing Date and prior to such date.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declined Proceeds” shall have the meaning assigned to such term in Section
5.02(k).
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be


-15-



--------------------------------------------------------------------------------





funded hereunder unless such Lender notifies the Administrative Agent and Parent
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified Parent or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or Parent, to
confirm in writing to the Administrative Agent and Parent that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and Parent), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of (A) a proceeding under any Debtor Relief Law or (B) a Bail-In Action, or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to
Parent and each other Lender promptly following such determination.
“Designated Interest Rate Protection Agreement” shall mean each Interest Rate
Protection Agreement and Other Hedging Agreements entered into by Parent or any
Restricted Subsidiary with a Guaranteed Creditor secured by the Security
Documents. It is hereby understood that an Interest Rate Protection Agreement
may not be a Designated Interest Rate Protection Agreement to the extent it is
similarly treated as such, at the relevant Guaranteed Creditor’s option, under
the ABL Credit Agreement. Notwithstanding the foregoing, in no event shall any
agreement evidencing any Excluded Swap Obligation with respect to a Subsidiary
Guarantor constitute a Designated Interest Rate Protection Agreement with
respect to such Subsidiary Guarantor.
“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by Parent or any Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an officers’ certificate, setting forth the basis of such valuation,
less the amount of cash and Cash


-16-



--------------------------------------------------------------------------------





Equivalents received in connection with a subsequent sale of such Designated
Non-cash Consideration.
“Designated Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by the Parent or any Restricted Subsidiary with a
Guaranteed Creditor secured by the Security Documents. It is hereby understood
that a Treasury Services Agreement may not be a Designated Treasury Services
Agreement to the extent it is similarly treated as such, at the relevant
Guaranteed Creditor’s option, under the ABL Credit Agreement.
“Determination Date” shall have the meaning provided in the definition of the
term “Available Amount.”
“Disqualified Lender” shall mean (a) competitors of Parent and its subsidiaries,
and any person controlling any such competitor, in each case identified in
writing by Parent (or its counsel) to the Administrative Agent at any time and
(b) any affiliates of any such competitors, controlling persons or institutions
reasonably identifiable as affiliates solely on the basis of their names (other
than bona fide fixed income investors or debt funds that are affiliates of
competitors described in clause (a) above) or identified by Parent (or its
counsel) in writing to the Administrative Agent at any time (it being understood
that any update pursuant to clause (a) or clause (b) above shall not become
effective until the third business day following the Administrative Agent’s
receipt of such notice, and, in any event, shall not apply retroactively or to
any entity that is party to a pending trade as of the date of such notice).
“Disqualified Stock” shall mean, with respect to any Person, any capital stock
of such Person other than common Equity Interests or Qualified Preferred Stock
of such Person.
“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or authorized or made any other payment or delivery of
property (other than common equity of such Person) to its stockholders, partners
or members as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
capital stock or any partnership or membership interests outstanding on or after
the Closing Date (or any options or warrants issued by such Person with respect
to its Equity Interests).
“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia.
“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


-17-



--------------------------------------------------------------------------------





“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” shall mean, as to any Term Loan or other Indebtedness, the
effective yield on such Term Loan or other Indebtedness as mutually determined
by the Administrative Agent and Parent in good faith, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the Weighted Average Life to Maturity of such
Term Loan or other Indebtedness and (y) the four years following the date of
incurrence thereof) payable generally to lenders providing such Term Loan or
other Indebtedness, but excluding any arrangement, structuring, commitment,
underwriting or other fees payable in connection therewith that are not
generally shared with the relevant lenders, and customary consent fees paid
generally to consenting lenders. Each mutual determination of the “Effective
Yield” by the Administrative Agent and Parent shall be conclusive and binding on
all Lenders absent manifest error.
“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (a) any natural person, (b) any Disqualified Lender (solely, in the
case of a sale of a Participation to such Person, to the extent that the list of
Disqualified Lenders has been made available to all Lenders, or is available to
Lenders upon request) and (c) except to the extent provided in Sections 2.19,
2.20 and 13.04(d), Parent and its Subsidiaries and Affiliates.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
(a) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, investigation, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief arising out of
or relating to an alleged injury or threat of injury to human health, safety or
the Environment due to the presence of Hazardous Materials, including any
Release or threat of Release of any Hazardous Materials.
“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials.


-18-



--------------------------------------------------------------------------------





“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding, for the avoidance of doubt, any
Indebtedness convertible into or exchangeable for the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent or any Restricted Subsidiary would be deemed to
be a “single employer” within the meaning of Section 414(b) or (c) of the Code
and solely with respect to Section 412 of the Code, Section 414(b), (c), (m) or
(o) of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan, (c)
the incurrence by Parent, a Restricted Subsidiary, or an ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal (including under Section 4062(e) of ERISA)
of any of Parent, a Restricted Subsidiary, or an ERISA Affiliate from any Plan
or Multiemployer Plan, (d) the filing of a notice of intent to terminate a Plan
or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (e) the receipt by Parent, a Restricted Subsidiary, or an ERISA Affiliate
from the PBGC or a plan administrator of any notice of intent to terminate any
Plan or Multiemployer Plan or to appoint a trustee to administer any Plan, (f)
the adoption of any amendment to a Plan that would require the provision of
security pursuant to the Code, ERISA or other applicable law, (g) the receipt by
Parent, a Restricted Subsidiary, or an ERISA Affiliate of any written notice
concerning statutory liability arising from the withdrawal or partial withdrawal
of Parent, a Restricted Subsidiary, or an ERISA Affiliate from a Multiemployer
Plan or a written determination that a Multiemployer Plan is, or is expected to
be, insolvent or in reorganization, within the meaning of Title IV of ERISA, (h)
the occurrence of any non-exempt “prohibited transaction” (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) with respect to which Parent
or any Restricted Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Parent or any Restricted
Subsidiary could reasonably be expected to have liability, (i) the occurrence of
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of any Plan or the appointment of a trustee to administer any
Plan, (j) the filing of any request for or receipt of a minimum funding waiver
under Section 412(c) of the Code with respect to any Plan or Multiemployer Plan,
(k) a determination that any Plan is in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code), (l) the receipt by Parent,
a Restricted Subsidiary or any ERISA Affiliate of any notice, that a
Multiemployer Plan is, or is expected to be, in endangered or critical status
under Section 305 of ERISA, or (m) any other extraordinary event or condition
with respect to a Plan or Multiemployer


-19-



--------------------------------------------------------------------------------





Plan which could reasonably be expected to result in a Lien or any acceleration
of any statutory requirement to fund all or a substantial portion of the
unfunded accrued benefit liabilities of such plan.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Consolidated Net Income for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period (but excluding (x) any such decrease in Adjusted
Consolidated Working Capital arising from a Permitted Acquisition or
dispositions of any Person by Parent and/or its Restricted Subsidiaries during
such period, and (y) any increase in Adjusted Consolidated Working Capital
arising from any payment of any liability (or release or decrease in any
reserves) related to any fines, penalties or settlements incurred or accrued by
TOKIN Corporation), minus (b) the sum of, without duplication, (i) the aggregate
amount of all Capital Expenditures made by Parent and its Restricted
Subsidiaries during such period to the extent financed with Internally Generated
Cash, (ii) without duplication of amounts deducted pursuant to clause (iii)
below, the aggregate amount of all cash payments made in respect of all
Permitted Acquisitions and other Investments (excluding Investments in Cash
Equivalents or in Parent or a Person that, prior to and immediately following
the making of such Investment, was and remains a Restricted Subsidiary)
permitted under Section 10.05 made by Parent and its Restricted Subsidiaries
during such period, in each case to the extent financed with Internally
Generated Cash, (iii) without duplication of amounts deducted from Excess Cash
Flow in prior periods, the aggregate consideration required to be paid in cash
by Parent or any Restricted Subsidiary pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Investments or Capital Expenditures to be consummated
or made during the period of four consecutive fiscal quarters of Parent
following the end of such period; provided that to the extent the aggregate
amount of Internally Generated Cash actually utilized to finance such Permitted
Acquisitions, Investments or Capital Expenditures during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters, (iv) Dividends made in
cash during such fiscal year to the extent otherwise permitted by Section
10.03(iii), (v), (vi) or (vii), to the extent paid for with Internally Generated
Cash, (v) (A) the aggregate amount of Scheduled Repayments and other permanent
principal payments of Indebtedness of Parent and its Restricted Subsidiaries
during such period (other than (x) voluntary prepayments of Term Loans,
Refinancing Notes and Indebtedness incurred pursuant to Section 10.04(xxvii)
that rank pari passu with the Term Loans, (y) prepayments of revolving loans
under the ABL Credit Agreement or any other revolving credit facility secured by
a Lien on the Collateral ranking pari passu with the Lien on the Collateral
securing the ABL Credit Agreement or senior or pari passu with the Lien on the
Collateral securing the Indebtedness hereunder, except to the extent accompanied
by a permanent reduction in commitments therefor, and (z) prepayments of any
other revolving credit facility except to the extent accompanied by a permanent
reduction in commitments therefor) in each case to the extent paid for with
Internally Generated Cash and (B) prepayments and repayments of Term Loans
pursuant to Sections 5.02(d) or 5.02(f) to the extent the Asset Sale or Recovery
Event giving rise to such prepayment or repayment resulted in an increase to
Consolidated Net Income (but not in excess of the amount of such increase), (vi)
the portion of Transactions Costs and other transaction costs and expenses
related to items (i)-(v) above paid in cash during such fiscal year not deducted
in determining


-20-



--------------------------------------------------------------------------------





Consolidated Net Income, (vii) the increase, if any, in Adjusted Consolidated
Working Capital from the first day to the last day of such period (but excluding
any such increase in Adjusted Consolidated Working Capital arising from a
Permitted Acquisition or disposition of any Person by Parent and/or its
Restricted Subsidiaries during such period), (viii) cash payments in respect of
non-current liabilities (other than Indebtedness) to the extent made with
Internally Generated Cash, (ix) the aggregate amount of expenditures actually
made by Parent and its Restricted Subsidiaries with Internally Generated Cash
during such period (including expenditures for the payment of financing fees,
taxes, rent and pension and other retirement benefits) to the extent such
expenditures are not expensed during such period, (x) the aggregate amount of
any premium, make-whole or penalty payments actually paid with Internally
Generated Cash during such period that are required to be made in connection
with any prepayment of Indebtedness, (xi) Dividends made pursuant to clause
(iv), (ix) or, to the extent used to service Indebtedness of any Parent Company,
clause (x) of Section 10.03, and (xii) all non-cash gains to the extent included
in Consolidated Net Income for such period (excluding any non-cash gains to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period).
“Excess Cash Flow Payment Date” shall mean the date occurring 10 Business Days
after the date on which Parent’s annual audited financial statements are
required to be delivered pursuant to Section 9.01(b) (commencing with the date
such financial statements are required to be delivered pursuant to Section
9.01(b) with respect to the fiscal year ending March 31, 2018).
“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of the Borrowers.
“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.
“Excluded Perfection Actions” shall have the meaning assigned to such term in
the Security Agreement.
“Excluded Subsidiary” shall mean any Subsidiary of any Borrower that is (a) a
Foreign Subsidiary, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) not a
Wholly-Owned Subsidiary of Parent or one or more of its Wholly-Owned Restricted
Subsidiaries, (e) an Immaterial Subsidiary, (f) established or created pursuant
to Section 10.05(xi) and meeting the requirements of the proviso thereto;
provided that such Subsidiary shall only be an Excluded Subsidiary for the
period immediately prior to such acquisition, (g) prohibited by applicable law,
rule, or regulation from guaranteeing the facilities under this Agreement, or
which would require governmental (including regulatory) consent, approval,
license or authorization to provide a guarantee, in each case, unless such
consent, approval, license or authorization has been received (but without
obligation to seek the same), (h) prohibited from guaranteeing the Obligations
by any contractual obligation in existence (x) on the Closing Date or (y) at the
time of the acquisition of such Subsidiary after the Closing Date (to the extent
such prohibition was not entered into in contemplation of such acquisition), (i)
a not-for-profit Subsidiary or a Subsidiary regulated as an insurance company,
(j) any other Subsidiary with respect to which, in the reasonable judgment of
the Borrower and the Administrative Agent (confirmed in writing by notice to
Parent), the cost or other consequences (including any adverse tax consequences)
of guaranteeing the Obligations


-21-



--------------------------------------------------------------------------------





shall be excessive in view of the benefits to be obtained by the Lenders
therefrom and (k) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC; provided that, notwithstanding
the above, Parent may designate any Subsidiary that would otherwise constitute
an “Excluded Subsidiary” hereunder as a “Subsidiary Guarantor” and cause such
Subsidiary to execute the Subsidiaries Guaranty as a “Subsidiary Guarantor” (and
from and after the execution of the Subsidiaries Guaranty, such Subsidiary shall
no longer constitute an “Excluded Subsidiary” unless released from its
obligations under the Subsidiaries Guaranty as a “Subsidiary Guarantor” in
accordance with the terms hereof and thereof) so long as, to the extent such
Subsidiary is organized in a jurisdiction other than the U.S., such jurisdiction
shall be reasonably acceptable to the Administrative Agent and such Subsidiary
shall grant a perfected lien on substantially all of its assets to the
Collateral Agent for the benefit of the Secured Creditors, pursuant to
arrangements reasonably agreed between the Administrative Agent and Parent and
subject to customary limitations in such jurisdiction to be reasonably agreed to
between the Administrative Agent and Parent.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to Section 14.12 and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Credit Parties)
at the time the Guaranty of such Guarantor becomes effective with respect to
such Swap Obligation or (y) as it relates to all or a portion of the grant by
such Guarantor of a security interest, any Swap Obligation if, and to the extent
that, such Swap Obligation (or such security interest in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to Section 14.12 and any other “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Credit Parties) at the time the security
interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income, and franchise (and similar) Taxes
imposed on it, in each case (i) as a result of such recipient being organized in
or having its principal office or applicable lending office located in such
jurisdiction or (ii) as a result of any other present or former connection
between such recipient and the jurisdiction imposing such Tax (other than a
connection arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under,


-22-



--------------------------------------------------------------------------------





engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Term Loan or Credit Document), (b) any
branch profits Taxes under Section 884(a) of the Code, or any similar Tax,
imposed by any jurisdiction described in clause (a) above, (c) in the case of a
Lender (other than an assignee pursuant to a request by the Parent under Section
2.13), any U.S. federal withholding Tax that (i) is imposed on amounts payable
to or for the account of such Lender pursuant to any Requirement of Law in
effect at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent such recipient (or its assignor, if
any) was entitled, immediately before such designation of a new lending office
(or assignment), to receive additional amounts from the Credit Parties with
respect to such withholding tax pursuant to Section 5.04(a) or (ii) is
attributable to such recipient’s failure to comply with Section 5.04(c), (d) any
Taxes imposed under FATCA and (e) any U.S. federal backup withholding Taxes
pursuant to Code Section 3406.
“Existing Term Loan Tranche” shall have the meaning provided in Section 2.14(a).
“Extended Term Loan Maturity Date” shall mean, with respect to any Tranche of
Extended Term Loans, the date specified as such in the applicable Extension
Amendment.
“Extended Term Loans” shall have the meaning provided in Section 2.14(a).
“Extending Term Loan Lender” shall have the meaning provided in Section 2.14(c).
“Extension” shall mean any establishment of Extended Term Loans pursuant to
Section 2.14 and the applicable Extension Amendment.
“Extension Amendment” shall have the meaning provided in Section 2.14(d).
“Extension Election” shall have the meaning provided in Section 2.14(c).
“Extension Request” shall have the meaning provided in Section 2.14(a).
“Extension Series” shall have the meaning provided in Section 2.14(a).
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Parent and its Subsidiaries taken as a whole
would change hands between an independent willing buyer and a willing seller,
within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version described
above), and any intergovernmental agreements between a non-U.S. jurisdiction and
the United States (and any related Requirement of Law) implementing any of the
foregoing.


-23-



--------------------------------------------------------------------------------





“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.
“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:
(1)    the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, to the extent such
expense was deducted in computing Consolidated Net Income, including, without
limitation, amortization of original issue discount, the interest component of
all payments associated with Capitalized Lease Obligations, and the net of the
effect of all payments made or received pursuant to Interest Rate Protection
Agreements (but excluding any non-cash interest expense attributable to the
mark-to-market valuation of Interest Rate Protection Agreements or other
derivatives pursuant to U.S. GAAP) and excluding amortization or write-off of
deferred financing fees and expensing of any other financing fees; provided
that, for purposes of calculating consolidated interest expense, no effect will
be given to the discount and/or premium resulting from the bifurcation of
derivatives under ASC 815, Derivatives and Hedging, as a result of the terms of
the Indebtedness to which such consolidated interest expense applies; plus
(2)    the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus
(3)    all cash dividends, whether paid or accrued, on any series of preferred
stock or any series of Disqualified Stock of such Person or any Restricted
Subsidiary, excluding items eliminated in consolidation, in each case,
determined on a consolidated basis in accordance with U.S. GAAP; minus
(4)    the consolidated interest income of such Person and its Restricted
Subsidiaries for such period, whether received or accrued, to the extent such
income was included in determining Consolidated Net Income.
“Foreclosed Credit Agreement Party” shall have the meaning provided in Section
14.07.
“Foreign Asset Sale” shall have the meaning provided in Section 5.02(j).


-24-



--------------------------------------------------------------------------------





“Foreign Law Security Documents” shall mean the Singapore Share Charge, the
Mexican Stock Pledge Agreement, the Italian Pledge Agreement, the Japanese
Pledge Agreement and each Additional Specified Foreign Pledge Agreement.
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by any Borrower or any one or more of the Restricted
Subsidiaries primarily for the benefit of employees of such Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Foreign Recovery Event” shall have the meaning provided in Section 5.02(j).
“Foreign Subsidiaries” shall mean each Subsidiary of a Borrower that is not a
Domestic Subsidiary.
“FSHCO” shall mean any Domestic Subsidiary that has no material assets other
than Equity Interests in one or more Foreign Subsidiaries that are CFCs.
“Governmental Authority” shall mean the government of the United States of
America, any other, supranational authority or nation or any political
subdivision thereof, whether state, provincial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guaranteed Creditors” shall mean and include (x) each of the Lender Creditors
and (y) any Person that was the Administrative Agent, any Lender and any
Affiliate of the Administrative Agent or any Lender (even if the Administrative
Agent or such Lender subsequently ceases to be the Administrative Agent or a
Lender under this Agreement for any reason) at the time of entry into a
particular Designated Interest Rate Protection Agreement or Designated Treasury
Services Agreement.
“Guaranteed Obligations” shall mean (a) in the case of a Borrower, (i) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the unpaid principal and interest on each Note issued by, and all
Loans made to, each other Borrower under this Agreement, together with all the
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest, fees and other amounts accruing after the commencement
of any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for herein, whether or not such interest, fees, expenses and other
amounts is an allowed or allowable claim in any such proceeding) thereon) of
each other Borrower to the Lenders, the Administrative Agent and the Collateral
Agent now existing or hereafter incurred under, arising out of or in connection
with this Agreement and each other Credit Document (other than the Intercreditor
Agreement) to which each other Borrower is a party and the due performance and
compliance by the Borrowers with all the terms, conditions and agreements
contained in this Agreement and in each such other Credit Document (other than
the Intercreditor Agreement) and (ii) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become


-25-



--------------------------------------------------------------------------------





due), liabilities and indebtedness (including any interest, fees, expenses and
other amounts accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest, fees, expenses and other amounts is an allowed or allowable
claim in any such proceeding) of such Borrower or any of the Restricted
Subsidiaries owing under any Designated Interest Rate Protection Agreement or
Designated Treasury Services Agreement and the due performance and compliance
with all terms, conditions and agreements contained therein and (b) the
Obligations of the Subsidiary Guarantors under the Subsidiaries Guaranty.
“Guarantor” shall mean and include (a) each Borrower (with respect to the
Obligations of the other Borrower) and each Subsidiary Guarantor and (b) with
respect to the payment and performance by each Specified Credit Party of its
obligations under Section 14 with respect to all Swap Obligations, the
Borrowers.
“Guaranty” shall mean and include each of the Credit Agreement Party Guaranty
and the Subsidiaries Guaranty.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b)
any chemicals, materials or substances defined as or included in the definition
of “hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance regulated under any Environmental Law.
“Immaterial Subsidiary” shall mean any Restricted Subsidiary of the Parent that,
as of the date of the most recently ended Test Period for which Section 9.01
Financials were required to be delivered to Administrative Agent, does not have,
when taken together with all other Immaterial Subsidiaries, (a) assets in excess
of 2.0% of Consolidated Total Assets; or (b) revenues for the period of four
consecutive fiscal quarters ending on such date in excess of 2.0 % of the
combined revenues of the Parent and its Restricted Subsidiaries for such period;
provided that in no event shall a Borrower be considered an Immaterial
Subsidiary.
“Incremental Term Loan” shall have the meaning provided in Section 2.01(b).
“Incremental Term Loan Borrowing Date” shall mean, with respect to each
Incremental Term Loan, each date on which Incremental Term Loans are incurred
pursuant to Section 2.01(b), which date shall be the date of the effectiveness
of the respective Incremental Term Loan Commitment Agreement pursuant to which
such Incremental Term Loans are to be made.
“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.15
on a given Incremental Term Loan Borrowing Date, in such amount as agreed to by
such Lender in the Incremental Term Loan Commitment Agreement delivered pursuant
to Section 2.15, as the same may be terminated pursuant to Sections 4.02 and/or
11.
“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit L (appropriately completed and


-26-



--------------------------------------------------------------------------------





with such modifications (not inconsistent with Section 2.15 or the other
relevant provisions of this Agreement) as may be reasonably satisfactory to the
Borrowers and the Administrative Agent) executed in accordance with Section
2.15.
“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Term Loan Commitment on a given Incremental Term
Loan Borrowing Date, the satisfaction of each of the following conditions: (a)
no Event of Default then exists or would result therefrom (provided, that with
respect to any Incremental Term Loan Commitment requested with respect to any
Limited Condition Acquisition, such requirement shall be limited to the absence
of an Event of Default pursuant to Section 11.01 or Section 11.05 (it being
understood that the Lenders providing such Incremental Term Loan Commitment may
impose as a condition to funding any Incremental Term Loan Commitment the
absence of any additional Events of Default, which may be waived at the
discretion of such Lenders providing such Incremental Term Loan Commitment));
(b) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the
Incremental Term Loan Borrowing Date (it being understood and agreed that (x)
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, (y) any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such date and (z) the representations and warranties
contained in clauses (a) and (b) of Section 8.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 9.01) (provided, that with respect to any Incremental Term Loan
Commitment requested with respect to any Limited Condition Acquisition, such
requirement shall be limited to the truth and correctness of the Specified
Representations (it being understood that the Lenders providing such Incremental
Term Loan Commitment may impose as a condition to funding any Incremental Term
Loan Commitment the truth and correctness of additional representations and
warranties contained herein and in the other Credit Documents, which may be
waived at the discretion of such Lenders providing such Incremental Term Loan
Commitment)); (c) the delivery by the relevant Credit Parties of such technical
amendments, modifications and/or supplements to the respective Security
Documents as are reasonably requested by the Administrative Agent to ensure that
the additional Obligations to be incurred pursuant to the Incremental Term Loan
Commitments are secured by, and entitled to the benefits of, the relevant
Security Documents, and each of the Lenders hereby agrees to, and authorizes the
Collateral Agent to enter into, any such technical amendments, modifications or
supplements and (d) the delivery by Parent to the Administrative Agent of an
officer’s certificate executed by a Responsible Officer certifying as to
compliance with preceding clauses (a) and (b).
“Incremental Term Loan Lender” shall have the meaning provided in Section
2.15(b).
“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness (including principal, interest, fees and charges) of such Person
(i) for borrowed money or (ii) for the deferred purchase price of property or
services, (b) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (c) all Indebtedness of the types
described in clause (a), (b), (d), (e), (f) or (g) of this definition secured by
any Lien


-27-



--------------------------------------------------------------------------------





on any property owned by such Person, whether or not such Indebtedness has been
assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such Indebtedness, such Indebtedness shall
be deemed to be in an amount equal to the lesser of (x) the aggregate unpaid
amount of Indebtedness secured by such Lien and (y) the fair market value of the
property to which such Lien relates as determined in good faith by such Person),
(d) the aggregate amount of all Capitalized Lease Obligations of such Person,
(e) all Contingent Obligations of such Person, (f) all net obligations under any
Interest Rate Protection Agreement or any Other Hedging Agreement, and (g) all
Off-Balance Sheet Liabilities of such Person. Notwithstanding the foregoing,
Indebtedness shall not include (i) trade payables and accrued expenses incurred
by any Person in accordance with customary practices and in the ordinary course
of business of such Person or (ii) earn-outs and other contingent payments in
respect of acquisitions except to the extent that the liability on account of
any such earn-outs or contingent payment becomes fixed and is required by U.S.
GAAP to be reflected as a liability on the consolidated balance sheet of Parent
and its Restricted Subsidiaries.
“Indemnified Person” shall have the meaning provided in Section 13.01(a).
“Indemnified Taxes” shall mean Taxes other than (a) Excluded Taxes and (b) Other
Taxes.
“Independent Assets or Operations” shall mean, with respect to any Parent
Company, that such Parent Company’s total assets, revenues, income from
continuing operations before income taxes and cash flows from operating
activities (excluding in each case amounts related to its investment in the
Parent and its Restricted Subsidiaries), determined in accordance with GAAP and
as shown on the most recent balance sheet of such Parent Company, is more than
3.0% of such Parent Company’s corresponding consolidated amount.
“Initial Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the Incremental Term Loan Commitment Agreement
relating thereto; provided that the initial final maturity date for all
Incremental Term Loans of a given Tranche shall be the same date.
“Initial Maturity Date for Initial Term Loans” shall mean the date that is seven
years after the Closing Date, or if such date is not a Business Day, the next
preceding Business Day.
“Initial Term Loan” shall mean the Term Loans made on the Closing Date pursuant
to Section 2.01(a).
“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 2.01 directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.02 and/or 11. The aggregate amount of the Lenders’ Initial Term Loan
Commitments on the Closing Date is $345,000,000.
“Initial Tranche” shall have the meaning provided in the definition of the term
“Tranche.”


-28-



--------------------------------------------------------------------------------





“Intellectual Property” shall have the meaning provided in Section 8.20.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement in the
form of Exhibit M, dated as of the Closing Date, by and among the Collateral
Agent and Bank of America, as collateral agent under the ABL Credit Agreement,
as may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms thereof.
“Interest Determination Date” shall mean, with respect to any LIBO Rate Term
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Term Loan.
“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of the Parent and its Restricted Subsidiaries in respect of
Indebtedness determined on a consolidated basis in accordance with U.S. GAAP,
including amortization or original issue discount on any Indebtedness and
amortization of all fees payable in connection with the incurrence of such
Indebtedness, including, without limitation, the interest portion of any
deferred payment obligation and the interest component of any Capitalized Lease
Obligations, and, to the extent not included in such interest expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and costs of surety bonds in connection with financing
activities.
“Interest Payment Date” shall mean (a) with respect to any Base Rate Term Loan,
the last day of each March, June, September and December and (b) with respect to
any LIBO Rate Term Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
“Interest Period” shall have the meaning provided in Section 2.09.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
“Internally Generated Cash” shall mean cash generated from the Parent’s and its
Restricted Subsidiaries’ operations or borrowings under the ABL Credit Agreement
and not representing (a) a reinvestment by Parent or any Restricted Subsidiaries
of the Net Sale Proceeds of any Asset Sale or Net Insurance Proceeds of any
Recovery Event, (b) the proceeds of any issuance of any Equity Interests or any
Indebtedness of Parent or any Restricted Subsidiary or (c) any credit received
by the Parent or any Restricted Subsidiary with respect to any trade-in of
property for substantially similar property or any “like kind exchange” of
assets.
“Investments” shall have the meaning provided in Section 10.05.
“Italian Pledge Agreement” shall mean the Italian law governed Pledge Agreement
Over Shares, to be dated on or, to the extent permitted in accordance with
Section 9.13, after the Closing Date, among KEC and the Collateral Agent,
relating to the share capital of KEMET Electronics S.p.A.


-29-



--------------------------------------------------------------------------------





“Japanese Pledge Agreement” shall mean the Japanese law governed Pledge
Agreement, dated as of April 28, 2017, among KEC and the Collateral Agent,
relating to the share capital of TOKIN Corporation.
“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.
“KEC” shall have the meaning provided in the introductory paragraph hereto.
“Latest Maturity Date” shall mean, at any time, the latest Maturity Date
applicable to any Term Loan hereunder at such time, including the latest
maturity date of any Incremental Term Loan, Refinancing Term Loan or Extended
Term Loan, in each case as extended in accordance with this Agreement from time
to time.
“LCT Election” shall have the meaning provided in Section 1.03.
“LCT Test Date” shall have the meaning provided in Section 1.03.
“Lead Arranger” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement), in
its capacity as sole lead arranger and bookrunner for this Agreement.
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.15,
2.18 or 13.04(b).
“Lender Creditors” shall have the meaning provided in Section 14.01.
“LIBO Rate” shall mean:
(a)    for any Interest Period with respect to a LIBO Rate Term Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Term Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;


-30-



--------------------------------------------------------------------------------





provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding any
of the foregoing, the LIBO Rate shall not at any time be less than 1.00% per
annum.
“LIBO Rate Term Loan” shall mean each Term Loan which is designated as a Term
Loan bearing interest at the LIBO Rate by Parent at the time of the incurrence
thereof or conversion thereto.
“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).
“Limited Condition Acquisition” shall mean any acquisition (including by way of
merger) or similar Investment whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.
“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
this Agreement.
“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York.
“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Parent and its
Restricted Subsidiaries, taken as a whole, (b) a material and adverse effect on
the rights and remedies, taken as a whole, of the Administrative Agent and
Lenders, taken as a whole, under the Credit Documents or (c) a material and
adverse effect on the ability of the Credit Parties, taken as a whole, to
perform their payment obligations under the Credit Documents.
“Maturity Date” shall mean (a) with respect to any Initial Term Loans that have
not been extended pursuant to Section 2.14, the Initial Maturity Date for
Initial Term Loans, (b) with respect to any Incremental Term Loans that have not
been extended pursuant to Section 2.14, the Initial Incremental Term Loan
Maturity Date applicable thereto and (c) with respect to any Tranche of Extended
Term Loans, the Extended Term Loan Maturity Date applicable thereto. For the
avoidance of doubt, the parties understand that no waiver of any Default, Event
of Default or mandatory prepayment shall constitute an extension of the Maturity
Date.


-31-



--------------------------------------------------------------------------------





“Mexican Stock Pledge Agreement” shall mean the Mexican law governed Stock
Pledge Agreement, dated April 28, 2017, among KEC, the Collateral Agent and
KEMET de Mexico, S.A. de C.V., relating to the share capital of KEMET de Mexico
S.A. de C.V.
“Minimum Borrowing Amount” shall mean $1,000,000.
“Minimum Purchase Condition” shall have the meaning assigned to such term in
Section 2.19(b).
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA under which Parent or any
Restricted Subsidiary has any obligation or liability, including on account of
an ERISA Affiliate.
“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, an amount in cash equal to the gross cash proceeds received
by the respective Person from such incurrence, net of underwriting discounts,
commissions, fees and other costs of, and expenses associated with, such
incurrence.
“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, an
amount in cash equal to the gross cash proceeds received by the respective
Person in connection with such Recovery Event, net of (a) costs of, and expenses
associated with, such Recovery Event (including any costs incurred by Parent or
any of its Restricted Subsidiaries in connection with the adjustment, settlement
or collection of any claims of Parent or such Restricted Subsidiary in respect
thereof), (b) any taxes paid or payable as a result of such Recovery Event
(including Parent’s good faith estimate of any incremental income taxes that
will be payable as a result of such Recovery Event, including pursuant to tax
sharing arrangements or any tax distributions), (c) required payments of any
Indebtedness or other obligations (other than the Loans and Indebtedness secured
on a pari passu or junior basis to the Loans) which are secured by the assets
which were the subject of such Recovery Event or would be in default under the
terms thereof as a result of such theft, loss, physical destruction, damage,
taking or similar event underlying such Recovery Event and (d) to the extent
such Recovery Event involves any theft, loss, physical destruction, damage,
taking or similar event with respect to Investments made after the Closing Date
the permissibility of which was contingent upon the utilization of the Available
Amount, the portion of the Available Amount so utilized in connection with such
initial Investment.
“Net Sale Proceeds” shall mean, with respect to any Asset Sale (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset
Sale), an amount in cash equal to the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such Asset Sale, net of
(a) costs of, and expenses associated with, such Asset Sale (including fees and
commissions), (b) any taxes paid or payable as a result of such Asset Sale
(including Parent’s good faith estimate of any incremental income taxes that
will be payable as a result of such Asset Sale, including pursuant to tax
sharing arrangements or any tax distributions), (c) payments of unassumed
liabilities relating to the assets sold and required payments of any
Indebtedness or other obligations (other than the Loans and Indebtedness secured
on a pari passu or junior basis to the Loans) which are secured by the assets
which were sold or would be in default under the terms thereof as a result of
such Asset Sale, (d) amounts


-32-



--------------------------------------------------------------------------------





provided as a reserve in accordance with U.S. GAAP against any liabilities under
any indemnification obligation or purchase price adjustment associated with such
Asset Sale (provided that to the extent and at the time any such amounts are
released from such reserve to Parent or any of its Restricted Subsidiaries, such
amounts shall constitute Net Sale Proceeds), (e) cash escrows from the sale
price for such Asset Sale (provided that to the extent and at the time any such
amounts are released from escrow to Parent or any of its Restricted
Subsidiaries, such amounts shall constitute Net Sale Proceeds) and (f) to the
extent such Asset Sale involves any disposition of Investments made after the
Closing Date the permissibility of which was contingent upon the utilization of
the Available Amount, the portion of the Available Amount so utilized in
connection with such initial Investment.
“Non-Consenting Lender” shall have the meaning provided in Section 5.01(c).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Not Otherwise Applied” shall mean, with reference to any amount of Excess Cash
Flow, that such amount was not required to be applied to prepay the Term Loans
pursuant to Section 5.02(e).
“Note” shall mean each Term Note.
“Notice of Borrowing” shall mean a notice of a Borrowing pursuant to Section
2.03, which shall be substantially in the form of Exhibit A-1 or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of Parent.
“Notice of Conversion/Continuation” shall mean a notice of (a) a conversion of
Term Loans of a given Tranche made pursuant to one or more Borrowings of one or
more Types of Term Loans into a Borrowing (of the same Tranche) of another Type
of Term Loan, or (b) a continuation of LIBO Rate Term Loans, pursuant to Section
2.06, which shall be substantially in the form of Exhibit A-2 or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of Parent.
“Notice Office” shall mean Bank of America, N.A., Agency Management, One
Independence Center, Mail Code: NC1-001-05-46, Charlotte, NC 28255-0001,
Attention: Patricia Santos, Telephone: 980-387-3794, Facsimile: 704-625-4200,
Electronic Mail: Patricia.Santos@baml.com, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
“Obligations” shall mean (a) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Agent or Indemnified Person, by any Credit Party arising out of this
Agreement or any other Credit Document, including, without limitation, all
obligations to repay principal or interest (including interest, fees and other
amounts accruing during any proceeding under any Debtor Relief Laws, regardless
of whether allowed or allowable in such proceeding) on the Term Loans, and to
pay interest, fees, costs, charges, expenses, professional fees, and all sums
chargeable to


-33-



--------------------------------------------------------------------------------





any Credit Party or for which any Credit Party is liable as indemnitor under the
Credit Documents, whether or not evidenced by any note or other instrument and
(b) liabilities and indebtedness of Parent or any Restricted Subsidiary owing
under any Designated Interest Rate Protection Agreement or Designated Treasury
Services Agreement (with respect to any Subsidiary Guarantor, other than any
Excluded Swap Obligation of such Subsidiary Guarantor) entered into by Parent or
any Restricted Subsidiary, whether now in existence or hereafter arising.
Notwithstanding anything to the contrary contained above, (x) obligations of any
Credit Party under any Designated Interest Rate Protection Agreement or
Designated Treasury Services Agreement shall be secured and guaranteed pursuant
to the Credit Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (y) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Designated Interest Rate Protection
Agreement or Designated Treasury Services Agreement.
“OFAC” shall mean the U.S. Treasury Department Office of Foreign Assets Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (c) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
“Open Market Purchase” shall have the meaning provided in Section 2.20(a).
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or property Taxes or similar Taxes arising from
any payment made under, from the execution, delivery, registration, performance
or enforcement of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Credit Document except any such Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
2.13) that are imposed as a result of any present or former connection between
the relevant Lender and the jurisdiction imposing such Tax (other than a
connection arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Credit Document, or sold or assigned an interest in any Term
Loan or Credit Document).
“Parallel Debt” means in relation to an Underlying Debt an obligation to pay to
the Collateral Agent an amount equal to (and in the same currency as) the amount
of the Underlying Debt.
“Parent Company” shall mean any direct or indirect parent company of Parent.
“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Pari Passu
Representatives for holders of Permitted Pari Passu Notes (or Permitted
Refinancing Indebtedness in respect


-34-



--------------------------------------------------------------------------------





thereof) providing that, inter alia, the Liens on the Collateral in favor of the
Collateral Agent (for the benefit of the Secured Creditors) shall be pari passu
with such Liens in favor of the Pari Passu Representatives (for the benefit of
the holders of Permitted Pari Passu Notes (or Permitted Refinancing Indebtedness
in respect thereof)), as such intercreditor agreement may be amended, amended
and restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof. The Pari Passu Intercreditor
Agreement shall be in a form customary at such time for transactions of the type
contemplated thereby and otherwise reasonably satisfactory to the Administrative
Agent and the Parent.
“Pari Passu Representative” shall mean, with respect to any series of Permitted
Pari Passu Notes (or Permitted Refinancing Indebtedness in respect thereof), the
trustee, collateral agent, security agent or similar agent under the indenture
or other agreement pursuant to which such Permitted Pari Passu Notes (or
Permitted Refinancing Indebtedness in respect thereof) are issued and each of
their successors in such capacities.
“Participant” shall have the meaning provided in Section 13.04(c).
“Participant Register” shall have the meaning provided in Section 13.04(c).
“Patriot Act” shall have the meaning provided in Section 13.16.
“Payment Office” shall mean the office of the Administrative Agent located at
Bank of America, N.A., One Independence Center, Mail Code: NC1-001-05-46,
Charlotte, NC 28255-0001, Attention: Patricia Santos, Telephone: 980-387-3794,
Facsimile: 704-625-4200, Electronic Mail: Patricia.Santos@baml.com, or such
other office as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Perfection Certificate” shall have the meaning provided in the Security
Agreement.
“Permitted Acquisition” shall mean the acquisition by Parent or any Restricted
Subsidiary of an Acquired Entity or Business; provided that (a) the Acquired
Entity or Business acquired is in a business permitted by Section 10.09 and (b)
all applicable requirements of Section 9.14 are satisfied.
“Permitted Holders” shall mean Platinum Equity Capital Partners, L.P., a
Delaware limited partnership, and Platinum Equity Capital Partners II, L.P., a
Delaware limited partnership, and their Affiliates.
“Permitted Investment” shall have the meaning provided in Section 10.05.
“Permitted Junior Debt” shall mean and include (a) any Permitted Junior Notes
and (b) any Permitted Junior Loans.
“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents.
“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted


-35-



--------------------------------------------------------------------------------





Junior Loans, in each case as the same may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.
“Permitted Junior Loans” shall mean any Indebtedness of Parent or any Restricted
Subsidiary in the form of unsecured or secured loans; provided that (a) except
as provided in clause (e) below, no such Indebtedness, to the extent incurred by
any Credit Party, shall be secured by any asset of Parent or any of its
Subsidiaries, (b) no such Indebtedness, to the extent incurred by any Credit
Party, shall be guaranteed by any Person other than a Borrower or a Subsidiary
Guarantor, (c) no such Indebtedness shall be subject to scheduled amortization
or have a final maturity (excluding for this purpose, customary interim loan
financings that provide for automatic rollover, subject to customary conditions,
to Indebtedness otherwise meeting the maturity requirements of this clause), in
either case prior to the date occurring ninety-one (91) days following the
Latest Maturity Date as of the date such Indebtedness was incurred, (d) any
“asset sale” mandatory prepayment provision included in the agreement governing
such Indebtedness, to the extent incurred by any Credit Party, shall provide
that the Parent or its Subsidiary shall be permitted to repay obligations, and
terminate commitments, under this Agreement before prepaying or offering to
prepay such Indebtedness, (e) in the case of any such Indebtedness incurred by a
Credit Party that is secured (i) such Indebtedness is secured only by assets
comprising Collateral on a junior-lien basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of the Parent or any of its Subsidiaries other than the
Collateral, (ii) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
necessary to reflect the differing lien priorities and otherwise reasonably
satisfactory to the Administrative Agent) and (iii) a Junior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the Additional Intercreditor Agreement; provided that if such Indebtedness is
the initial incurrence of Permitted Junior Debt that is secured by assets of a
Borrower or any other Credit Party, then the Borrowers, the Guarantors, the
Administrative Agent, the Collateral Agent and the Junior Representative for
such Indebtedness shall have executed and delivered the Additional Intercreditor
Agreement and (f) to the extent incurred by any Credit Party, the covenants and
events of default, taken as a whole, shall be no more onerous in any material
respect than the related provisions contained in this Agreement; provided that
(x) any such terms may be more onerous to the extent they take effect after the
Latest Maturity Date as of the date such Indebtedness was incurred, and (y) in
the event that any agreement evidencing such Indebtedness contains financial
maintenance covenants, the Borrowers shall have offered in good faith to enter
into an amendment to this Agreement to add any such financial covenants as are
not then contained in this Agreement (provided that a certificate of a
Responsible Officer of Borrowers delivered to the Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that
Borrowers have determined in good faith that such terms and conditions satisfy
the requirement set out in the foregoing clause (f), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to Borrowers of an objection during such
five Business Day period (including a reasonable description of the basis upon
which it objects)).
“Permitted Junior Notes” shall mean any Indebtedness of Parent or any Restricted
Subsidiary in the form of unsecured or secured notes and incurred pursuant to
one or more


-36-



--------------------------------------------------------------------------------





issuances of such notes; provided that (a) except as provided in clause (g)
below, no such Indebtedness, to the extent incurred by any Credit Party, shall
be secured by any asset of Parent or any of its Subsidiaries, (b) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than a Borrower or a Subsidiary Guarantor, (c) no such
Indebtedness shall be subject to scheduled amortization or have a final
maturity, in either case prior to the date occurring ninety-one (91) days
following the Latest Maturity Date as of the date such Indebtedness was
incurred, (d) any “asset sale” offer to purchase covenant included in the
indenture governing such Indebtedness, to the extent incurred by any Credit
Party, shall provide that Parent or its Subsidiary shall be permitted to repay
obligations, and terminate commitments, under this Agreement before offering to
purchase such Indebtedness, (e) the indenture governing such Indebtedness shall
not include any financial maintenance covenants, (f) the “default to other
indebtedness” event of default contained in the indenture governing such
Indebtedness shall provide for a “cross-acceleration” or a “cross-acceleration”
and “cross-payment default” rather than a “cross-default,” (g) in the case of
any such Indebtedness incurred by a Credit Party that is secured, (i) such
Indebtedness is secured only by assets comprising Collateral on a junior-lien
basis relative to the Liens on such Collateral securing the Obligations of the
Credit Parties, and not secured by any property or assets of the Parent or any
of its Subsidiaries other than the Collateral, (ii) the security agreements
relating to such Indebtedness are substantially the same as the Security
Documents (with such differences as are necessary to reflect the differing lien
priorities and otherwise as are reasonably satisfactory to the Administrative
Agent) and (iii) a Junior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Additional Intercreditor Agreement;
provided that if such Indebtedness is the initial incurrence of Permitted Junior
Debt that is secured by assets of a Borrower or any other Credit Party, then the
Borrowers, the Subsidiary Guarantors, the Administrative Agent, the Collateral
Agent and the Junior Representative for such Indebtedness shall have executed
and delivered the Additional Intercreditor Agreement, and (h) to the extent
incurred by any Credit Party, the negative covenants and events of default,
taken as a whole, contained in the indenture governing such Indebtedness shall
not be more onerous in any material respect than those contained in the
corresponding provisions of this Agreement; provided that any such terms may be
more onerous to the extent they take effect after the Latest Maturity Date as of
the date such Indebtedness was incurred (provided that a certificate of a
Responsible Officer of Borrowers delivered to the Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that
Borrowers have determined in good faith that such terms and conditions satisfy
the requirement set out in the foregoing clause (h), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to Borrowers of an objection during such
five Business Day period (including a reasonable description of the basis upon
which it objects)).
“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.
“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be


-37-



--------------------------------------------------------------------------------





amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof.
“Permitted Liens” shall have the meaning provided in Section 10.01.
“Permitted Notes” shall mean and include (a) any Permitted Junior Notes and (b)
any Permitted Pari Passu Notes.
“Permitted Pari Passu Notes” shall mean any Indebtedness of Parent or any
Restricted Subsidiary in the form of notes and incurred pursuant to one or more
issuances of such notes; provided that, (a) no such Indebtedness shall be
guaranteed by any Person other than the Parent or any Subsidiary Guarantor,
(b) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the Latest Maturity Date as of the date
such Indebtedness was incurred, (c) any “asset sale” offer to purchase covenant
included in the indenture governing such Indebtedness, to the extent incurred by
any Credit Party, shall provide that the Parent or its Subsidiary shall be
permitted to repay obligations, and terminate commitments, under this Agreement
on a pro rata or greater basis with such Indebtedness from asset sale proceeds,
(d) the indenture governing such Indebtedness shall not include any financial
maintenance covenants, (e) the “default to other indebtedness” event of default
contained in the indenture governing such Indebtedness shall provide for a
“cross-acceleration” or a “cross-acceleration” and “cross-payment default”
rather than a “cross-default,” (f) (i) such Indebtedness is secured only by
assets comprising Collateral on a pari passu basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of a Borrower or any of its Subsidiaries other than the
Collateral, (ii) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (iii) a Pari Passu
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Pari Passu Intercreditor Agreement; provided that if such
Indebtedness is the initial issue of Permitted Pari Passu Notes by a Borrower,
then the Borrowers, the Subsidiary Guarantors, the Administrative Agent, the
Collateral Agent and the Pari Passu Representative for such Indebtedness shall
have executed and delivered the Pari Passu Intercreditor Agreement, and (g) the
negative covenants and events of defaults, taken as a whole, contained in the
indenture governing such Indebtedness shall not be more onerous in any material
respect than those contained in the corresponding provisions in this Agreement;
provided that any such terms may be more onerous to the extent they take effect
after the Latest Maturity Date as of the date such Indebtedness was incurred
(provided that a certificate of a Responsible Officer of the Borrowers delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrowers have determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (g), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to Borrowers of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).
“Permitted Pari Passu Notes Documents” shall mean, after the execution and
delivery thereof, each Permitted Pari Passu Notes Indenture and the Permitted
Pari Passu Notes, in each case as the same may be amended, amended and restated,
modified,


-38-



--------------------------------------------------------------------------------





supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.
“Permitted Pari Passu Notes Indenture” shall mean any indenture or similar
agreement entered into in connection with the issuance of Permitted Pari Passu
Notes, as the same may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time in accordance with the terms hereof and
thereof.
“Permitted Refinancing Indebtedness” shall mean (x) Indebtedness incurred by the
Parent or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness, including any
previously issued Permitted Refinancing Indebtedness, so long as:
(1)    the principal amount of such new Indebtedness does not exceed (a) the
principal amount of Indebtedness being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest on such Refinanced Debt, plus (c) the amount
of any original issue discount or any tender or redemption premium paid thereon
or any penalty or premium required to be paid under the terms of the instrument
or documents governing such Refinanced Debt and any costs, fees and expenses
incurred in connection with the issuance of such new Indebtedness and the
Refinancing of such Refinanced Debt;
(2)    such Permitted Refinancing Indebtedness has a:
(a)    Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred that is not less than the remaining Weighted Average
Life to Maturity of the applicable Refinanced Debt; and
(b)    final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date as of the date such Indebtedness was incurred);
(3)    to the extent such Permitted Refinancing Indebtedness Refinances (a)
Indebtedness that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the subordination terms applicable
to the Refinanced Debt, (b) Indebtedness that is secured by Liens that are
subordinated to the Liens securing the Obligations, such Permitted Refinancing
Indebtedness is (i) unsecured or (ii) secured by Liens that are subordinated to
the Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Lien subordination terms
applicable to the Refinanced Debt or (c) Indebtedness that is secured by Liens
that are pari passu with the Liens securing the Obligations, such Permitted
Refinancing Indebtedness is (i) unsecured or (ii) secured by Liens that are pari
passu or subordinated to the Liens that secure the Obligations on terms that
are, taken as a whole, not materially less favorable to the Lenders than the
Collateral sharing provisions applicable to the Refinanced Debt;


-39-



--------------------------------------------------------------------------------





(4)    subject to Section 10.01(vi), such Permitted Refinancing Indebtedness
shall not be secured by any assets or property of the Parent or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof);
(5)    such Indebtedness is not guaranteed by any Person other than the Parent
or any Subsidiary Guarantor; and
(6)    all other terms applicable to such Permitted Refinancing Indebtedness
(excluding pricing and optional prepayment or redemptions terms) shall either,
at the option of the Parent, (I) be consistent with market terms and conditions
(taken as a whole) at the time of Incurrence or effectiveness (as determined by
the Parent and the Agent in good faith), (II) be substantially identical to
those applicable to the then outstanding Term Loans, or (III) (taken as a whole)
be otherwise not materially more favorable to the holders of such Permitted
Refinancing Indebtedness than those applicable to the then outstanding Term
Loans (taken as a whole), except to the extent such covenants and other terms
apply solely to any period after the Latest Maturity Date at the time of such
refinancing, except where the Lenders also receive the benefit of such more
favorable terms);
provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of the Parent that is not KEC or a
Subsidiary Guarantor that refinances Indebtedness of a Borrower or a Subsidiary
Guarantor, and (b) clause (2) of this definition will not apply to any
Refinancing of any Indebtedness under clause (iii) or (v) of Section 10.04.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) the
Parent or a Restricted Subsidiary or with respect to which the Parent or
Restricted Subsidiary has, or may have, any liability, including, for greater
certainty, liability arising from an ERISA Affiliate.
“Plan of Reorganization” shall have the meaning provided in Section 13.04(j).
“Platform” shall mean Debt Domain, Intralinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system.
“Pledged Collateral” shall mean “Pledged Collateral” as defined in the Security
Agreement and all other Equity Interests or other property similar to that which
is pledged (or purported to have been pledged) pursuant to the Security
Agreement or one or more Foreign Law Security Documents; provided, that in no
event shall the term “Pledged Collateral” include Excluded Collateral.
“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of Parent and its Subsidiaries taken as a whole are
sold as a going concern with reasonable promptness in an arm’s-length
transaction under present conditions for the


-40-



--------------------------------------------------------------------------------





sale of comparable business enterprises insofar as such conditions can be
reasonably evaluated.
“Prime Rate” shall mean the rate publicly announced from time to time by the
Administrative Agent as its “prime rate,” such “prime rate” to change when and
as such prime lending rate changes. The Prime Rate is set by the Administrative
Agent based upon various factors including Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated First Lien Net Leverage Ratio, the Consolidated Total Net Leverage
Ratio, the Consolidated Total Gross Leverage Ratio and the calculation of
Consolidated Total Assets, of any Person and its Restricted Subsidiaries, as of
any date, that pro forma effect will be given to the Transactions, any
acquisition, merger, consolidation, Investment, any issuance, incurrence,
assumption or repayment or redemption of Indebtedness (including Indebtedness
issued, incurred or assumed or repaid or redeemed as a result of, or to finance,
any relevant transaction and for which any such test, financial ratio, basket or
covenant is being calculated) (but excluding the identifiable proceeds of any
Indebtedness being incurred substantially simultaneously therewith or as part of
the same transaction or series of related transactions for purposes of netting
cash to calculate the applicable ratio), any issuance or redemption of preferred
stock, all sales, transfers and other dispositions or discontinuance of any
Subsidiary, line of business, division, segment or operating unit, any
operational change (including the entry into any material contract or
arrangement) or any designation of a Restricted Subsidiary to an Unrestricted
Subsidiary or of an Unrestricted Subsidiary to a Restricted Subsidiary, in each
case that have occurred during the four consecutive fiscal quarter period of
such Person being used to calculate such test, financial ratio, basket or
covenant (the “Reference Period”), or subsequent to the end of the Reference
Period but prior to such date or prior to or simultaneously with the event for
which a determination under this definition is made (including any such event
occurring at a Person who became a Restricted Subsidiary of the subject Person
or was merged or consolidated with or into the subject Person or any other
Restricted Subsidiary of the subject Person after the commencement of the
Reference Period), as if each such event occurred on the first day of the
Reference Period.
For purposes of making any computation referred to above:
(1)    if any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date for which a determination under this definition
is made had been the applicable rate for the entire period (taking into account
any Interest Rate Protection Agreements or Other Hedging Agreements applicable
to such Indebtedness if such Interest Rate Protection Agreements or Other
Hedging Agreements has a remaining term in excess of 12 months);
(2)    interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of


-41-



--------------------------------------------------------------------------------





Parent to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with U.S. GAAP;
(3)    interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as
Parent may designate; and
(4)    interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period.
Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments that consist of reductions in costs and other
operating improvements or synergies (whether added pursuant to this definition,
the definition of “Pro Forma Cost Savings” or otherwise added to Consolidated
Net Income or Consolidated EBITDA) shall be calculated in accordance with, and
satisfy the requirements specified in, the definition of “Pro Forma Cost
Savings.”
“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected by Parent in good faith to result from actions that have
been taken, actions with respect to which substantial steps have been taken on
or prior to, or actions that are expected to be taken by the Parent (or any
successor thereto) or any Restricted Subsidiary (calculated on a pro forma basis
as though such items had been realized on the first day of such period) within
18 months of, the date of such pro forma calculation, net of the amount of
actual benefits realized or expected to be realized during such period that are
otherwise included in the calculation of Consolidated EBITDA from such action;
provided that (a) such cost savings, operating expense reductions, operating
improvements and synergies are factually supportable and reasonably identifiable
(as determined in good faith by a responsible financial or accounting officer,
in his or her capacity as such and not in his or her personal capacity, of
Parent (or any successor thereto)) and are projected in good faith by the Parent
to result from actions which have been taken or with respect to which
substantial steps have been taken or are expected to be taken within 18 months
after the date of such pro forma calculation and (b) no cost savings, operating
expense reductions, operating improvements and synergies shall be added pursuant
to this definition to the extent duplicative of any expenses or charges
otherwise added to Consolidated Net Income or Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period; provided, further,
that (i) the aggregate amount added in respect of the foregoing proviso (or
otherwise added to Consolidated Net Income or Consolidated EBITDA) shall not
exceed with respect to any four quarter period 15% of Consolidated EBITDA for
such period (calculated prior to giving effect to any such adjustments) (such
limitation, the “Cost Savings Cap”) and (ii) the aggregate amount added in
respect of the foregoing proviso (or otherwise added to Consolidated Net Income
or Consolidated EBITDA) shall no longer be permitted to be added back to the
extent the cost savings, operating expense reductions, operating improvements
and synergies have not been achieved within 18 months of the action or event


-42-



--------------------------------------------------------------------------------





giving rise to such cost savings, operating expense reductions, operating
improvements and synergies.
“Public-Sider” shall mean a Lender whose representatives may trade in securities
of the Parent or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrowers under the terms
of this Agreement.
“Qualified ECP Guarantor” shall have the meaning provided in Section 14.12.
“Qualified Preferred Stock” shall mean any preferred capital stock of a Borrower
so long as the terms of any such preferred capital stock (a) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provision
prior to the 91st day after the Latest Maturity Date as of the date such
Qualified Preferred Stock was issued other than (i) provisions requiring payment
solely (or with provisions permitting a Borrower, as applicable, to opt to make
payment solely) in the form of common Equity Interests or Qualified Preferred
Stock of a Borrower, as applicable, or any Equity Interests of any direct or
indirect Parent Company of a Borrower, (ii) provisions requiring payment solely
as a result of a change of control or asset sale, so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale are
subject to the payment in full of all Obligations in cash (other than unasserted
contingent indemnification obligations) or such payment is otherwise permitted
by this Agreement (including as a result of a waiver or amendment hereunder) and
(iii) with respect to preferred capital stock issued to any plan for the benefit
of employees of Parent or its Subsidiaries or by any such plan to such
employees, provisions requiring the repurchase thereof in order to satisfy
applicable statutory or regulatory obligations and (b) give a Borrower the
option to elect to pay such dividends or distributions on a non-cash basis or
otherwise do not require the cash payment of dividends or distributions at any
time that such cash payment is not permitted under this Agreement or would
result in an Event of Default hereunder.
“Ratio-Based Incremental Facility” shall have the meaning provided in Section
2.15(a).
“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.
“Recovery Event” shall mean the receipt by the Parent or any Restricted
Subsidiary of any cash insurance proceeds or condemnation awards payable (a) by
reason of theft, loss, physical destruction, damage, taking or any other similar
event with respect to any property or assets of the Parent or any Restricted
Subsidiary (but not by reason of any loss of revenues or interruption of
business or operations caused thereby) and (b) under any policy of insurance
required to be maintained under Section 9.03, in each case to the extent such
proceeds or awards do not constitute reimbursement or compensation for amounts
previously paid by the Parent or any Restricted Subsidiary in respect of any
such event.
“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis.”


-43-



--------------------------------------------------------------------------------





“Refinanced Debt” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness.”
“Refinancing Effective Date” shall have the meaning specified in Section
2.18(a).
“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof.
“Refinancing Note Holder” shall have the meaning provided in Section 2.18(b).
“Refinancing Notes” shall have the meaning provided in Section 2.18(a).
“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.
“Refinancing Term Loan Amendment” shall have the meaning specified in Section
2.18(c).
“Refinancing Term Loan Commitments” shall mean one or more commitments hereunder
to provide a new Tranche of Refinancing Term Loans or Refinancing Term Loans
under an existing Tranche of Term Loans.
“Refinancing Term Loan Lender” shall have the meaning specified in Section
2.18(b).
“Refinancing Term Loan Series” shall have the meaning specified in Section
2.18(b).
“Refinancing Term Loans” shall have the meaning specified in Section 2.18(a).
“Register” shall have the meaning provided in Section 13.04(b)(iv).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Rejection Notice” shall have the meaning assigned to such term in Section
5.02(k).


-44-



--------------------------------------------------------------------------------





“Related Party” shall mean, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, through or upon the Environment or
within, from or into any building, structure, facility or fixture.
“Relevant Guaranteed Obligations” shall mean, in the case of a Borrower, the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Term Loans made to, the other Borrower under this Agreement,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities (including, without limitation, indemnities,
fees, prepayment premiums and interest (including any interest, fees, expenses
and other amounts accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest, fees, expenses and other amounts is an allowed or allowable
claim in any such proceeding) thereon) of the other Borrower to the Lenders, the
Administrative Agent, the Collateral Agent or any other Guaranteed Creditor, as
applicable, now existing or hereafter incurred under, arising out of or in
connection with this Agreement and each other Credit Document (other than the
Intercreditor Agreement) to which the other Borrower is a party and the due
performance and compliance by the Borrowers with all the terms, conditions and
agreements contained in this Agreement and in each such other Credit Document
(other than the Intercreditor Agreement), including the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest, fees, expenses and other amounts accruing
after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for herein, whether or not such interest, fees,
expenses and other amounts are an allowed or allowable claim in any such
proceeding) of the Parent or any of its Restricted Subsidiaries owing under any
Designated Interest Rate Protection Agreement (in each case, other than Excluded
Swap Obligations) or Designated Treasury Services Agreement, whether now in
existence or hereafter arising, and the due performance and compliance with all
terms, conditions and agreements contained.
“Relevant Guaranteed Party” shall mean (a) with respect to the Parent, KEC and
(b) with respect to KEC, the Parent.
“Replaced Lender” shall have the meaning provided in Section 2.13.
“Replacement Lender” shall have the meaning provided in Section 2.13.
“Repricing Transaction” shall mean (a) the Incurrence by any Borrower of any
term loans (including, without limitation, any new or additional term loans
under this Agreement, whether Incurred directly or by way of the conversion of
Initial Term Loans into a new Class of replacement term loans under this
Agreement) that is broadly marketed or syndicated to


-45-



--------------------------------------------------------------------------------





banks, financial institutions and/or other institutional lenders or investors in
financings similar to the Initial Term Loans provided for in this Agreement (i)
having an Effective Yield that is less than the Effective Yield for the
applicable Initial Term Loan Class, but excluding Indebtedness Incurred in
connection with a Transformative Acquisition and (ii) the proceeds of which are
used to prepay (or, in the case of a conversion, deemed to prepay or replace),
in whole or in part, outstanding principal of Initial Term Loans or (b) any
effective reduction in the Effective Yield for the applicable Initial Term Loan
Class (e.g., by way of amendment, waiver or otherwise), except for a reduction
in connection with a Transformative Acquisition and, in the case of any
transaction under either clause (a) or clause (b) above, the primary purpose of
which is to lower the Effective Yield on any Initial Term Loans. Any
determination by the Administrative Agent with respect to whether a Repricing
Transaction shall have occurred shall be conclusive and binding on all Lenders
holding Initial Term Loans.
“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans as of any date of determination represents
greater than 50% of the sum of all outstanding principal of Term Loans of
Non-Defaulting Lenders at such time.
“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, (a) the charter, articles or certificate of organization or
incorporation and bylaws or other organizational or governing documents of such
Person and (b) any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, general counsel, treasurer, assistant treasurer or controller
of a Credit Party , and solely for purposes of the delivery of incumbency
certificates pursuant to Section 6.04, the secretary or any assistant secretary
of a Credit Party and, solely for purposes of notices given to Section 2, any
other officer or employee of the applicable Credit Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Credit Party designated in or pursuant to
an agreement between the applicable Credit Party and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.
“Restricted Subsidiary” shall mean each Subsidiary of Parent other than any
Unrestricted Subsidiaries.
“Returns” shall have the meaning provided in Section 8.09.
“S&P” shall mean S&P Global Ratings, a division of McGraw Hill Financial, Inc.,
and any successor owner of such division.
“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by Parent or any Restricted Subsidiary of real or
personal property which has been or is to be sold or transferred by Parent or
such Restricted Subsidiary to


-46-



--------------------------------------------------------------------------------





such Person or to any other Person to whom funds have been or are to be advanced
by such Person in connection therewith.
“Sanctioned Country” shall mean a country, region or territory that at any time
is the subject or target of any comprehensive territorial Sanctions (as of the
Closing Date, the Crimea region of the Ukraine, Cuba, Iran, North Korea, Sudan
and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Scheduled Repayment” shall have the meaning provided in Section 5.02(a).
“Scheduled Repayment Date” shall have the meaning provided in Section 5.02(a).
“SEC” shall have the meaning provided in Section 9.01(g).
“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).
“Secured Creditors” shall mean, collectively, the Administrative Agent, the
Collateral Agent, Lenders and the Guaranteed Creditors, together with their
permitted successors and assigns, if any.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Security Agreement” shall mean a Term Loan Security Agreement substantially in
the form of Exhibit G, as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time.
“Security Document” shall mean and include each of the Security Agreement, the
Foreign Law Security Documents and all of the security agreements, pledges,
collateral assignments, mortgages, deeds of trust, trust deeds or other
instruments evidencing or creating or purporting to create any security
interests in favor of the Collateral Agent for its benefit and for the benefit
of the Secured Creditors in all or any portion of the Collateral, as amended,
modified, restated, supplemented or replaced from time to time.


-47-



--------------------------------------------------------------------------------





“Senior Secured Notes” shall mean the 10½% Senior Secured Notes due 2018 issued
by Parent pursuant to the Senior Secured Notes Indenture.
“Senior Secured Notes Indenture” shall mean that certain Indenture dated as of
May 5, 2010 among Parent, as issuer, the guarantors party thereto and Wilmington
Trust Company, as the trustee.
“Senior Secured Notes Redemption” shall have the meaning provided in Section
6.05.
“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Parent and its Restricted Subsidiaries on
the Closing Date (after giving effect to the Transactions) or any business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.
“Singapore Pledge Agreement” shall mean the Singapore law governed Share Charge,
to be dated on or, to the extent permitted in accordance with Section 9.13,
after the Closing Date, among the KEC and the Collateral Agent, and relating to
the shares in KEMET Electronics Asia Pacific Pte Ltd.
“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (a) the Fair Value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (b) the Present Fair Saleable Value of the assets of such Person and
its Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (c) such Person and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (d) such
Person and its Subsidiaries on a consolidated basis have, and will have,
adequate capital with which to conduct the business they are presently
conducting and reasonably anticipate conducting.
“Specified Credit Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 14.11).
“Specified Representations” shall mean the representations and warranties of the
Credit Parties set forth in Sections 8.02, 8.03(iii) (in the case of any Tranche
of Term Loans with respect to which such Specified Representations are made,
limited to the incurrence of such Tranche of Term Loans in the case of the
Borrowers, the provision of the applicable Guaranty in the case of each
Guarantor and the grant of the Liens in the Collateral to the


-48-



--------------------------------------------------------------------------------





Collateral Agent for the benefit of the Secured Creditors in the case of all
Credit Parties), 8.05(b), 8.08(c) (in the case of any Tranche of Term Loans with
respect to which such Specified Representations are made, limited to the
incurrence and use of proceeds thereof), 8.08(d) (in the case of any Tranche of
Term Loans with respect to which such Specified Representations are made,
limited to the incurrence and use of proceeds thereof), 8.11 (solely with
respect to creation of a security interest and, with respect to perfection of a
security interest, solely to the extent perfection is required as a condition
precedent under Section 6.09), 8.15 (solely with respect to Patriot Act, OFAC,
FCPA and other anti-terrorism, anti-money laundering and anti-corruption laws)
and 8.16.
“Subordinated Indebtedness” shall mean any Indebtedness (x) subordinated in
right of payment to the Obligations or (y) secured by Liens on any Collateral on
a junior basis to the Liens on the Collateral securing the Obligations.
“Subsequent Transaction” shall have the meaning provided in Section 1.03.
“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10.
“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (b) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.
“Subsidiary Guarantor” shall mean each Restricted Subsidiary (other than KEC) in
existence on the Closing Date (after giving effect to the Transactions) other
than any Excluded Subsidiary, as well as each Restricted Subsidiary (other than
an Excluded Subsidiary) that is not a Borrower established, created or acquired
after the Closing Date which becomes a party to the Subsidiaries Guaranty in
accordance with the requirements of this Agreement or the provisions of the
Subsidiaries Guaranty.
“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“66-2/3%.”
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master


-49-



--------------------------------------------------------------------------------





agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contract, (a) for any date on or after
the date such Swap Contract has been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) of such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee and (b)
the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.
“Term Loan Commitment” shall mean, for each Lender, its Initial Term Loan
Commitment, its Refinancing Term Loan Commitment or its Incremental Term Loan
Commitment.
“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.
“Term Loans” shall mean the Initial Term Loans, each Incremental Term Loan, each
Refinancing Term Loan and each Extended Term Loan.
“Term Note” shall have the meaning provided in Section 2.05(a).
“Test Period” shall mean each period of four consecutive fiscal quarters of
Parent (in each case taken as one accounting period).
“Threshold Amount” shall mean $25,000,000.
“TOKIN Acquisition” shall mean the acquisition of TOKIN Corporation by Parent
pursuant to that certain Definitive NEC TOKIN Stock Purchase Agreement entered
into as of February 23, 2017.


-50-



--------------------------------------------------------------------------------





“TOKIN Loan Documents” shall mean the loan agreements, notes and instruments
evidencing the TOKIN Loans.
“TOKIN Loans” shall mean the intercompany loans made by TOKIN Corporation to KEC
in connection with the TOKIN Acquisition in an aggregate principal amount of
approximately $210,000,000.
“TOKIN Preferred Stock” shall have the meaning provided in Section 9.12.
“Total Commitment” shall mean, at any time, the sum of the Total Initial Term
Loan Commitment, the Total Incremental Term Loan Commitment and the Total
Refinancing Term Loan Commitment.
“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.
“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.
“Total Refinancing Term Loan Commitment” shall mean, at any time, the sum of the
Refinancing Term Loan Commitments of each of the Lenders with such a Commitment
at such time.
“Tranche” shall mean the respective facilities and commitments utilized in
making Initial Term Loans or Incremental Term Loans made pursuant to one or more
tranches designated pursuant to the respective Incremental Term Loan Commitment
Agreements in accordance with the relevant requirements specified in Section
2.15 (collectively, the “Initial Tranches” and, each, an “Initial Tranche”), and
after giving effect to the Extension pursuant to Section 2.14, shall include any
group of Extended Term Loans, extended, directly or indirectly, from the same
Initial Tranche and having the same Maturity Date, interest rate and fees and
after giving effect to any Refinancing Term Loan Amendment pursuant to Section
2.18, shall include any group of Refinancing Term Loans refinancing, directly or
indirectly, the same Initial Tranche having the same Maturity Date, interest
rate and fees; provided that only in the circumstances contemplated by Section
2.18(b), Refinancing Term Loans may be made part of a then existing Tranche of
Term Loans; provided further that only in the circumstances contemplated by
Section 2.15(c), Incremental Term Loans may be made part of a then existing
Tranche of Term Loans.
“Transactions” shall mean, collectively, (a) the consummation of the Senior
Secured Notes Redemption, (b) the entering into of the Credit Documents and the
incurrence of Initial Term Loans on the Closing Date, (c) entering into the ABL
Credit Agreement and the initial borrowings thereunder (if any) on the Closing
Date and (d) the payment of all Transactions Costs.
“Transactions Costs” shall mean the fees, premiums, commissions and expenses
payable by Parent and its Subsidiaries in connection with the transactions
described in clauses (a) through (c) of the definition of “Transactions.”
“Transformative Acquisition” shall mean any acquisition by the Parent or any of
its Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement


-51-



--------------------------------------------------------------------------------





immediately prior to the consummation of such acquisition or (b) if permitted by
the terms of this Agreement immediately prior to the consummation of such
acquisition, would not provide the Parent and its Restricted Subsidiaries with
adequate flexibility under this Agreement for the continuation and/or expansion
of their combined operations following such consummation, as determined by the
Parent acting in good faith.
“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.
“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Term Loan or a LIBO Rate
Term Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“Underlying Debt” means with respect to any Credit Party at any time, all
Obligations owing by such Credit Party to the Secured Creditors.
“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
the Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets of such Plan.
“United States” and “U.S.” shall each mean the United States of America.
“Unrestricted Subsidiary” shall mean (a) on the Closing Date, each Subsidiary of
Parent listed on Schedule 1.01(B) and (b) any other Subsidiary of Parent
designated by the board of directors of Parent as an Unrestricted Subsidiary
pursuant to Section 9.16 subsequent to the Closing Date, in each case, except to
the extent redesignated as a Restricted Subsidiary in accordance with such
Section 9.16.
“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.
“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to any Credit Document in accordance with U.S. GAAP are subject
(to the extent provided therein) to Section 13.07(a).
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.04(c).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the product obtained by
multiplying (i) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (ii) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment.


-52-



--------------------------------------------------------------------------------





“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of suchT Person which is a Domestic Subsidiary of such
Person.
“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (a) or (b), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Parent and its
Subsidiaries under applicable law).
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
1.02    Terms Generally and Certain Interpretive Provisions. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Sections, paragraphs,
clauses, subclauses, Exhibits and Schedules shall be deemed references to
Sections, paragraphs, clauses and subclauses of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Unless otherwise
expressly provided herein, (a) all references to documents, instruments and
other agreements (including the Credit Documents and organizational documents)
shall be deemed to include all subsequent amendments, restatements, amendments
and restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, amendments and restatements, supplements
and other modifications are not prohibited by any Credit Document and (b)
references to any law, statute, rule or regulation shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). For purposes of determining compliance at any time with Sections
10.01, 10.02, 10.03, 10.04, 10.05, 10.06 and 10.07(a), it is understood and
agreed that any Lien, sale, lease or other disposition of assets, Dividend,
Indebtedness, Investment, Affiliate transaction or prepayment of Indebtedness
need not be permitted solely by reference to one category of permitted Lien,
sale, lease or other disposition of assets, Dividend, Indebtedness, Investment,
Affiliate transaction or prepayment of Indebtedness under Sections 10.01, 10.02,
10.03, 10.04, 10.05, 10.06 and


-53-



--------------------------------------------------------------------------------





10.07(a), respectively, but may instead be permitted in part under any
combination thereof. The amount of any obligation under any Swap Contracts on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. Any reference herein or in any other Credit Document to the satisfaction,
repayment, or payment in full of the Obligations or the Obligations having been
repaid in full, or words of similar import, shall mean (i) the payment or
repayment in full in cash of all such Obligations (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Designated
Interest Rate Protection Agreements, Other Hedging Agreements and Designated
Treasury Services Agreements) and (ii) the termination of all of the Commitments
of the Lenders.
1.03    Limited Condition Acquisition. Notwithstanding anything to the contrary
in this Agreement, in connection with any action being taken in connection with
a Limited Condition Acquisition, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of any financial ratio or test, including the
Consolidated First Lien Net Leverage Ratio, the Consolidated Total Gross
Leverage Ratio and the Consolidated Total Net Leverage Ratio (and, for the
avoidance of doubt, any financial ratio set forth in Section 2.15(a)); or
(ii)    testing availability under baskets set forth in this Agreement
(including baskets determined by reference to Consolidated EBITDA or
Consolidated Total Assets); or
(iii)    determining other compliance with this Agreement (including the
accuracy of any representation and warranty or the determination that no Default
or Event of Default has occurred, is continuing or would result therefrom);
in each case, at the option of Parent (Parent’s election to exercise such option
in connection with any Limited Condition Acquisition, an “LCT Election”), the
date of determination of whether any such action is permitted hereunder shall be
made (1) in the case of any acquisition (including by way of merger) or similar
Investment (including the assumption or incurrence of Indebtedness under any
incremental facility in connection therewith), at the time of (or on the basis
of the Section 9.01 Financials for the most recently ended Test Period at the
time of) either (x) the execution of the definitive agreement with respect to
such acquisition or Investment or (y) the consummation of such acquisition or
Investment, (2) in the case of any Dividend, at the time of (or on the basis of
the Section 9.01 Financials for the most recently ended Test Period at the time
of) (x) the declaration of such Dividend or (y) the making of such Dividend and
(3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to Section
10.07(a), at the time of (or on the basis of the Section 9.01 Financials for the
most recently ended Test Period at the time of) (x) delivery of irrevocable
(which may be conditional) notice with respect to such payment or prepayment or
redemption or acquisition of such Indebtedness or (y) the making of such
voluntary or optional payment or prepayment on or redemption or acquisition for
value of any Indebtedness (the “LCT Test Date”), and if, for the Limited
Condition Acquisition (and the other transactions to be entered into in
connection therewith), Parent or any of the Restricted Subsidiaries would have
been permitted to take such action on the relevant LCT Test Date in compliance
with such ratio, test, basket availability or other compliance with this
Agreement (on a Pro Forma Basis after giving effect to such Limited Condition
Acquisition), such ratio, test, basket availability or other


-54-



--------------------------------------------------------------------------------





compliance with this Agreement shall be deemed to have been complied with. For
the avoidance of doubt, if Parent has made an LCT Election and any of the
ratios, tests, basket availability or other compliance with this Agreement for
which compliance was determined or tested as of the LCT Test Date would have
failed to have been complied with as a result of fluctuations in any such ratio,
test, basket availability or other compliance with this Agreement, including due
to fluctuations in Consolidated EBITDA or Consolidated Total Assets of Parent or
the Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such ratios, tests, basket
availability or other compliance with this Agreement will not be deemed to have
failed to have been complied with as a result of such fluctuations. If Parent
has made an LCT Election for any Limited Condition Acquisition, then in
connection with any calculation of any ratio, test, basket availability or other
compliance with this Agreement, availability with respect to the incurrence of
Indebtedness or Liens, the making of Dividends, the making of any Permitted
Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Parent, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, for purposes of determining whether such Subsequent Transaction is
permitted under this Agreement, any such ratio, test, basket availability or
other compliance with this Agreement shall be required to be satisfied on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.
Section 2.    Amount and Terms of Credit.
2.01     The Commitments.
(a)    Subject to and upon the terms and conditions set forth herein, each
Lender with an Initial Term Loan Commitment severally agrees to make an Initial
Term Loan or Initial Term Loans to the Borrowers, which Initial Term Loans (i)
shall be incurred by the Borrowers pursuant to a single drawing on the Closing
Date, (ii) shall be denominated in U.S. Dollars, (iii) shall except as
hereinafter provided, at the option of the Parent, be incurred and maintained
as, and/or converted into, one or more Borrowings of Base Rate Term Loans or
LIBO Rate Term Loans; provided that all Initial Term Loans comprising the same
Borrowing shall at all times be of the same Type, and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the Initial
Term Loan Commitment of such Lender on the Closing Date (before giving effect to
the termination thereof pursuant to Section 4.02(a)). Once repaid, Initial Term
Loans may not be reborrowed.
(b)    Subject to and upon the terms and conditions set forth herein, each
Lender with an Incremental Term Loan Commitment from time to time severally
agrees to make term loans (each, an “Incremental Term Loan” and, collectively,
the “Incremental Term Loans”) to the Borrowers, which Incremental Term Loans (i)
shall be incurred pursuant to a single drawing on the applicable Incremental
Term Loan Borrowing Date, (ii) shall be denominated in U.S. Dollars, (iii)
shall, except as hereinafter provided, at the option of the Parent, be incurred
and maintained as, and/or converted into one or more Borrowings of Base Rate
Term Loans or LIBO Rate Term Loans; provided that all Incremental Term Loans of
a given Tranche made as part of the same Borrowing shall at all times consist of
Incremental Term Loans of the same Type, and (iv) shall not exceed for any such
Incremental Term Loan Lender at any time of any incurrence thereof, the
Incremental Term Loan Commitment of such Incremental Term Loan Lender for such
Tranche (before giving effect to the termination


-55-



--------------------------------------------------------------------------------








thereof on such date pursuant to Section 4.02(b)). Once repaid, Incremental Term
Loans may not be reborrowed.
2.02    Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Term Loans under any Tranche shall not be less than the Minimum
Borrowing Amount or (x) in the case of a Borrowing of LIBO Rate Term Loans, a
whole multiple of $1,000,000 in excess thereof and (y) in the case of a
Borrowing of Base Rate Term Loans, a whole multiple of $100,000 in excess
thereof. More than one Borrowing may occur on the same date, but at no time
shall there be outstanding more than eight (8) Borrowings of LIBO Rate Term
Loans in the aggregate for all Tranches of Term Loans.
2.03    Notice of Borrowing. Whenever a Borrower desires to make a Borrowing of
Term Loans hereunder, Parent shall give the Administrative Agent at its Notice
Office at least one (1) Business Day’s prior notice of each Borrowing of Base
Rate Term Loans to be made hereunder and at least three Business Days’ prior
notice of each LIBO Rate Term Loan to be made hereunder, in each case, which
notice may be given by (A) telephone or (B) a Notice of Borrowing; provided that
any telephone notice must be confirmed immediately by delivery to the
Administrative Agent of a Notice of Borrowing; provided that (in each case) any
such notice shall be deemed to have been given on a certain day only if given
before 12:00 Noon (New York City time) on such day (or such later time as the
Administrative Agent shall agree in it its sole and absolute discretion);
provided further that if the Parent wishes to request LIBO Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, whereupon the Administrative Agent
shall give prompt notice to each Lender with a Commitment of the relevant
Tranche of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, the Administrative Agent shall notify the
Parent (which notice may be by telephone) whether or not the requested Interest
Period has been consented to by such Lenders. Each Notice of Borrowing except as
otherwise expressly provided in Section 2.11, shall be irrevocable and shall
specify: (i) the aggregate principal amount of the Term Loans to be made
pursuant to such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) whether the respective Borrowing shall consist of Initial
Term Loans, Incremental Term Loans or Refinancing Term Loans, (iv) whether the
Term Loans being made pursuant to such Borrowing are to be initially maintained
as Base Rate Term Loans or LIBO Rate Term Loans, (v) in the case of LIBO Rate
Term Loans, the Interest Period to be initially applicable thereto, and (vi) the
account of the applicable Borrower into which the proceeds of such Term Loans
shall be deposited. The Administrative Agent shall promptly give each Lender of
the Tranche specified in the respective Notice of Borrowing, notice of such
proposed Borrowing, of such Lender’s proportionate share thereof (determined in
accordance with Section 2.07) and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.


-56-



--------------------------------------------------------------------------------





2.04    Disbursement of Funds. No later than 12:00 P.M. (New York City time) on
the date specified in each Notice of Borrowing, each Lender with a Commitment of
the relevant Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in U.S. Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make all funds so received by it in like funds as received by the
Administrative Agent by wire transfer of such funds to the account designated in
writing by Parent from time to time (including in any Notice of Borrowing).
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any Borrowing that such Lender does not intend to make available to
the Administrative Agent such Lender’s portion of any Borrowing to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrowers a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify Parent and the Parent
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent also shall be entitled to recover on demand from such
Lender or the Parent interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to the Parent until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking rules on
interbank compensation and (ii) if recovered from the Parent, the rate of
interest applicable to the relevant Borrowing, as determined pursuant to
Section 2.08. Nothing in this Section 2.04 shall be deemed to relieve any Lender
from its obligation to make Term Loans hereunder or to prejudice any rights
which the Parent may have against any Lender as a result of any failure by such
Lender to make Term Loans hereunder.
2.05    Notes.
(a)    Each Borrower’s obligation to pay the principal of, and interest on, the
Term Loans made by each Lender shall be evidenced in the Register maintained by
the Administrative Agent pursuant to Section 13.04 and shall, if requested by
such Lender, also be evidenced by a promissory note duly executed and delivered
by the Borrowers substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (each, a “Term Note”).
(b)    Each Lender will note on its internal records the amount of each Term
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Term Loans evidenced thereby. Failure to make any such
notation or any error in such notation shall not affect each Borrower’s
obligations in respect of such Term Loans. For the avoidance of doubt, to the
extent any conflict arises between the records maintained pursuant to this
section and the Register, the Register shall control.


-57-



--------------------------------------------------------------------------------





(c)    Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Term Loans to a
Borrower shall affect or in any manner impair the joint and several obligations
of the Borrowers to pay the Term Loans (and all related Obligations) incurred by
the Borrowers which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any
Lender that does not have a Note evidencing its outstanding Term Loans shall in
no event be required to make the notations otherwise described in the preceding
clause (b). At any time when any Lender requests the delivery of a Note to
evidence any of its Term Loans, the Borrowers shall promptly execute and deliver
to the respective Lender the requested Note in the appropriate amount or amounts
to evidence such Term Loans.
2.06    Interest Rate Continuations and Conversions.
The Borrowers shall have the option, on any Business Day, (x) to continue all or
a portion of any LIBO Rate Term Loans and (y) to convert all or a portion of the
outstanding principal amount of Term Loans of a given Tranche made pursuant to
one or more Borrowings of one or more Types of Term Loans into a Borrowing (of
the same Tranche) of another Type of Term Loan, in each case, in an amount equal
to at least the Minimum Borrowing Amount (or (i) in the case of a continuation
of or conversion to LIBO Rate Term Loans, a whole multiple of $1,000,000 in
excess thereof and (ii) in the case of a conversion to Base Rate Term Loans, a
whole multiple of $100,000 in excess thereof); provided that (i) except as
otherwise provided in Section 2.11, (x) LIBO Rate Term Loans may be converted
into Base Rate Term Loans only on the last day of an Interest Period applicable
to the Term Loans being converted and no such partial conversion of LIBO Rate
Term Loans, as the case may be, shall reduce the outstanding principal amount of
such LIBO Rate Term Loans, made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) unless the Required Lenders otherwise agree, Base
Rate Term Loans may only be converted into LIBO Rate Term Loans if no Event of
Default is in existence on the date of the conversion, and (iii) no conversion
pursuant to this Section 2.06 shall result in a greater number of Borrowings of
LIBO Rate Term Loans than is permitted under Section 2.02. Such continuation or
conversion, as applicable, shall be effected by Parent by giving the
Administrative Agent at the Notice Office prior to 12:00 Noon (New York City
time) at least three Business Days’ prior notice (in the case of any conversion
to or continuation of LIBO Rate Term Loans) or one Business Day’s notice (in the
case of any conversion to Base Rate Term Loans), in each case, which notice may
be given by (A) telephone or (B) a Notice of Conversion/Continuation; provided
that any telephone notice must be confirmed immediately by delivery to the
Administrative Agent of a Notice of Conversion/Continuation; provided, further,
that (in each case) any such notice shall be deemed to have been given on a
certain day only if given before 12:00 Noon (New York City time) on such day (or
such later time as the Administrative Agent shall agree in it its sole and
absolute discretion); provided further that if the Parent wishes to convert any
Term Loans to any LIBO Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, whereupon the Administrative Agent shall give prompt notice to each
Lender with respect to the relevant Tranche of such request and determine
whether the requested Interest Period is acceptable to all of them. Such Notice


-58-



--------------------------------------------------------------------------------





of Conversion/Continuation shall specify the Term Loans of a given Tranche to be
so continued or converted, as applicable, the Borrowing or Borrowings pursuant
to which such Term Loans were incurred and, if to be converted into LIBO Rate
Term Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
continuation or conversion affecting any of its Term Loans.
2.07    Pro Rata Borrowings. All Borrowings of Term Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of such Lenders’
Commitments as the case may be. No Lender shall be responsible for any default
by any other Lender of its obligation to make Term Loans hereunder, and each
Lender shall be obligated to make the Term Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Term Loans
hereunder.
2.08    Interest.
(a)    The Borrowers agree, jointly and severally, to pay interest in respect of
the unpaid principal amount of each Base Rate Term Loan (including with respect
to any LIBO Rate Term Loan converted into a Base Rate Term Loan pursuant to
Section 2.06 or 2.09) made to the Borrowers hereunder from the date of Borrowing
thereof (or, in the circumstances described in the immediately preceding
parenthetical, from the date of conversion of the respective LIBO Rate Term Loan
into a Base Rate Term Loan) until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such Base Rate
Term Loan to a LIBO Rate Term Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall be equal to the sum of the
Applicable Margin plus the Base Rate, as in effect from time to time.
(b)    The Borrowers agree, jointly and severally, to pay interest in respect of
the unpaid principal amount of each LIBO Rate Term Loan made to the Borrowers
from the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such LIBO Rate
Term Loan to a Base Rate Term Loan pursuant to Section 2.06, 2.09 or 2.10, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin plus the
applicable LIBO Rate for such Interest Period.
(c)    Upon the occurrence and during the continuance of any Event of Default
under Section 11.01 (x) overdue principal and, to the extent permitted by law,
overdue interest in respect of each Term Loan shall bear interest at a rate per
annum equal to (i) for Base Rate Term Loans and associated interest, 2.00% per
annum in excess of the Applicable Margin for Base Rate Term Loans plus the Base
Rate, (ii) for LIBO Rate Term Loans and associated interest, 2.00% per annum in
excess of the Applicable Margin for LIBO Rate Term Loans plus the LIBO Rate and
(y) overdue fees shall bear interest at a rate per annum equal to 2.00% per
annum in excess of the Applicable Margin for Base Rate Term Loans plus the Base
Rate, each as in effect from time to time, in each case with such interest to be
payable on demand.
(d)    Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) on each Interest Payment Date and (ii) on (w) the date of any
conversion of a LIBO Rate Term Loan to a Base Rate Term Loan (on the amount so
converted) prior to the last day of the Interest Period applicable thereto,
(x) the date of any prepayment or repayment


-59-



--------------------------------------------------------------------------------





thereof (on the amount prepaid or repaid), (y) at maturity (whether by
acceleration or otherwise) and (z) after such maturity, on demand.
(e)    Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBO Rate Term Loans and shall promptly notify Parent and the Lenders thereof.
Each such determination shall, absent manifest error, be final and conclusive
and binding on all parties hereto.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Base Rate at times when
the Base Rate is based on the Prime Rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
2.09    Interest Periods. At the time Parent gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBO Rate Term Loan (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 Noon (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
LIBO Rate Term Loan (in the case of any subsequent Interest Period), Parent
shall have the right to elect the interest period (each, an “Interest Period”)
applicable to such LIBO Rate Term Loan, which Interest Period shall, at the
option of Parent be a one, two, three or six month period, or, if agreed to by
all Lenders, a twelve month period, or, if agreed to by the Administrative Agent
a period less than one month; provided that (in each case):
(i)    all LIBO Rate Term Loans comprising a Borrowing shall at all times have
the same Interest Period;
(ii)    the initial Interest Period for any LIBO Rate Term Loan shall commence
on the date of Borrowing of such LIBO Rate Term Loan (including, in the case of
LIBO Rate Term Loans, the date of any conversion thereto from a Borrowing of
Base Rate Term Loans) and each Interest Period occurring thereafter in respect
of such LIBO Rate Term Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
(iii)    if any Interest Period for a LIBO Rate Term Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;
(iv)    if any Interest Period for a LIBO Rate Term Loan would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided, however, that if any Interest Period for
a LIBO Rate Term Loan would otherwise expire on a day which is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;


-60-



--------------------------------------------------------------------------------





(v)    unless the Required Lenders otherwise agree, no Interest Period for a
LIBO Rate Term Loan may be selected at any time when an Event of Default is then
in existence; and
(vi)    no Interest Period in respect of any Borrowing of any Tranche of Term
Loans shall be selected which extends beyond the Maturity Date therefor.
With respect to any LIBO Rate Term Loans, at the end of any Interest Period
applicable to a Borrowing thereof, Parent may elect to split the respective
Borrowing of a single Type under a single Tranche into two or more Borrowings of
different Types under such Tranche or combine two or more Borrowings under a
single Tranche into a single Borrowing of the same Type under such Tranche, in
each case, by having Parent give notice thereof together with its election of
one or more Interest Periods, in each case so long as each resulting Borrowing
(x) has an Interest Period which complies with the foregoing requirements of
this Section 2.09, (y) has a principal amount which is not less than the Minimum
Borrowing Amount applicable to Borrowings of the respective Type and Tranche,
and (z) does not cause a violation of the requirements of Section 2.02. If by
12:00 Noon (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBO Rate Term
Loans, Parent has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBO Rate, Parent shall be deemed to have
elected in the case of LIBO Rate Term Loans, to convert such LIBO Rate Term
Loans into Base Rate Term Loans with such conversion to be effective as of the
expiration date of such current Interest Period.
2.10    Increased Costs, Illegality, etc.
(a)    In the event:
(i)    the Administrative Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) on any Interest
Determination Date that, by reason of any changes arising after the date of this
Agreement affecting the interbank Eurodollar market, adequate and fair means do
not exist for ascertaining the applicable interest rate on the basis provided
for in the definition of LIBO Rate; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to Parent and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of a LIBO Rate Term Loan shall be
ineffective and (ii) if any Borrowing Request requests a Borrowing of a LIBO
Rate Term Loan, such Borrowing shall be made as a Borrowing of a Base Rate Term
Loan.


-61-



--------------------------------------------------------------------------------





(b)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender;
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)    subject any Lender or the Administrative Agent to any Taxes (other than
(A) Indemnified Taxes and Other Taxes indemnifiable under Section 5.04 or (B)
Excluded Taxes) on or in respect of its loans, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Term Loan (or of maintaining its obligation to make any such
Term Loan) or to reduce the amount of any sum received or receivable by such
Lender or the Administrative Agent hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.
(c)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Term Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(d)    If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Term Loans,
or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to Parent through the
Administrative Agent, any obligation of such Lender to make or continue LIBO
Rate Term Loans or to convert Base Rate Term Loans to LIBO Rate Term Loans shall
be suspended until such Lender notifies the Administrative Agent and Parent that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all LIBO
Rate Term Loans of such Lender to Base Rate Term Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBO Rate Term Loans to such day,


-62-



--------------------------------------------------------------------------------





or immediately, if such Lender may not lawfully continue to maintain such LIBO
Rate Term Loans. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
(e)    A certificate of a Lender or the Administrative Agent setting forth the
amount or amounts necessary to compensate such Lender or the Administrative
Agent or its holding company, as the case may be, as specified in clause (b) or
(c) of this Section and setting forth in reasonable detail the basis for
requesting such amount or amounts, and certifying that it is the general
practice and policy of such Lender to demand such compensation from similarly
situated borrowers in similar circumstances at such time to the extent it is
legally permitted to do so, shall be delivered to Parent and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or the Administrative
Agent, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
(f)    Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Administrative Agent’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or the
Administrative Agent pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Administrative Agent, as the case may be, notifies Parent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Administrative Agent’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
2.11    Compensation. The Borrowers agree, jointly and severally, to compensate
each Lender, upon its written request (which request shall set forth in
reasonable detail the basis for requesting such compensation and the calculation
of the amount of such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBO Rate Term Loans but excluding loss of anticipated
profits (and without giving effect to the minimum “LIBO Rate”)) which such
Lender may sustain: (i) if for any reason (other than a default by such Lender
or the Administrative Agent) a Borrowing of, or conversion from or into, LIBO
Rate Term Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation; (ii) if any prepayment or
repayment (including any prepayment or repayment made pursuant to Section 5.01,
Section 5.02 or as a result of an acceleration of the Term Loans pursuant to
Section 11) or conversion of any of its LIBO Rate Term Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (iii) if
any prepayment of any LIBO Rate Term Loans is not made on any date specified in
a notice of prepayment given by Parent; or (iv) as a consequence of any other
default by the Borrowers to repay LIBO Rate Term Loans when required by the
terms of this Agreement or any Note held by such Lender.


-63-



--------------------------------------------------------------------------------





2.12    Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.10(b), (c) or (d) or
Section 5.04 with respect to such Lender, it will, if requested by Parent, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Term Loans affected by such event;
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrowers or the right of any Lender provided in Sections
2.10 and 5.04.
2.13    Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 2.10(b), (c) or (d) or Section 5.04 with respect to such Lender or
(z) in the case of a refusal by a Lender to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), Borrowers shall have the right to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferees, none of whom
shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 2.13, the Replacement Lender shall
enter into one or more Assignment and Assumptions pursuant to Section 13.04(b)
(and with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender and/or the Replaced Lender (as may be agreed to at such time
by and among Parent, the Replacement Lender and the Replaced Lender)) pursuant
to which the Replacement Lender shall acquire all of the Commitments and
outstanding Term Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Term Loans of the respective Replaced Lender under each Tranche with
respect to which such Replaced Lender is being replaced and (II) an amount equal
to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 5.01 and (ii) all obligations of the Borrowers due and owing
to the Replaced Lender at such time (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 2.13, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such Replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 2.13 and
Section 13.04. Upon the execution of the respective Assignment and Assumption,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register pursuant to Section 13.04 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the Borrowers, (x) the Replacement Lender shall become
a Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 5.04, 12.07 and
13.01), which shall survive as to such Replaced Lender with respect to actions
or occurrences prior to it ceasing to be a Lender hereunder.


-64-



--------------------------------------------------------------------------------





2.14    Extended Term Loans.
(a)    Notwithstanding anything to the contrary in this Agreement, subject to
the terms of this Section 2.14, Parent may at any time and from time to time
request that all or a portion of any Tranche of Term Loans (each, an “Existing
Term Loan Tranche”), be converted to extend the scheduled maturity date(s) of
any payment of principal with respect to all or any portion of the principal
amount of such Term Loans (any such Term Loans which have been so converted,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.14. In order to establish any Extended Term Loans, Parent shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Term Loan Tranche)
(each, an “Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which shall (x) be identical as offered to each
Lender under the relevant Existing Term Loan Tranche (including as to the
proposed interest rates and fees payable) and (y) be identical to the Term Loans
under the relevant Existing Term Loan Tranche from which such Extended Term
Loans are to be converted, except that: (i) all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Tranche to the extent provided in the
applicable Extension Amendment; (ii) the Effective Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the Effective Yield
for the Term Loans of such Existing Term Loan Tranche to the extent provided in
the applicable Extension Amendment; (iii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the applicable
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); (iv) Extended Term Loans may have mandatory prepayment terms which
provide for the application of proceeds from mandatory prepayment events to be
made first to prepay the Term Loans under the Existing Term Loan Tranche from
which such Extended Term Loans have been converted before applying any such
proceeds to prepay such Extended Term Loans; and (v) Extended Term Loans may
have optional prepayment terms (including call protection and terms which allow
Term Loans under the relevant Existing Term Loan Tranche from which such
Extended Term Loans have been converted to be optionally prepaid prior to the
prepayment of such Extended Term Loans) as may be agreed by Parent and the
Lenders thereof. Any Extended Term Loans converted pursuant to any Extension
Request shall be designated a series (each, an “Extension Series”) of Extended
Term Loans for all purposes of this Agreement; provided that, subject to the
requirements set forth above, any Extended Term Loans converted from an Existing
Term Loan Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Tranche of
Term Loans.
(b)    [Reserved].
(c)    The Parent shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as to which the Administrative Agent
may consent) prior to the date on which Lenders under the Existing Term Loan
Tranche are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.14. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Tranche converted into Extended Term Loans pursuant


-65-



--------------------------------------------------------------------------------





to any Extension Request. Any Lender (each, an “Extending Term Loan Lender”)
wishing to have all or a portion of its Term Loans under the Existing Term Loan
Tranche subject to such Extension Request converted into Extended Term Loans
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans under the Existing Term Loan Tranche which it has elected to request be
converted into Extended Term Loans (subject to any minimum denomination
requirements imposed by the Administrative Agent). Any Lender that does not
respond to the Extension Request on or prior to the date specified therein shall
be deemed to have rejected such Extension Request. In the event that the
aggregate principal amount of Term Loans under the applicable Existing Term Loan
Tranche exceeds the amount of Extended Term Loans requested pursuant to such
Extension Request, Term Loans of such Existing Term Loan Tranche, subject to
such Extension Elections shall either (i) be converted to Extended Term Loans of
such Existing Term Loan Tranche on a pro rata basis based on the aggregate
principal amount of Term Loans of such Existing Term Loan Tranche included in
such Extension Elections, subject to such rounding requirements as may be
established by the Administrative Agent or (ii) to the extent such option is
expressly set forth in the applicable Extension Request, be converted to
Extended Term Loans upon an increase in the amount of Extended Term Loans so
that such excess does not exist.
(d)    Extended Term Loans shall be established pursuant to an amendment (each,
an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Term Loan Lender providing an Extended
Term Loan thereunder, which shall be consistent with the provisions set forth in
Section 2.14(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment. After giving effect to the
Extension, the Term Loans so extended shall cease to be a part of the Tranche
they were a part of immediately prior to the Extension.
(e)    Extensions consummated by the Borrowers pursuant to this Section 2.14
shall not constitute voluntary or mandatory payments or prepayments for purposes
of this Agreement. The Administrative Agent and the Lenders hereby consent to
each Extension and the other transactions contemplated by this Section 2.14
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
applicable Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 5.01, 5.02, 5.03,
13.02 or 13.06) or any other Credit Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.14; provided
that such consent shall not be deemed to be an acceptance of any Extension
Request.
(f)    Each of the parties hereto hereby agrees that this Agreement and the
other Credit Documents may be amended pursuant to an Extension Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
reasonably necessary to (i) reflect the existence and terms of any Extended Term
Loans incurred pursuant thereto, (ii) modify the scheduled repayments set forth
in Section 5.02(a) with respect to any Existing Term Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans converted pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 5.02(a)), (iii) make such other changes to this
Agreement and the other Credit Documents consistent with the provisions and
intent of Section 13.12(d)(i), (iv)


-66-



--------------------------------------------------------------------------------





establish new Tranches in respect of Term Loans so extended and such technical
amendments as may be necessary in connection with the establishment of such new
Tranches, in each case, on terms consistent with this Section 2.14 and
(v) effect such other amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and Parent, to effect the provisions of this Section 2.14,
and each Lender hereby expressly authorizes the Administrative Agent to enter
into any such Extension Amendment.
2.15    Incremental Term Loan Commitments.
(a)    The Parent shall have the right, in consultation and coordination with
the Administrative Agent as to all of the matters set forth below in this
Section 2.15, but without requiring the consent of any of the Lenders, to
request at any time and from time to time that one or more Lenders (and/or one
or more other Persons which are Eligible Transferees and which will become
Lenders (it being understood that the Parent shall have no obligation to seek
commitments in respect of Incremental Term Loans from existing Lenders)) provide
Incremental Term Loan Commitments to the Borrowers and, subject to the terms and
conditions contained in this Agreement and in the relevant Incremental Term Loan
Commitment Agreement, make Incremental Term Loans pursuant thereto; it being
understood and agreed, however, that (i) no Lender shall be obligated to provide
an Incremental Term Loan Commitment as a result of any such request by the
Parent, (ii) any Lender (including any Eligible Transferee who will become a
Lender) may so provide an Incremental Term Loan Commitment without the consent
of any other Lender, (iii) each Tranche of Incremental Term Loan Commitments
shall be denominated in U.S. Dollars, (iv) the amount of Incremental Term Loan
Commitments made available pursuant to a given Incremental Term Loan Commitment
Agreement shall be in a minimum aggregate amount for all Lenders which provide
an Incremental Term Loan Commitment thereunder (including Eligible Transferees
who will become Lenders) of at least $10,000,000 (or, if less, the remaining
available amount), (v) the aggregate amount of all Incremental Term Loan
Commitments provided pursuant to this Section 2.15 after the Closing Date and
all Indebtedness incurred pursuant to Section 10.04(xxvii)(A) shall not exceed
at the time of incurrence thereof the sum of (x) $50,000,000, plus (y) the sum
of all voluntary prepayments of Term Loans, Refinancing Notes and Indebtedness
incurred pursuant to Section 10.04(xxvii) that ranks pari passu with the Term
Loans (limited, in the case of any voluntary prepayment in accordance with the
provisions of Section 2.19 or Section 2.20 or similar provisions in the
definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) (in each case other than (1) to the extent such Incremental
Term Loans were obtained pursuant to clause (z) below or (2) to the extent
funded with the proceeds of long-term Indebtedness (other than Indebtedness
under the ABL Credit Agreement)) in each case prior to the date of incurrence of
any such Incremental Term Loan Commitments plus (z) an unlimited amount (a
“Ratio-Based Incremental Facility”) so long as, in the case of this clause (z)
only, the Consolidated First Lien Net Leverage Ratio, determined on a Pro Forma
Basis as of the last day of the most recently ended Test Period for which
Section 9.01 Financials were required to have been delivered, would not exceed
1.50 to 1.00 (it being understood that the Borrowers may utilize amounts under
clause (z) prior to amounts under clause (x) or clause (y) and that amounts
under both clauses may be used in a single transaction), (vi) the proceeds of
all Incremental Term Loans incurred by the Borrowers may be used for any purpose
not prohibited under this Agreement, (vii) each Incremental Term Loan Commitment
Agreement shall specifically designate, with the approval of the Administrative


-67-



--------------------------------------------------------------------------------





Agent, the Tranche of the Incremental Term Loan Commitments being provided
thereunder (which Tranche shall be a new Tranche (i.e., not the same as any
existing Tranche of Incremental Term Loans, Incremental Term Loan Commitments or
other Term Loans), unless the requirements of Section 2.15(c) are satisfied),
(viii) if to be incurred as a new Tranche of Incremental Term Loans, such
Incremental Term Loans shall have the same terms as each other Tranche of Term
Loans as in effect immediately prior to the effectiveness of the relevant
Incremental Term Loan Agreement, except as to purpose (which is subject to the
requirements of the preceding clause (vi)) and optional prepayment provisions
and mandatory prepayment provisions (which are governed by Section 5.02;
provided that each new Tranche of Incremental Term Loans shall be entitled to
share in mandatory prepayments on a ratable basis with the other Tranches of
Term Loans (unless the holders of the Incremental Term Loans of any Tranche
agree to take a lesser share of any such prepayments)); provided, however, that
(I) the maturity and amortization of such Tranche of Incremental Term Loans may
differ, so long as such Tranche of Incremental Term Loans shall have (a) a
Maturity Date of no earlier than the Latest Maturity Date as of the date such
Indebtedness was incurred and (b) a Weighted Average Life to Maturity of no less
than the Weighted Average Life to Maturity as then in effect for the Tranche of
then outstanding Term Loans with the then longest Weighted Average Life to
Maturity, (II) the Effective Yield applicable to such Tranche of Incremental
Term Loans may differ from that applicable to the then outstanding Tranches of
Term Loans, with the Effective Yield applicable thereto to be specified in the
respective Incremental Term Loan Commitment Agreement; provided, however, that
if the Effective Yield for any such Incremental Term Loans exceeds the Effective
Yield then applicable to any then outstanding Initial Term Loans by more than
0.50% per annum, the Applicable Margins for all then outstanding Initial Term
Loans shall be increased as of such date in accordance with the requirements of
the definition of “Applicable Margin”; provided, further, (A) if any Incremental
Term Loans, which are secured by a Lien on the Collateral ranking pari passu
with the Lien on the Collateral securing the Indebtedness hereunder, include a
LIBO Rate or Base Rate floor that is greater than the LIBO Rate or Base Rate
floor applicable to the existing Term Loans, such differential between interest
rate floors shall be included in the calculation of Effective Yield but only to
the extent an increase in the LIBO Rate or Base Rate floor applicable to the
existing Term Loans would cause an increase in the interest rate then in effect
thereunder and (B) to the extent any increase in the Effective Yield on the
existing Term Loans is required pursuant to the immediately preceding proviso,
such increase shall be effected first through an increase in the LIBO Rate or
Base Rate floor applicable to such existing Term Loans in an amount equal to the
amount of the differential indicated in the foregoing clause (A) with any
remaining required increase effected pursuant to an increase the Applicable
Margin to the extent required by the definition thereof, and (III) such Tranche
of Incremental Term Loans may have other terms (other than those described in
preceding clauses (I) and (II)) that may differ from those of other Tranches of
Term Loans, including, without limitation, as to the application of optional or
voluntary prepayments among the Incremental Term Loans and the existing Term
Loans and such other differences as may be reasonably satisfactory to the
Administrative Agent, (ix) all Incremental Term Loans (and all interest, fees
and other amounts payable thereon) incurred by the Borrowers shall be
Obligations of the Borrowers under this Agreement and the other applicable
Credit Documents and shall be secured by the Security Agreements, and guaranteed
under each relevant Guaranty, on a pari passu or junior basis with all other
Term Loans secured by the Security Agreement and guaranteed under each such
Guaranty, (x) each Lender (including any Eligible Transferee who will become a
Lender) agreeing to provide an Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement shall, subject to the satisfaction of
the


-68-



--------------------------------------------------------------------------------





relevant conditions set forth in this Agreement, make Incremental Term Loans
under the Tranche specified in such Incremental Term Loan Commitment Agreement
as provided in Section 2.01(b) and such Term Loans shall thereafter be deemed to
be Incremental Term Loans under such Tranche for all purposes of this Agreement
and the other applicable Credit Documents and (xi) all Incremental Term Loan
Commitment Requirements are satisfied.
(b)    At the time of the provision of Incremental Term Loan Commitments
pursuant to this Section 2.15, the Borrowers, the Administrative Agent and each
such Lender or other Eligible Transferee which agrees to provide an Incremental
Term Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement substantially in the form of Exhibit L (appropriately completed), with
the effectiveness of the Incremental Term Loan Commitment provided therein to
occur on the date on which (w) a fully executed copy of such Incremental Term
Loan Commitment Agreement shall have been delivered to the Administrative Agent,
(x) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid (including, without limitation, any agreed
upon upfront or arrangement fees owing to the Administrative Agent to the extent
it served as the arranger for the Incremental Term Loan Commitments), (y) all
Incremental Term Loan Commitment Requirements are satisfied, and (z) all other
conditions set forth in this Section 2.15 shall have been satisfied. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Commitment Agreement, and at such time, (i)
Schedule 2.01 shall be deemed modified to reflect the revised Incremental Term
Loan Commitments of the affected Lenders and (ii) to the extent requested by any
Incremental Term Loan Lender, Term Notes will be issued at the Borrowers’
expense to such Incremental Term Loan Lender, to be in conformity with the
requirements of Section 2.05 (with appropriate modification) to the extent
needed to reflect the new Incremental Term Loans made by such Incremental Term
Loan Lender.
(c)    Notwithstanding anything to the contrary contained above in this
Section 2.15, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement; provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Commitment
Agreement may specify therein that the Incremental Term Loans made pursuant
thereto shall constitute part of, and be added to, an existing Tranche of Term
Loans, in any case so long as the following requirements are satisfied:
(i)    the Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Borrowers, the same Maturity Date
and the same Applicable Margins as the Tranche of Term Loans to which the new
Incremental Term Loans are being added;
(ii)    the new Incremental Term Loans shall have the same Scheduled Repayment
dates as then remain with respect to the Tranche to which such new Incremental
Term Loans are being added (with the amount of each Scheduled Repayment
applicable to such new Incremental Term Loans to be the same (on a proportionate
basis)) as is theretofore applicable to the Tranche to which such new
Incremental Term Loans are being added, thereby increasing the amount of each
then remaining Scheduled Repayment of the respective Tranche proportionately;


-69-



--------------------------------------------------------------------------------





(iii)    on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the applicable Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Term Loans under the respective Tranche of Term Loans participates in
each outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to Section
2.01(b)) on a pro rata basis; and
(iv)    the Effective Yield of such Incremental Term Loans would not result in
an increase in the Applicable Margins for the Initial Term Loans (assuming for
this purpose, that such Incremental Term Loans had been incurred as a new
Tranche of Incremental Term Loans).
To the extent the provisions of the preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of LIBO Rate Term Loans of such Tranche, it is
acknowledged that the effect thereof may result in such new Incremental Term
Loans having short Interest Periods (i.e., an Interest Period that began during
an Interest Period then applicable to outstanding LIBO Rate Term Loans of such
Tranche and which will end on the last day of such Interest Period). All
determinations by any Lender pursuant to the immediately preceding sentence
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.
2.16    Borrowers’ Representative. Each Borrower hereby designates Parent as its
representative and agent for all purposes under the Credit Documents, including
requests for Term Loans, designation of interest rates, delivery or receipt of
communications, preparation and delivery of financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Credit Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative Agent
or any Lender. Parent hereby accepts such appointment. The Administrative Agent
and the Lenders shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any Notice of Borrowing)
delivered by Parent on behalf of any Borrower. The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to Parent
on behalf of such Borrower. Each of the Administrative Agent and the Lenders
shall have the right, in its discretion, to deal exclusively with Parent for any
or all purposes under the Credit Documents. Each Borrower agrees that any
notice, election, communication, representation, agreement or undertaking made
on its behalf by Parent shall be binding upon and enforceable against it.


-70-



--------------------------------------------------------------------------------





2.17    [Reserved].
2.18    Refinancing Facilities.
(a)    The Borrowers may from time to time by written notice to the
Administrative Agent elect to request the establishment of one or more
additional Tranches of Term Loans under this Agreement (“Refinancing Term
Loans”) or one or more series of debt securities (“Refinancing Notes”), which
refinance, renew, replace, defease or refund all or any portion of one or more
Tranches of Term Loans (including any Incremental Term Loans or Extended Term
Loans) under this Agreement selected by Parent; provided, that such Refinancing
Term Loans and/or Refinancing Notes may not be in an amount greater than the
aggregate principal amount of the Term Loans being refinanced, renewed,
replaced, defeased or refunded plus unpaid accrued interest and premium (if any)
thereon and upfront fees, original issue discount, underwriting discounts, fees,
commissions and expenses incurred in connection with the Refinancing Term Loans
and/or Refinancing Notes; provided that such aggregate principal amount may also
be increased to the extent such additional amount is capable of being incurred
at such time pursuant to Sections 2.15 or 10.04 (and Section 10.01 to the extent
secured) and such excess incurrence shall for all purposes hereof be an
incurrence under the relevant subclauses of Sections 2.15 or 10.04 (and Section
10.01 to the extent secured). Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrowers propose that the
Refinancing Term Loans shall be made or the Refinancing Notes shall be issued,
which shall be a date not less than three (3) Business Days after the date on
which such notice is delivered to the Administrative Agent; provided that:
(i)    the Weighted Average Life to Maturity of such Refinancing Term Loans
and/or Refinancing Notes shall not be shorter than the remaining Weighted
Average Life to Maturity of the Term Loans being refinanced and the Refinancing
Term Loans and/or Refinancing Notes shall not have a final maturity before the
Maturity Date applicable to the Term Loans being refinanced;
(ii)    such Refinancing Term Loans and/or Refinancing Notes shall have pricing
(including interest rates, fees and premiums), amortization, optional
prepayment, mandatory prepayment and redemption terms as may be agreed to by the
Parent and the relevant Refinancing Term Loan Lenders (as defined below) and/or
Refinancing Note Holders (as defined below); provided that with respect to
Refinancing Term Loans or Refinancing Notes that are secured by Liens on the
Collateral ranking on an equal priority basis (but without regard to the control
of remedies) with the Liens on the Collateral securing the Term Loans, no
holders of such Refinancing Term Loans or Refinancing Notes shall be permitted
to share any mandatory prepayment or redemption on a more than ratable basis
with the Term Loans;
(iii)    such Refinancing Term Loans and/or Refinancing Notes shall not be
guaranteed by any Person other than a Borrower or a Subsidiary Guarantor;
(iv)    in the case of any such Refinancing Term Loans and/or Refinancing Notes
that are secured such Refinancing Term Loans and/or Refinancing Notes are
secured only by assets comprising Collateral, and not secured by any property or
assets of a Borrower or any of its Subsidiaries other than the Collateral;


-71-



--------------------------------------------------------------------------------





(v)    all other terms applicable to such Refinancing Term Loans and/or
Refinancing Notes (excluding pricing and optional prepayment or redemptions
terms) shall either, at the option of the Parent, (I) be consistent with market
terms and conditions (taken as a whole) at the time of Incurrence or
effectiveness (as determined by the Parent and the Agent in good faith), (II) be
substantially identical to those applicable to the then outstanding Term Loans,
or (III) (taken as a whole) be otherwise not materially more favorable to the
Refinancing Term Loan Lenders and/or Refinancing Note Holders than those
applicable to the then outstanding Term Loans, except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date at the time of such refinancing, except where the Lenders also receive the
benefit of such more favorable terms); provided that Refinancing Term Loans
and/or Refinancing Notes may rank pari passu or junior in right of payment
and/or security with the remaining Term Loans or may be unsecured so long as the
holders of any Refinancing Term Loans and/or Refinancing Notes that are
subordinated in right of payment and/or security are subject to an Additional
Intercreditor Agreement (provided that a certificate of a Responsible Officer of
Parent delivered to the Administrative Agent in good faith at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that
Parent has determined in good faith that such terms and conditions satisfy the
requirement set out in this clause (v), shall be conclusive evidence that such
terms and conditions (other than the terms and conditions of the Additional
Intercreditor Agreement referred to in this clause (v), satisfy such requirement
unless the Administrative Agent provides notice to Parent of an objection during
such five Business Day period (including a reasonable description of the basis
upon which it objects))).
(b)    The Borrowers may approach any Lender or any other Person that would be
an Eligible Transferee of Term Loans to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Loan Lender”) or Refinancing Notes
(a “Refinancing Note Holder”); provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans and/or Refinancing Notes
may elect or decline, in its sole discretion, to provide a Refinancing Term Loan
or purchase Refinancing Notes. Any Refinancing Term Loans made on any
Refinancing Effective Date shall be designated a series (a “Refinancing Term
Loan Series”) of Refinancing Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Refinancing Term Loan Amendment and subject to the restrictions set
forth in clause (a) above, be designated as an increase in any previously
established Tranche of Term Loans made to the Borrowers.
(c)    The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by Section 2.18(a) (including, for the avoidance of
doubt, the payment of interest, fees, amortization or premium in respect of the
Refinancing Term Loans and Refinancing Notes on the terms specified by Parent)
and hereby waive the requirements of this Agreement or any other Credit Document
that may otherwise prohibit any transaction contemplated by Section 2.18(a). The
Refinancing Term Loans shall be established pursuant to an amendment to this
Agreement among the Borrowers, the Administrative Agent and the Refinancing Term
Loan Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”). The Refinancing Notes shall be established pursuant to a
Refinancing Notes Indenture which shall be consistent with the provisions set


-72-



--------------------------------------------------------------------------------





forth in Section 2.18(a). Each Refinancing Term Loan Amendment shall be binding
on the Lenders, the Administrative Agent, the Credit Parties party thereto and
the other parties hereto without the consent of any other Lender and the Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and Parent, to
effect the provisions of this Section 2.18, including in order to establish new
Tranches or sub-Tranches in respect of the Refinancing Term Loans and such
technical amendments as may be necessary or appropriate in connection therewith
and to adjust the amortization schedule in Section 5.02(a) (insofar as such
schedule relates to payments due to Lenders the Term Loans of which are
refinanced with the proceeds of Refinancing Term Loans; provided that no such
amendment shall reduce the pro rata share of any such payment that would have
otherwise been payable to the Lenders, the Term Loans of which are not
refinanced with the proceeds of Refinancing Term Loans). The Administrative
Agent shall be permitted, and each is hereby authorized, to enter into such
amendments with the Borrowers to effect the foregoing.
2.19    Reverse Dutch Auction Repurchases.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
any other Credit Document, the Parent or any Restricted Subsidiary may, at any
time and from time to time, conduct reverse Dutch auctions in order to purchase
Term Loans of a particular Tranche (each, an “Auction”) (each such Auction to be
managed exclusively by the Administrative Agent or any other bank or investment
bank of recognized standing selected by Parent (with the consent of the
Administrative Agent or such other bank or investment bank) following
consultation with the Administrative Agent (in such capacity, the “Auction
Manager”)), so long as the following conditions are satisfied:
(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section 2.19(a) and Schedule 2.19(a);
(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each auction notice and at the time of purchase of
Term Loans in connection with any Auction;
(iii)    the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that Parent or such Restricted Subsidiary offers to purchase in
any such Auction shall be no less than $1,000,000 (unless another amount is
agreed to by the Administrative Agent);
(iv)    the Borrowers shall not use the proceeds of any borrowing under the ABL
Credit Agreement to finance any such repurchase; and
(v)    the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by such Borrower or such Restricted Subsidiary shall
automatically be cancelled and retired on the settlement date of the relevant
purchase (and may not be resold).
(b)    The Borrowers or a Restricted Subsidiary must terminate an Auction if it
fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Auction. Such Borrower or such
Restricted Subsidiary may withdraw any Auction


-73-



--------------------------------------------------------------------------------





if the reply amounts are insufficient to complete the purchase of a minimum
principal amount of the Term Loans designated in writing to the applicable
Auction Manager by such Borrower or such Restricted Subsidiary (the “Minimum
Purchase Condition”). No Credit Party or any Restricted Subsidiary shall have
any liability to any Lender for any termination of such Auction as a result of
its failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Auction, or for any termination of such
Auction as a result of the failure to satisfy the Minimum Purchase Condition,
and any such failure shall not result in any Default or Event of Default
hereunder. With respect to all purchases of Term Loans made pursuant to this
Section 2.19, (x) such Borrower or such Restricted Subsidiary shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made therefor and the cancellation of the purchased
Term Loans, in each case in connection therewith) shall not constitute voluntary
or mandatory payments or prepayments for purposes of Sections 5.01, 5.02 or
13.06. At the time of purchases of Term Loans pursuant to an Auction, the then
remaining Scheduled Repayments shall be reduced by the aggregate principal
amount (taking the face amount thereof) of Term Loans repurchased pursuant to
such Auction, with such reduction to be applied to such Scheduled Repayments on
a pro rata basis (based on the then remaining principal amount of each such
Scheduled Repayments).
(c)    The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged
that purchases of the Term Loans by a Borrower or any Restricted Subsidiary
contemplated by this Section 2.19 shall not constitute Investments by such
Person)) or any other Credit Document that may otherwise prohibit any Auction or
any other transaction contemplated by this Section 2.19. The Auction Manager
acting in its capacity as such hereunder shall be entitled to the benefits of
the provisions of Section 12 and Section 13.01 mutatis mutandis as if each
reference therein to the “Administrative Agent” were a reference to the Auction
Manager, and the Administrative Agent and the Auction Manager shall cooperate in
a reasonable manner in connection therewith.
2.20    Open Market Purchases.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
any other Credit Document, a Borrower or any Restricted Subsidiary may, at any
time and from time to time, make open market purchases of Term Loans (each, an
“Open Market Purchase”), so long as the following conditions are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such Open Market Purchase;
(ii)    none of the Borrowers or any Restricted Subsidiary shall use the
proceeds of any borrowing under the ABL Credit Agreement to finance any such
purchase; and


-74-



--------------------------------------------------------------------------------





(iii)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so purchased by such Borrower or any Restricted Subsidiary
shall automatically be cancelled and retired on the settlement date of the
relevant purchase (and may not be resold).
(b)    With respect to all purchases of Term Loans made pursuant to this
Section 2.20, (x) such Borrower or such Restricted Subsidiary shall pay on the
settlement date of each such purchase all accrued and unpaid interest, if any,
on the purchased Term Loans up to the settlement date of such purchase (except
to the extent otherwise set forth in the relevant purchase documents as agreed
by the respective selling Lender) and (y) such purchases (and the payments made
therefor and the cancellation of the purchased Term Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 5.01, 5.02 or 13.06. At the time of
purchases of Term Loans pursuant to any Open Market Purchase, the then remaining
Scheduled Repayments shall be reduced by the aggregate principal amount (taking
the face amount thereof) of Term Loans repurchased pursuant to such Open Market
Purchase, with such reduction to be applied to such Scheduled Repayments on a
pro rata basis (based on the then remaining principal amount of each such
Scheduled Repayments).
(c)    The Administrative Agent and the Lenders hereby consent to the Open
Market Purchases contemplated by this Section 2.20 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged that
purchases of the Term Loans by a Borrower or any Restricted Subsidiary
contemplated by this Section 2.20 shall not constitute Investments by such
Person)) or any other Credit Document that may otherwise prohibit any Open
Market Purchase by this Section 2.20.



Section 3.    [Reserved].
Section 4.    Fees; Reductions of Commitment.
4.01    Fees. The Borrowers agree, jointly and severally, to pay to the
Administrative Agent such fees as may be agreed to in writing from time to time
by the Borrowers and the Administrative Agent.
4.02    Mandatory Reduction of Commitments.
(a)    In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Initial Term Loan Commitment shall terminate in its
entirety on the Closing Date after the funding of all Initial Term Loans on such
date.
(b)    In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement (and the Incremental Term Loan
Commitment of each Lender with such a Commitment) shall terminate in its
entirety on the Incremental Term Loan Borrowing Date for such Total Incremental
Term Loan Commitment after the funding of all relevant Incremental Term Loans on
such date.
(c)    Each reduction to the Total Initial Term Loan Commitment and the Total
Incremental Term Loan Commitment under a given Tranche pursuant to this Section
4.02


-75-



--------------------------------------------------------------------------------





as provided above (or pursuant to Section 5.02) shall be applied proportionately
to reduce the Initial Term Loan Commitment or the Incremental Term Loan
Commitment under such Tranche, as the case may be, of each Lender with such a
Commitment.
Section 5.    Prepayments; Payments; Taxes.
5.01    Voluntary Prepayments.
(a)    The Borrowers shall have the right to prepay the Term Loans of any
Tranche, without premium or penalty (other than as provided in Section 5.01(b)),
in whole or in part at any time and from time to time on the following terms and
conditions: (i) Parent shall give the Administrative Agent at its Notice Office
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay all of the Term Loans, or in the case of any partial
prepayment, the Tranche of Term Loans to be prepaid, the amount of the Term
Loans to be prepaid, the Types of Term Loans to be repaid, the manner in which
such prepayment shall apply to reduce the Scheduled Repayments and, in the case
of LIBO Rate Term Loans, the specific Borrowing or Borrowings pursuant to which
made, which notice shall be given by Parent (x) prior to 12:00 Noon (New York
City time) at least one Business Day prior to the date of such prepayment in the
case of Term Loans maintained as Base Rate Term Loans and (y) prior to
12:00 Noon (New York City time) at least three Business Days prior to the date
of such prepayment in the case of LIBO Rate Term Loans (or, in the case of
clause (x) and (y), such shorter period as the Administrative Agent shall agree
in its sole and absolute discretion), and be promptly transmitted by the
Administrative Agent to each of the Lenders; (ii) each partial prepayment of
Term Loans pursuant to this Section 5.01(a) shall be in an aggregate principal
amount of at least $1,000,000 or such lesser amount as is acceptable to the
Administrative Agent; provided that if any partial prepayment of LIBO Rate Term
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of LIBO Rate Term Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount, then if such Borrowing is a Borrowing of LIBO
Rate Term Loans, such Borrowing shall automatically be converted into a
Borrowing of Base Rate Term Loans and any election of an Interest Period with
respect thereto given by Parent shall have no force or effect; (iii) each
prepayment pursuant to this Section 5.01(a) in respect of any Term Loans made
pursuant to a Borrowing shall be applied pro rata among such Term Loans;
provided that it is understood and agreed that this clause (iii) may be modified
as expressly provided in Section 2.14 in connection with an Extension Amendment;
and (iv) each prepayment of principal of Term Loans of a given Tranche pursuant
to this Section 5.01(a) shall be applied as directed by Parent in the applicable
notice of prepayment delivered pursuant to this Section 5.01(a) or, if no such
direction is given, in direct order of maturity. Notwithstanding anything to the
contrary contained in this Agreement, any such notice of prepayment pursuant to
this Section 5.01(a) may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities, the occurrence of a Change of Control or any similar
event), in which case such notice may be revoked by Parent (by written notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(b)    Notwithstanding anything to the contrary contained in this Agreement:
(i)    (x) in the event of any optional prepayments of the Term Loans incurred
on the Closing Date made pursuant to this Section 5.01, (y) in the event of
mandatory prepayments of the Term Loans incurred on the Closing Date pursuant


-76-



--------------------------------------------------------------------------------





to Section 5.02(c) with cash proceeds of Indebtedness incurred by the Parent or
any Restricted Subsidiary or (z) in connection with the removal of any
Non-Consenting Lender who is a Lender of the Term Loans incurred on the Closing
Date, in each case, prior to the first anniversary of the Closing Date, the
Borrowers shall pay to the applicable Lenders with respect to such Term Loans a
premium equal to 2% of the aggregate principal amount of the Term Loans so
prepaid or required to be assigned;
(ii)    (x) in the event of any optional prepayments of the Term Loans incurred
on the Closing Date made pursuant to this Section 5.01, (y) in the event of
mandatory prepayments of the Term Loans incurred on the Closing Date pursuant to
Section 5.02(c) with cash proceeds of Indebtedness incurred by the Parent or any
Restricted Subsidiary or (z) in connection with the removal of any
Non-Consenting Lender who is a Lender of the Term Loans incurred on the Closing
Date, in each case, on or after the first anniversary of the Closing Date and
prior to the second anniversary of the Closing Date, the Borrowers shall pay to
the applicable Lenders with respect to such Term Loans a premium equal to 1% of
the aggregate principal amount of the Term Loans so prepaid or required to be
assigned; and
(iii)    on or after the second anniversary of the Closing Date, no prepayment
premium shall be due in respect of the Term Loans.
(c)    In the event (i) of a refusal by a Lender (such Lender, a “Non-Consenting
Lender”) to consent to certain proposed changes, amendments, waivers, discharges
or terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), or (ii)
any Lender becomes a Defaulting Lender, Parent may, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (or such
shorter notice as may be agreed by the Administrative Agent) repay all Term
Loans of such Lender, together with accrued and unpaid interest, Fees and other
amounts owing to such Lender in accordance with, and subject to the requirements
of, Section 13.12(b), so long as, in the case of any repayment pursuant to
clause (i) hereof, the consents, if any, required under Section 13.12(b) in
connection with the repayment pursuant to such clause (i) have been obtained.
Each prepayment of any Term Loan pursuant to this Section 5.01(c) shall reduce
the then remaining Scheduled Repayments of the applicable Tranche of Term Loans
on a pro rata basis (based upon the then remaining unpaid principal amounts of
Scheduled Repayments of the respective Tranche after giving effect to all prior
reductions thereto).


-77-



--------------------------------------------------------------------------------





5.02    Mandatory Repayments.
(a)    In addition to any other mandatory repayments pursuant to this Section
5.02, on each date set forth below (each, a “Scheduled Repayment Date”), the
Borrowers shall be required to repay to the Administrative Agent for the ratable
account of the Lenders (i) on the last Business Day of each March, June,
September and December, commencing with the last Business Day of the first full
fiscal quarter commencing after the Closing Date, an aggregate principal amount
of Initial Term Loans equal to 1.25% of the aggregate principal amount of all
Initial Term Loans outstanding on the Closing Date and (ii) on the Initial
Maturity Date for Initial Term Loans, the aggregate principal amount of all
Initial Term Loans outstanding on such date (each such repayment described in
clauses (i) and (ii), as the same may be reduced as provided in this Agreement,
including in Section 2.19, 2.20, 5.01 or 5.02(g), or as a result of the
application of prepayments in connection with any Extension as provided in
Section 2.14, a “Scheduled Repayment”).
(b)    In addition to any other mandatory repayments pursuant to this Section
5.02, the Borrowers shall be required to make, with respect to each new Tranche
(i.e., other than Initial Term Loans, which are addressed in the preceding
clause (a)) of Term Loans to the extent then outstanding, scheduled amortization
payments of such Tranche of Term Loans to the extent, and on the dates and in
the principal amounts, set forth in the Incremental Term Loan Commitment
Agreement, Refinancing Term Loan Amendment or Extension Amendment applicable
thereto.
(c)    In addition to any other mandatory repayments pursuant to this Section
5.02, within five Business Days following each date on or after the Closing Date
upon which the Parent or any Restricted Subsidiary receives any cash proceeds
from any issuance or incurrence of Indebtedness (other than Indebtedness
permitted to be incurred pursuant to Section 10.04 (other than Refinancing Term
Loans and Refinancing Notes)), an amount equal to 100% of the Net Debt Proceeds
therefrom shall be applied as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h).
(d)    In addition to any other mandatory repayments pursuant to this Section
5.02, within five Business Days following each date on or after the Closing Date
upon which Parent or any Restricted Subsidiary receives any Net Sale Proceeds
from any Asset Sale (other than ABL Collateral), an amount equal to 100% of the
Net Sale Proceeds therefrom shall be applied as a mandatory repayment in
accordance with the requirements of Sections 5.02(g) and (h). Notwithstanding
the foregoing, Parent or such Restricted Subsidiary may apply all or a portion
of such Net Sale Proceeds to reinvest in the purchase of assets useful in the
business of Parent and its Restricted Subsidiaries within 12 months following
the date of receipt of such Net Sale Proceeds (or, if within such 12-month
period, Parent or any of its Restricted Subsidiaries enters into a binding
commitment to so reinvest such Net Sale Proceeds, within six months following
such 12-month period during which Parent so committed to such plan of
reinvestment); provided, further, that if within 12 months (or, to the extent
applicable, 18 months) after the date of receipt by Parent or such Restricted
Subsidiary of such Net Sale Proceeds, Parent or such Restricted Subsidiary has
not so used all or a portion of such Net Sale Proceeds otherwise required to be
applied as a mandatory repayment pursuant to this sentence, an amount equal to
the remaining portion of such Net Sale Proceeds shall be applied as a mandatory
repayment in accordance with the requirements of Sections 5.02(g) and (h) on the
last day of such 12-month (or, to the extent applicable, 18-month) period.


-78-



--------------------------------------------------------------------------------





(e)    In addition to any other mandatory repayments pursuant to this Section
5.02, on each Excess Cash Flow Payment Date, an amount equal to the remainder of
(i) the Applicable Prepayment Percentage of the Excess Cash Flow for the related
Excess Cash Flow Payment Period less (ii) the aggregate amount of all (x)
voluntary prepayments of Term Loans, Refinancing Notes and Indebtedness incurred
pursuant to Section 10.04(xxvii) that rank pari passu with the Term Loans
(limited, in the case of any voluntary prepayment in accordance with the
provisions of Section 2.19 or Section 2.20 or similar provisions in the
definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) and (y) prepayments of revolving loans under the ABL Credit
Agreement or any other revolving credit facility secured by a Lien on the
Collateral ranking pari passu with the Lien on the Collateral securing the ABL
Credit Agreement or senior or pari passu with the Lien on the Collateral
securing the Indebtedness hereunder, in each case, to the extent accompanied by
a permanent reduction in commitments therefor and not financed with the
incurrence of other long-term Indebtedness (other than Indebtedness under the
ABL Credit Agreement), in each case under this clause (ii), which prepayments
are made at any time prior to the Excess Cash Flow Payment Date and not
previously applied to reduce an Excess Cash Flow payment shall be applied as a
mandatory repayment in accordance with the requirements of Sections 5.02(g) and
(h).
(f)    In addition to any other mandatory repayments pursuant to this Section
5.02, within 10 days following each date on or after the Closing Date upon which
Parent or any Restricted Subsidiary receives any Net Insurance Proceeds from any
Recovery Event (other than in respect of ABL Collateral), an amount equal to
100% of the Net Insurance Proceeds from such Recovery Event shall be applied as
a mandatory repayment in accordance with the requirements of Sections 5.02(g)
and (h). Notwithstanding the foregoing, Parent or such Restricted Subsidiary may
apply such Net Insurance Proceeds to reinvest in the purchase of assets useful
in the business of Parent and its Restricted Subsidiaries within 12 months
following the date of receipt of such proceeds (or, if within such 12-month
period, Parent or any of its Restricted Subsidiaries enters into a binding
commitment to so reinvest in such Net Sale Proceeds, within 18 months following
the date of receipt of such proceeds); provided, further, that if within 12
months (or, to the extent applicable, 18 months) after the date of receipt by
Parent or any of its Restricted Subsidiaries of such Net Insurance Proceeds,
Parent or any of its Restricted Subsidiaries have not so used all or a portion
of such Net Insurance Proceeds otherwise required to be applied as a mandatory
repayment pursuant to this sentence, an amount equal to the remaining portion of
such Net Insurance Proceeds shall be applied as a mandatory repayment in
accordance with the requirements of Sections 5.02(g) and (h) on the last day of
such 12-month (or, to the extent applicable, 18-month) period, as the case may
be.
(g)    Each amount required to be applied pursuant to Sections 5.02(d), (e) and
(f) in accordance with this Section 5.02(g) shall be applied to repay the
outstanding principal amount of Term Loans, with each Tranche of then
outstanding Term Loans to be allocated its Term Loan Percentage of each amount
so required to be applied; provided that to the extent any Permitted Pari Passu
Notes (or any Permitted Refinancing Indebtedness in respect thereof that is
secured on a pari passu basis with the Obligations) requires any mandatory
prepayment or repurchase from any Net Sale Proceeds or Net Insurance Proceeds
that would otherwise be required to be applied to prepay Term Loans in
accordance with clause (d) or (f) above, up to a pro rata portion (based on the
aggregate principal amount of Term Loans and such pari passu secured
Indebtedness then outstanding) of such Net Sale Proceeds or


-79-



--------------------------------------------------------------------------------





Net Insurance Proceeds may be applied to prepay or repurchase such pari passu
secured Indebtedness in lieu of prepaying Term Loans as provided above.
Prepayments pursuant to Section 5.02(c) shall be applied to the Tranche or
Tranches of Term Loans selected by Parent. Except as otherwise provided below,
all repayments of outstanding Term Loans of a given Tranche pursuant to Sections
5.02(c), (d), (e) and (f) (and applied pursuant to this clause (g)) shall be
applied to reduce the Scheduled Repayments of the applicable Tranche in direct
order of maturity of such Scheduled Repayments.
(h)    With respect to each repayment of Term Loans required by this Section
5.02, Parent may (subject to the priority payment requirements of Section
5.02(g)) designate the Types of Term Loans of the applicable Tranche which are
to be repaid and, in the case of LIBO Rate Term Loans, the specific Borrowing or
Borrowings of the applicable Tranche pursuant to which such LIBO Rate Term Loans
were made; provided that: (i) repayments of LIBO Rate Term Loans pursuant to
this Section 5.02 may only be made on the last day of an Interest Period
applicable thereto unless all such LIBO Rate Term Loans of the applicable
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Term Loans of the applicable Tranche have been paid in full; and (ii)
each repayment of any Term Loans made pursuant to a Borrowing shall be applied
pro rata among such Term Loans. In the absence of a designation by Parent as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its sole discretion.
(i)    In addition to any other mandatory repayments pursuant to this Section
5.02, all then outstanding Term Loans of any Tranche of Term Loans shall be
repaid in full on the Maturity Date for such Tranche of Term Loans.
(j)    Notwithstanding any other provisions of this Section 5.02, to the extent
that any or all of the Net Sale Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Asset Sale”), the Net Insurance Proceeds of any Recovery
Event incurred by a Foreign Subsidiary (a “Foreign Recovery Event”) or Excess
Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law, rule or regulation or applicable organizational documents
of such Foreign Subsidiary from being repatriated to the United States, or if
the repatriation of any such amount would result in any adverse tax consequence
to any Foreign Subsidiary of Parent or its Restricted Subsidiaries as reasonably
determined by the Borrowers in good faith, the portion of such Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in this Section
5.02 so long, but only so long, as the applicable local law, rule or regulation
or applicable organizational documents of such Foreign Subsidiary will not
permit repatriation to the United States or until a change in the tax treatment
would allow such repatriation without any adverse tax consequences as reasonably
determined by the Borrowers in good faith (the Borrowers hereby agreeing to use
all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation and/or minimize any such costs of prepayment), and
if within one year following the date on which the respective prepayment would
otherwise have been required such repatriation of any of such affected Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow is permitted under the
applicable local law, rule or regulation or applicable organizational documents
of such Foreign Subsidiary, or a change in the tax treatment would allow such
repatriation without any adverse tax consequences as reasonably determined by
the Borrowers in good faith, such Net Sale Proceeds, Net Insurance Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after repatriation) applied (net of additional


-80-



--------------------------------------------------------------------------------





taxes payable or reserved against as a result thereof and additional costs
relating to such repatriation) to the repayment of the Term Loans pursuant to
this Section 5.02.
(k)    The Parent shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to Section
5.02(d), (e) or (f) at least three Business Days prior to the date of such
repayment. Each such notice shall specify the date of such repayment and provide
the amount of such repayment. The Administrative Agent will promptly notify the
Lenders of the contents of Parent’s repayment notice and of such Lender’s pro
rata share of any repayment. Each Lender may reject all or a portion of its pro
rata share of any mandatory repayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to Section 5.02(d), (e) or
(f) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and Parent no later than 5:00 P.M. (New York City time) on
the Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such repayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Lender fails to deliver such
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Term Loans to which such Lender is
otherwise entitled. The Administrative Agent shall notify Parent of any
rejection by any Lender of any mandatory prepayment of Term Loans on the
Business Day before such payment would otherwise be due hereunder. Any Declined
Proceeds may be retained by the Borrowers in accordance with this Agreement.
5.03    Method and Place of Payment. All payments under this Agreement and under
any Note shall be made (i) to the Administrative Agent at its Payment Office for
the account of the Lender or Lenders entitled thereto, or, except as otherwise
specifically provided herein, directly to such Lender or Lenders, in each case
not later than 2:00 p.m. (New York City time) on the date when due, (ii) in U.S.
Dollars in immediately available funds and (iii) free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff. Any
payment received after such time on such date referred to in the first sentence
of this Section 5.03 shall, at the option of the Administrative Agent, be deemed
to have been received on the next Business Day. Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
5.04    Net Payments.
(a)    All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable Requirements of Law. If any
Taxes are required to be withheld or deducted from such payments by any
applicable withholding agent, then (i) to the extent such deduction or
withholding is on account of an Indemnified Tax or Other Tax, the sum payable by
such Credit Party shall be increased as necessary so that after making all
required deductions or withholding (including deduction or withholdings
applicable to additional sums payable under this Section 5.04), the Lender (or,
in the case of payments made to the Administrative Agent for its own account,
the Administrative Agent)


-81-



--------------------------------------------------------------------------------





receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent will
make such deductions or withholdings, and (iii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirements of Law. In
addition, the Credit Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
(b)    The Credit Parties will furnish to the Administrative Agent, within 45
days after the date of the payment by any of them to the relevant Governmental
Authority of any Indemnified Taxes or Other Taxes pursuant to Section 5.04(a),
certified copies of tax receipts evidencing such payment by the applicable
Credit Party. The Credit Parties shall jointly and severally indemnify and hold
harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent and each Lender, within 10 Business Days of written request
therefor, for the amount of any Indemnified Taxes or Other Taxes (including any
Indemnified Taxes or Other Taxes imposed on amounts payable under this Section
5.04) payable or paid by the Administrative Agent or such Lender or required to
be withheld or deducted from a payment to the Administrative Agent or such
Lender, and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
(c)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax in respect of payments made under any Credit Document shall
deliver to Parent and the Administrative Agent, at the time or times reasonably
requested by Parent or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Parent or the Administrative
Agent, certifying as to any entitlement of such Lender to an exemption from, or
a reduced rate of, withholding Tax. In addition, each Lender shall deliver to
Parent and the Administrative Agent, at the time or times reasonably requested
by Parent or the Administrative Agent, such other documentation prescribed by
applicable Requirements of Law or reasonably requested by Parent or the
Administrative Agent as will enable Parent or the Administrative Agent to
determine whether such Lender is subject to backup withholding or information
reporting requirements. Each Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documents
required below) expired, obsolete or inaccurate in any respect, deliver promptly
to Parent and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by Parent or
the Administrative Agent) or promptly notify Parent and the Administrative Agent
in writing of its legal ineligibility to do so.
Without limiting the generality of the foregoing:
(i)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) shall deliver to Parent and the
Administrative Agent on or prior to the Closing Date or, in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 2.13 or 13.04(b) (unless the relevant Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender,


-82-



--------------------------------------------------------------------------------





(A)    two accurate and complete original signed copies of Internal Revenue
Service Form W-8BEN (or successor form) or Form W-8BEN-E (or successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
(B)    two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI (or successor form),
(C)    in the case of a Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a certificate substantially in the form of Exhibit C to
the effect that such Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of either Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and that no payments
in connection with any Credit Document are effectively connected with the
Lender’s conduct of a U.S. trade or business (any such certificate, a “U.S. Tax
Compliance Certificate”) and two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) or W-8BEN-E (or
successor form) certifying to such Lender’s entitlement as of such date to an
exemption from U.S. withholding tax with respect to payments of interest to be
made under this Agreement and under any Note, or
(D)    to the extent a Lender is not the beneficial owner (including where the
Lender is a partnership or a participating Lender), two accurate and complete
original signed copies of Internal Revenue Service Form W-8IMY (or successor
form) of the Lender, accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a
U.S. Tax Compliance Certificate, Form W-8IMY, Form W-9 and/or any other required
information (or successor or other applicable form) from each beneficial owner
that would be required under this Section 5.04(c) if such beneficial owner were
a Lender (provided that, if the Lender is a partnership for U.S. federal income
Tax purposes (and not a participating Lender), and one or more direct or
indirect partners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate may be provided by such Lender on behalf of such direct
or indirect partners).
(ii)    Each Lender that is a United States person, as defined in Section
7701(a)(30) of the Code, shall deliver to Parent and the Administrative Agent,
on or prior to the Closing Date or, in the case of a Lender that is an assignee
or transferee of an interest under this Agreement pursuant to Section 2.13 or
13.04(b) (unless the relevant Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or
transfer to such Lender, two accurate and complete original signed copies of
Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States backup withholding requirements


-83-



--------------------------------------------------------------------------------





(iii)    If any payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Parent and the Administrative Agent, at the time or
times prescribed by applicable Requirements of Law and at such time or times
reasonably requested by Parent or the Administrative Agent, such documentation
prescribed by applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Parent or the Administrative Agent as may be necessary for Parent
or the Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender has complied with such Lender’s obligations under
FATCA and to determine, the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 5.04(c)(iii), “FATCA” shall include
any amendment made to FATCA after the Closing Date.
Notwithstanding any other provision of this Section 5.04, a Lender shall not be
required to deliver any document pursuant to this Section 5.04(c) that such
Lender is not legally eligible to deliver. Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by the Lender to the
Administrative Agent pursuant to this Section 5.04(c).
(d)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Credit Parties or with respect to which a Credit Party has paid additional
amounts pursuant to Section 5.04(a), it shall pay to the relevant Credit Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Credit Party under Section 5.04(a)
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses, including any Taxes, of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the relevant Credit Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Credit Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 5.04(d), in no event will the Administrative Agent
or any Lender be required to pay any amount to any Credit Party pursuant to this
Section 5.04(d) to the extent such payment would place the Administrative Agent
or such Lender in a less favorable position (on a net after-Tax basis) than such
party would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. Nothing in this Section 5.04(d) shall be construed to obligate
the Administrative Agent or any Lender to disclose its Tax returns or any other
information regarding its Tax affairs or computations to any Person or otherwise
to arrange its Tax affairs in any manner other than as it determines in its sole
discretion.




-84-



--------------------------------------------------------------------------------






Section 6.    Conditions Precedent to Credit Events on the Closing Date. The
obligation of each Lender to make Term Loans on the Closing Date, is subject at
the time of the making of such Term Loans to the satisfaction or waiver of the
following conditions:
6.01    Term Loan Credit Agreement. On or prior to the Closing Date, the
Borrowers shall have executed and delivered to the Administrative Agent a
counterpart of this Agreement.
6.02    [Reserved].
6.03    Opinions of Counsel. Subject to Section 9.13, on the Closing Date, the
Administrative Agent shall have received from (i) Jenner & Block LLP, counsel to
the Credit Parties, a customary opinion addressed to the Administrative Agent,
the Collateral Agent and each of the Lenders and dated the Closing Date in form
and substance reasonably satisfactory to the Administrative Agent, and (ii) each
local counsel listed on Schedule 6.03, a customary opinion addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Closing Date in form and substance reasonably satisfactory to the Administrative
Agent.
6.04    Corporate Documents; Proceedings, etc.
(a)    On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by the
Secretary or Assistant Secretary of such Credit Party, and attested to by a
Responsible Officer of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party, the resolutions of such Credit Party referred
to in such certificate and incumbency certificates, and each of the foregoing
shall be in form and substance reasonably satisfactory to the Administrative
Agent.
(b)    The Administrative Agent shall have received good standing certificates
and bring-down telegrams or facsimiles, if any, for the Credit Parties which the
Administrative Agent reasonably may have requested.
6.05    Senior Secured Notes Redemption. Substantially concurrently with the
funding of the Initial Term Loans, the Parent shall have irrevocably deposited
funds (or made arrangements reasonably satisfactory to the Administrative Agent
for the irrevocable deposit of funds) to effectuate the redemption of all of the
Senior Secured Notes and shall have delivered to the trustee an irrevocable
notice of redemption with respect thereto (the “Senior Secured Notes
Redemption”).
6.06    [Reserved].
6.07    Intercreditor Agreement. On the Closing Date, each Credit Party shall
have executed and delivered an acknowledgment to the Intercreditor Agreement.
6.08    Insurance. Subject to Section 9.13, the Administrative Agent shall have
received certificates of insurance (and endorsements thereto) for the insurance
policies carried by Parent, all in compliance with the Credit Documents.


-85-



--------------------------------------------------------------------------------





6.09    Security Documents. Subject to Section 9.13, on the Closing Date, each
Credit Party shall have executed and delivered each Security Document to which
it is a party, in each case, covering all of such Credit Party’s present and
future Collateral referred to therein, and shall have delivered to the
Collateral Agent:
(i)    all of the Pledged Collateral, if any, referred to in the aforementioned
Security Documents and then owned by such Credit Party together with executed
and undated endorsements for transfer in the case of Pledged Collateral
constituting certificated securities, along with evidence that all other actions
necessary to perfect (to the extent required by the aforementioned Security
Documents) the security interests in Pledged Collateral purported to be created
by the aforementioned Security Documents have been taken;
(ii)    certified copies of a recent date of requests for information or copies
(Form UCC-1), or equivalent reports as of a recent date, listing all effective
UCC-1 financing statements that name the Borrowers or any other Credit Party as
debtor and that are filed in the respective jurisdictions of organization of the
Credit Parties, together with copies of such financing statements;
(iii)    an executed Perfection Certificate;
(iv)    proper financing statements (Form UCC-1 or the equivalent) authorized
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary to perfect the security interests purported to
be created by the Security Agreement;
(v)    copies of appropriately completed UCC-3 termination statements and
release documentation, if any, necessary to release all Liens (other than
Permitted Liens) of any Person in any collateral dscribed inany Security
Document granted by any Person; and
(vi)    all other instruments, documents and filings required by the Security
Documents to perfect the liens created thereunder (other than Excluded
Perfection Actions).
6.10    Subsidiaries Guaranty. On the Closing Date, each Subsidiary Guarantor
shall have executed and delivered the Term Loan Subsidiaries Guaranty
substantially in the form of Exhibit H (as may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time, the “Subsidiaries
Guaranty”).
6.11    Financial Statements. On or prior to the Closing Date, the Agents and
the Lenders shall have received with respect to Parent and its Subsidiaries, (i)
the audited consolidated balance sheets for the fiscal years ended March 31,
2014, March 31, 2015 and March 31, 2016, and the related audited consolidated
statements of income and cash flows for the respective fiscal years then ended
(the “Audited Financial Statements”), and (ii) the unaudited consolidated
balance sheet as of December 31, 2016, and the related unaudited consolidated
statements of income and cash flows for the nine month period ending as of
December 31, 2016.


-86-



--------------------------------------------------------------------------------





6.12    Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a solvency certificate from the chief financial officer or
treasurer (or officer with equivalent duties) of the Parent substantially in the
form of Exhibit I.
6.13    Fees, etc. On the Closing Date, the Borrowers shall have paid to the
Agents and their Affiliates that are Lenders on the Closing Date all reasonable
and documented out-of-pocket costs, fees and expenses (including, without
limitation, legal fees and expenses) to the extent invoiced at least three
Business Days prior the Closing Date and other compensation payable to the
Agents or such Lender on the Closing Date that have been separately agreed and
are payable in respect of the Transactions to the extent then due.
6.14    No Default; Representation and Warranties. All representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects on the Closing Date (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on the Closing Date).
6.15    Patriot Act. The Agents shall have received from the Credit Parties, at
least three Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested in writing at least 10 Business Days
prior to the Closing Date.
6.16    Borrowing Notice. Prior to the making of the Initial Term Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03.
6.17    Officer’s Certificate On the Closing Date, the Borrowers shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrowers certifying (i) that no Default or Event of Default exists and (ii)
as to the satisfaction of the conditions in Section 6.05, Section 6.14 and
Section 6.18.
6.18    Material Adverse Effect. Since March 31, 2016, there has not occurred a
Material Adverse Effect.
Section 7.    Conditions Precedent to all Credit Events after the Closing Date.
The obligation of each Lender to make Term Loans after the Closing Date shall be
subject to the satisfaction or waiver of the conditions set forth in Section
2.15 or Section 2.18, as applicable.



Section 8.    Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Term Loans, each Borrower
makes the following representations and warranties, in each case after giving
effect to the Transactions.
8.01    Organizational Status. Each of Borrower and each of the Restricted
Subsidiaries (i) is a duly organized and validly existing corporation,
partnership, limited liability company or unlimited liability company, as the
case may be, in good standing (to the extent such concept is applicable) under
the laws of the jurisdiction of its organization,


-87-



--------------------------------------------------------------------------------





(ii) has the corporate, partnership, limited liability company or unlimited
holding company power and authority, as the case may be, to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is, to the extent such concepts are applicable
under the laws of the relevant jurisdiction, duly qualified and is authorized to
do business and is in good standing in each jurisdiction where the ownership,
leasing or operation of its property or the conduct of its business requires
such qualifications, except to the extent such failures to be so qualified,
authorized and in good standing would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.
8.02    Power and Authority; Enforceability. Each Credit Party has the
corporate, partnership, limited liability company or unlimited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of each of the Credit Documents to which it is party and
has taken all necessary corporate, partnership, limited liability company or
unlimited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of each of such Credit Documents. Each
Credit Party thereof has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
8.03    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, (ii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party pursuant to
the terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party is a party or by which it or any of its property or
assets is bound or to which it may be subject (except, in the case of the
preceding clauses (i) and (ii), other than in the case of any contravention,
breach, default, Lien and/or conflict, that would not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect) or
(iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party.
8.04    Approvals. Except to the extent the failure to obtain or make the same
would not reasonably be expected to have a Material Adverse Effect, no order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings, consents, approvals, registrations and
recordings in respect of Liens created pursuant to the Security Documents (and
to release existing Liens), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf


-88-



--------------------------------------------------------------------------------





of, any Credit Party in connection with, the execution, delivery and performance
of any Credit Document.
8.05    Financial Statements; Financial Condition.
(a)    (i) The unaudited consolidated balance sheet of Parent and its
Subsidiaries as at December 31, 2016 and the related consolidated statements of
income and retained earnings and statement of cash flows for the quarterly
accounting period ended December 31, 2016 and for the elapsed portion of the
fiscal year ended December 31, 2016 present fairly in all material respects the
consolidated financial position of the Parent at the dates of such balance
sheets and the consolidated results of the operations of the Parent for the
periods covered thereby. All of the foregoing historical financial statements
have been prepared in accordance with U.S. GAAP consistently applied, except as
otherwise expressly noted therein.
(ii)    The Audited Financial Statements for the fiscal period ended March 31,
2016 present fairly in all material respects the consolidated financial position
of the Parent and its Subsidiaries at the dates of such balance sheets and the
consolidated results of the operations of the Parent and its Subsidiaries for
the periods covered thereby. All of the foregoing historical financial
statements have been prepared in accordance with U.S. GAAP consistently applied,
except as otherwise expressly noted therein and subject to changes resulting
from normal year-end adjustments and the absence of footnotes.
(b)    On the Closing Date, Parent and its Subsidiaries, on a consolidated
basis, are Solvent after giving effect to the consummation of the Transactions.
(c)    [Reserved].
(d)    Since March 31, 2016, there has been no change, event or occurrence that
would reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.
8.06    Litigation. There are no actions, suits or proceedings pending or, to
the knowledge of Parent, threatened in writing against Parent or any of its
Restricted Subsidiaries (i) with respect to the Transactions or any Credit
Document or (ii) that, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
8.07    True and Complete Disclosure. All written information (other than
information consisting of statements, estimates and forecasts, as to which no
representation, warranty or covenant is made) that has been or will be made
available to the Administrative Agent or any Lender by any Credit Party or any
representative of a Credit Party at its direction and on its behalf in
connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein, when taken as a whole and after giving effect to
all supplements thereto, is and will be complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein, in each case in light of the circumstances under which such statements
are made, not materially misleading.


-89-



--------------------------------------------------------------------------------





8.08    Use of Proceeds; Margin Regulations.
(a)    All proceeds of the Term Loans incurred on the Closing Date will be used
by the Borrowers to finance, in part, the Transactions and pay Transactions
Costs.
(b)    All proceeds of Incremental Term Loans will be used for the purpose set
forth in Section 2.15(a).
(c)    No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Term Loan nor
the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.
(d)    The Borrowers will not request any Borrowings, and the Borrowers shall
not use, and shall procure that their Subsidiaries and their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to Parent and its
Subsidiaries or, to the knowledge of Borrowers, any other party hereto.
8.09    Tax Returns and Payments. Except as would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) Parent and each of the Restricted Subsidiaries has timely filed or caused to
be timely filed with the appropriate taxing authority all Tax returns,
statements, forms and reports for Taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of, Parent and/or any of
the Restricted Subsidiaries (including in its capacity as a withholding agent),
(ii) the Returns accurately reflect all liability for Taxes of Parent and its
Restricted Subsidiaries for the periods covered thereby, and (iii) Parent and
each of the Restricted Subsidiaries have paid all Taxes payable by it (including
in its capacity as a withholding agent), other than those that are being
contested in good faith by appropriate proceedings and for which adequate
reserves are maintained in accordance with U.S. GAAP. As of the Closing Date,
there is no action, suit, proceeding, investigation, audit or claim now pending
or, to the knowledge of the Borrowers, threatened in writing by any authority
regarding any Taxes relating to Parent or any Restricted Subsidiary that would
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect.
8.10    Benefit Plans.
(a)    ERISA.
(i)    No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect. Each Plan is in compliance in form and operation with
its terms and with the applicable provisions of ERISA, the Code and other
applicable law, except for such non-compliance that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. Except as would not reasonably be expected, either individually or in
the aggregate, to result in a Material Adverse Effect, each Plan (and each


-90-



--------------------------------------------------------------------------------





related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service or is in the form of a prototype document that is the subject of a
favorable opinion letter.
(ii)    There exists no Unfunded Pension Liability with respect to any Plan,
except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.
(iii)    If each of Parent, each Restricted Subsidiary of Parent and each ERISA
Affiliate were to withdraw from all Multiemployer Plans in a complete withdrawal
as of the date this assurance is given, the aggregate withdrawal liability that
would be incurred would not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect.
(iv)    There are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of the
Parent, any Restricted Subsidiary of Parent or any ERISA Affiliate, threatened,
which would reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect.
(v)    The Parent, any Restricted Subsidiary of Parent and any ERISA Affiliate
have made all material contributions to or under each Plan and Multiemployer
Plan required by law within the applicable time limits prescribed thereby, the
terms of such Plan or Multiemployer Plan, respectively, or any contract or
agreement requiring contributions to a Plan or Multiemployer Plan, except where
any failure to comply would not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.
(b)    Foreign Benefit Plans.
(i)    Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, with respect to any Foreign
Pension Plan, (A) all employer and employee contributions required by law or by
the terms of the Foreign Pension Plan have been made, or, if applicable,
accrued, in accordance with normal accounting practices; (B) where applicable,
the fair market value of the assets of each funded Foreign Pension Plan, the
liability of each insurer for any Foreign Pension Plan funded through insurance,
or the book reserve established for any Foreign Pension Plan, together with any
accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations with respect to all current and former participants in such
Foreign Pension Plan according to the actuarial assumptions and valuations most
recently used to account for such obligations in accordance with applicable
generally accepted accounting principles; and (C) it has been registered as
required and has been maintained in good standing with applicable regulatory
authorities.
(ii)    Each Foreign Pension Plan is in compliance (A) in all material respects
with the requirements of all applicable laws of the Republic of Singapore and
(B) in all respects with the requirements of all federal, state, provisional and
other applicable laws (other than those of the Republic of Singapore), except
where such failure to be in compliance would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.
(iii)    There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Foreign


-91-



--------------------------------------------------------------------------------





Pension Plan that would reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Foreign Pension Plan that would reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.
(iv)    Except as would not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect: (i) each Foreign Pension Plan
has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; (ii) all contributions required to be made with respect
to a Foreign Pension Plan have been timely made; and (iii) neither Parent nor
any of the Restricted Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan.
8.11    The Security Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest (except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law)) in all right, title and
interest of the Credit Parties in the Collateral (as described in the Security
Documents), and upon (i) the timely and proper filing of appropriate Uniform
Commercial Code financing statements listing each applicable Credit Party, as a
debtor, and the Collateral Agent, as secured creditor, in the secretary of
state’s office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (ii) the receipt by the Collateral Agent of
all Instruments, Chattel Paper and certificated pledged Equity Interests that
constitute “securities” governed by Article 8 of the New York UCC, in each case
constituting Collateral in suitable form for transfer by delivery or accompanied
by instruments of transfer or assignment duly executed in blank, (iii)
sufficient identification of commercial tort claims (as applicable), (iv) the
recordation of the Patent Security Agreement, if applicable, and the Trademark
Security Agreement, if applicable, in the respective form attached to the
Security Agreement, in each case in the United States Patent and Trademark
Office and (v) the recordation of the Copyright Security Agreement in the U.S.
Copyrights, if applicable, in the form attached to the Security Agreement with
the United States Copyright Office, the Collateral Agent, for the benefit of the
Secured Creditors, has (to the extent provided in the Security Agreement) a
fully perfected security interest in all right, title and interest in all of the
Collateral of the type required by the Security Documents, subject to no other
Liens other than Permitted Liens, in each case, to the extent perfection can be
accomplished by such filings and the taking of such actions (other than Excluded
Perfection Actions).
8.12    Properties. All material Real Property owned by any Credit Party as of
the Closing Date is correctly set forth in Schedule 8.12. Each of Parent and
each of the Restricted Subsidiaries has good and valid record title or valid
leasehold interest in the case of material Real Property, and good and valid
title in the case of tangible personal property, to all material tangible
properties owned by it, including all material property reflected in the most
recent historical balance sheets referred to in Section 8.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens, except


-92-



--------------------------------------------------------------------------------





where the failure to have such title or interest would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.
8.13    Capitalization. All outstanding shares of capital stock of KEC has been
duly and validly issued and are fully paid and non-assessable (other than any
assessment on the shareholders of KEC that may be imposed as a matter of law)
and are owned by Parent. KEC does not have outstanding any capital stock or
other securities convertible into or exchangeable for its capital stock or any
rights to subscribe for or to purchase, or any options for the purchase of, or
any agreement providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its capital stock.
8.14    Subsidiaries. On and as of the Closing Date and after giving effect to
the consummation of the Transactions, Parent has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.14. Schedule 8.14 correctly sets forth,
as of the Closing Date and after giving effect to the Transactions, the
percentage ownership (direct and indirect) of Parent in each class of capital
stock of each of its Subsidiaries and also identifies the direct owner thereof.
8.15    Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA.
(a)    Each of Parent and each of its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of (including any laws relating to
terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such noncompliances as would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. The
Borrowers will not directly (or, to the knowledge of the Borrowers, indirectly)
use the proceeds of the Initial Term Loans to violate or result in a violation
of any such applicable statutes, regulations, orders or restrictions referred to
in the immediately preceding sentence.
(b)    The Parent has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Parent, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrowers, their
respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Parent, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of the Borrowers, any agent of the Parent or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or the Transactions will violate any Anti-Corruption Law or applicable
Sanctions.
8.16    Investment Company Act. No Credit Party is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, required
to be registered as such.


-93-



--------------------------------------------------------------------------------





8.17    No Default. No Default or Event of Default has occurred and is
continuing or would result from the transactions contemplated by this Agreement
or any other Credit Documents.
8.18    Environmental Matters. Except for any matters that would not reasonably
be expected, either individually or in the aggregate, to result in a Material
Adverse Effect:
(a)    Parent and each of the Restricted Subsidiaries are in compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. There are no pending or threatened Environmental Claims
against the Parent or any Restricted Subsidiary or relating to any Real Property
currently or formerly owned, leased or operated by the Parent or any Restricted
Subsidiary. There are no facts, circumstances, conditions or occurrences that
would be reasonably expected (i) to form the basis of an Environmental Claim
against Parent or any Restricted Subsidiary or (ii) to cause any Real Property
owned, leased or operated by Parent or any Restricted Subsidiary to be subject
to any restrictions on the ownership, lease, occupancy or transferability of
such Real Property by Parent or any Restricted Subsidiary under any applicable
Environmental Law.
(b)    Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by Parent or any of the Restricted Subsidiaries where
such generation, use, treatment, storage, transportation or Release has (i)
violated or would be reasonably expected to violate any applicable Environmental
Law, (ii) give rise to an Environmental Claim or (iii) give rise to liability
under any applicable Environmental Law.
8.19    Labor Relations. Except as would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, (a) there
are no strikes, lockouts, slowdowns or other labor disputes pending against
Parent or any of the Restricted Subsidiaries or, to the knowledge of the
Borrowers, threatened against Parent or any of the Restricted Subsidiaries, (b)
to the knowledge of the Borrowers, there are no questions concerning union
representation with respect to Parent or any of the Restricted Subsidiaries, (c)
the hours worked by and payments made to employees of Parent or any of the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local, or foreign law dealing with
such matters and (d) to the knowledge of the Borrowers, no wage and hour
department investigation has been made of Parent or any of the Restricted
Subsidiaries.
8.20    Intellectual Property. Each of the Parent and its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
formulas, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) (collectively, “Intellectual Property”), necessary for the present
conduct of its business, without any known conflict with the Intellectual
Property rights of others, except for such failures to own or have the right to
use and/or conflicts as would not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.
8.21    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.


-94-



--------------------------------------------------------------------------------





Section 9.    Affirmative Covenants. Each Borrower hereby covenants and agrees
that on and after the Closing Date and until the Term Loans (in each case
together with interest thereon), Fees and all other Obligations (other than
contingent obligations and liabilities and obligations under any Designated
Interest Rate Protection Agreement or any Designated Treasury Services
Agreement) incurred hereunder and thereunder, are paid in full:
9.01    Information Covenants. The Borrowers will furnish to the Administrative
Agent for distribution to each Lender, including each Lender’s Public-Siders:
(a)    Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of Parent, (i)
the consolidated balance sheet of Parent and its Subsidiaries as at the end of
such quarterly accounting period and the related consolidated statements of
income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year, all of which shall be certified by a Responsible Officer of
Parent that they fairly present in all material respects in accordance with U.S.
GAAP the financial condition of Parent and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated (except
as noted therein), subject to changes resulting from normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period.
(b)    Annual Financial Statements. Commencing with the fiscal year ending March
31, 2017, within 90 days after the close of each fiscal year of Parent, (i) the
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal year and the related consolidated statements of income and retained
earnings and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified by any one of
the “Big 4” public accounting firms or other independent certified public
accountants of recognized national standing, together with an opinion of such
accounting firm (which opinion shall be without a “going concern” qualification
or exception and without any qualification or exception as to the scope of such
audit (other than as a result of, or with respect to, an upcoming maturity date
of any Indebtedness occurring within one year from the time such opinion is
delivered or any potential inability to satisfy any financial maintenance
covenant applicable to the Borrowers on a future date or in a future period)) to
the effect such statements fairly present in all material respects in accordance
with U.S. GAAP the financial condition of Parent and its Subsidiaries as of the
date indicated and the results of their operations for the periods indicated,
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.
(c)    Notwithstanding the foregoing, the obligations referred to in Sections
9.01(a) and 9.01(b) above may be satisfied with respect to financial information
of the Parent and its Subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) Parent’s or such Parent Company’s Form
10-K or 10-Q, as applicable, filed with the SEC (and the public


-95-



--------------------------------------------------------------------------------





filing of such report with the SEC shall constitute delivery under this Section
9.01); provided that with respect to each of the preceding clauses (A) and (B),
(1) to the extent such information relates to a parent of Parent, if and so long
as such Parent Company will have Independent Assets or Operations, such
information is accompanied by, or the Borrowers shall separately deliver within
the applicable time periods set forth in Sections 9.01(a) and 9.01(b) above,
consolidating information (which need not be audited) that explains in
reasonable detail the differences between the information relating to such
Parent Company and its Independent Assets or Operations, on the one hand, and
the information relating to Borrowers and the consolidated Restricted
Subsidiaries on a stand-alone basis, on the other hand, and (2) to the extent
such information is in lieu of information required to be provided under
Sections 9.01(a) and 9.01(b) (it being understood that such information may be
audited at the option of Borrowers), such materials are accompanied by a report
and opinion of independent certified public accountants of recognized national
standing or another accounting firm reasonably acceptable to the Administrative
Agent, which report and opinion (a) will be prepared in accordance with
generally accepted auditing standards and (b) will be without a “going concern”
qualification or exception and without any qualification or exception as to the
scope of such audit (other than as a result of, or with respect to, an upcoming
maturity date of any Indebtedness occurring within one year from the time such
opinion is delivered or any potential inability to satisfy any financial
maintenance covenant applicable to the Borrowers on a future date or in a future
period).
(d)    [Reserved].
(e)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.01(b), a compliance certificate from a
Responsible Officer of Borrowers substantially in the form of Exhibit J
certifying on behalf of the Borrowers as to matters set forth therein.
(f)    Notice of Default, Litigation and Material Adverse Effect. Promptly after
any Responsible Officer of the Borrowers obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or an Event of
Default, (ii) any default or event of default under the ABL Credit Agreement or
any refinancing thereof, any Permitted Pari Passu Notes Documents or any
Permitted Junior Debt or other debt instrument in excess of the Threshold
Amount, (iii) any litigation, or governmental investigation or proceeding
pending against Parent or any of its Subsidiaries which would reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect or (iv) any other event, change or circumstance that would reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.
(g)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Parent or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”).
(h)    Environmental Matters. Promptly after any Responsible Officer of
Borrowers obtains knowledge thereof, notice of any of the following


-96-



--------------------------------------------------------------------------------





environmental matters to the extent such environmental matters would reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect:
(i)    any pending or threatened Environmental Claim against Parent or any of
the Restricted Subsidiaries or any Real Property owned, leased or operated by
Parent or any of the Restricted Subsidiaries;
(ii)    any condition or occurrence on or arising from any Real Property owned,
leased or operated by Parent or any of the Restricted Subsidiaries that (a)
results in noncompliance by Parent or any of the Restricted Subsidiaries with
any applicable Environmental Law or (b) would reasonably be expected to form the
basis of an Environmental Claim against Parent or any of the Restricted
Subsidiaries or any such Real Property;
(iii)    any condition or occurrence on any Real Property owned, leased or
operated by Parent or any of the Restricted Subsidiaries that could reasonably
be expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Parent or any of the
Restricted Subsidiaries of such Real Property under any Environmental Law; and
(iv)    the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by Parent or any of the Restricted Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency and all
notices received by Parent or any of the Restricted Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
Parent or any of the Restricted Subsidiaries as potentially responsible parties
for remediation costs or which otherwise notify Parent or any of the Restricted
Subsidiaries of potential liability under CERCLA.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Parent’s
or such Subsidiary’s response thereto.
(i)    Notices to Holders. Promptly after the sending, filing or receipt
thereof, Borrowers will provide to the Administrative Agent any material notices
provided to, or received from, holders of (I) Refinancing Notes, Permitted Pari
Passu Notes, Permitted Junior Debt or other Indebtedness, in each case of this
clause (I), with a principal amount in excess of the Threshold Amount or (II)
the ABL Credit Agreement (including, for the avoidance of doubt, any notices
relating to an actual or purported default or event of default thereunder).
(j)    Insurance. Evidence of insurance renewals as required under Section 9.03
hereunder.
(k)    Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Parent or any its Subsidiary as


-97-



--------------------------------------------------------------------------------





the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request; provided, however, that the Borrowers will not be required
to (A) provide any budgets, forecasts, projections or other forward looking
information, or (B) disclose or permit the inspection or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
contractors) is prohibited by law or any binding agreement, or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.
Documents required to be delivered pursuant to Section 9.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrowers post such documents, or provide a link
thereto on the Borrowers’ website on the Internet; or (ii) on which such
documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) Borrowers shall, upon request of the
Administrative Agent, deliver copies of (which delivery may be by electronic
transmission) such documents to the Administrative Agent and (ii) Borrowers
shall notify the Administrative Agent (by facsimile or electronic mail) of the
posting of any such documents. Each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Lead Arranger and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrowers or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Public Side Information, they shall be treated as set forth
in Section 13.16); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
The Borrowers hereby (i) authorize the Administrative Agent to make financial
statements and other information provided pursuant to clauses (a) and (b) above,
along with the Credit Documents, available to Public-Siders and (ii) agree that
at the time the Section


-98-



--------------------------------------------------------------------------------





9.01 Financials are provided hereunder, they shall already have been, or shall
substantially concurrently be, made available to holders of its securities.
9.02    Books, Records and Inspections; Conference Calls.
(a)    Parent will, and will cause each of the Restricted Subsidiaries to, keep
proper books of record and accounts in which full, true and correct entries in
conformity in all material respects with U.S. GAAP shall be made of all dealings
and transactions in relation to its business and activities. The Parent will,
and will cause each of its Restricted Subsidiaries to, permit officers and
designated representatives of the Administrative Agent (and, when an Event of
Default exists, any Lender) to visit and inspect, under guidance of officers of
the Parent or such Restricted Subsidiary, any of the properties of the Parent or
such Restricted Subsidiary, and to examine the books of account of the Parent or
such Restricted Subsidiary and discuss the affairs, finances and accounts of the
Parent or such Restricted Subsidiary with, and be advised as to the same by, its
and their officers and independent accountants, all at such reasonable times and
intervals, and reasonable advance notice, and to such reasonable extent as the
Administrative Agent (or, when an Event of Default exists, any Lender) may
request (and subject, in the case of any such meetings or advice from such
independent accountants, to such accountants’ customary policies and
procedures); provided that neither the Parent nor any Restricted Subsidiary will
be required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective contractors) is
prohibited by law or any binding agreement, or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product.
Notwithstanding the foregoing, in the absence of the existence of an Event of
Default, (i) only the Administrative Agent on behalf of the Lenders may exercise
the rights of the Administrative Agent and the Lenders under this Section 9.02
and (ii) the Administrative Agent shall not exercise such rights under this
Section 9.02 more often than one time during any fiscal year, which shall be at
the Borrowers’ expense; provided, further, however, that when an Event of
Default exists, the Administrative Agent and any Lender and their respective
designees may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent (and, to the extent applicable, a Lender) shall give the
Borrowers the opportunity to participate in any discussions with the Borrowers’
independent public accountants.
(b)    Parent will, within 45 days after the date of the delivery (or, if later,
required delivery) of the quarterly and annual financial information pursuant to
Sections 9.01(a) and (b), hold a conference call or teleconference, at a time
selected by Parent and reasonably acceptable to the Administrative Agent, with
all of the Lenders that choose to participate, to review the financial results
of the previous fiscal quarter or fiscal year, as the case may be, of Parent (it
being understood that any such call may be combined with any similar call held
for any of Parent’s other lenders or security holders).
9.03    Maintenance of Property; Insurance.
(a)    The Parent will, and will cause each of the Restricted Subsidiaries to,
(i) keep all tangible property material to the business of Parent and its
Restricted Subsidiaries in reasonably good working order and condition, ordinary
wear and tear, casualty and condemnation excepted, except to the extent that the
failure to do so would not reasonably


-99-



--------------------------------------------------------------------------------





be expected, either individually or in the aggregate, to have a Material Adverse
Effect, (ii) maintain, pursuant to self-insurance arrangements or with insurance
companies that Parent believes (in the good faith judgment of the management of
Parent) are financially sound and responsible at the time the relevant coverage
is placed or renewed, insurance on all such property and against all such risks
as is, in the good faith determination of Parent, consistent and in accordance
with industry practice for companies similarly situated owning similar
properties and engaged in similar businesses as Parent and its Restricted
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its reasonable
request therefor, all information reasonably requested as to the insurance
carried. The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance.
(b)    [Reserved].
(c)    The Parent will, and will cause each of the Restricted Subsidiaries to,
at all times keep its property constituting Collateral insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (i) shall, when required by Section 9.13, be
endorsed in a customary manner to the Collateral Agent for the benefit of the
Secured Creditors (including, without limitation, by naming the Collateral Agent
as loss payee and/or additional insured) and (ii) if agreed by the insurer
(which agreement the Parent shall use commercially reasonable efforts to
obtain), shall state that such insurance policies shall not be canceled without
at least 30 days’ prior written notice thereof (or, with respect to non-payment
of premiums, 10 days’ prior written notice) by the respective insurer to the
Collateral Agent; provided, that the requirements of this Section 9.03(c) shall
not apply to (x) insurance policies covering (1) directors and officers,
fiduciary or other professional liability, (2) employment practices liability,
(3) workers compensation liability, (4) automobile and aviation liability, (5)
health, medical, dental and life insurance, and (6) such other insurance
policies and programs as to which a secured lender is not customarily granted an
insurable interest therein as the Collateral Agent may approve; and (y)
self-insurance programs.
(d)    If Parent or any of the Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or Parent or any of the
Restricted Subsidiaries shall fail to so endorse all policies with respect
thereto, after any applicable grace period, the Administrative Agent shall have
the right (but shall be under no obligation) to procure such insurance so long
as the Administrative Agent provides written notice to Parent of its election to
procure such insurance prior thereto, and the Credit Parties jointly and
severally agree to reimburse the Administrative Agent for all reasonable costs
and expenses of procuring such insurance.
9.04    Existence; Franchises. The Parent will, and will cause each of the
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its (a) existence and (b) franchises,
licenses and permits in each case to the extent material; provided, however,
that nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by Parent or any of the Restricted Subsidiaries in accordance with
Section 10.02, (ii) the abandonment by Parent or any of the Restricted
Subsidiaries of any franchises, licenses or permits that Parent reasonably
determines are no longer material to the operations of Parent and its Restricted
Subsidiaries taken as a whole, or (iii) in the case of clause (b) above, except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect.
9.05    Compliance with Statutes, etc. The Parent will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations
(including, without


-100-



--------------------------------------------------------------------------------





limitation, FCPA, OFAC and the USA PATRIOT Act) and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), except such noncompliances as
would not reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect. The Parent will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
9.06    Compliance with Environmental Laws.
(a)    The Parent will comply, and will cause each of the Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to,
or required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by Parent or any of the Restricted Subsidiaries,
except such noncompliances as would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and will
keep or cause to be kept all such Real Property free and clear of any Liens
imposed pursuant to such Environmental Laws (other than Permitted Liens and
Liens imposed on leased Real Property resulting from the acts or omissions of
the owner of such leased Real Property or of other tenants of such leased Real
Property who are not within the control of Parent). Except as would not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect, neither Parent nor any of the Restricted Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by Parent or any
of the Restricted Subsidiaries, or transport or permit the transportation of
Hazardous Materials to or from any such Real Property, except for Hazardous
Materials generated, used, treated, stored, Released or disposed of at any such
Real Properties or transported to or from such Real Properties in compliance
with all applicable Environmental Laws.
9.07    ERISA. Promptly upon a Responsible Officer of the Parent obtaining
knowledge thereof, Parent will deliver to the Administrative Agent a certificate
of a Responsible Officer of Parent setting forth the full details as to such
occurrence and the action, if any, that Parent, such Restricted Subsidiary or an
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given or filed by Parent, such Restricted Subsidiary,
the Plan administrator or such ERISA Affiliate to or with the PBGC or any other
Governmental Authority, or a Plan participant and any notices received by
Parent, such Restricted Subsidiary or such ERISA Affiliate from the PBGC or any
other Governmental Authority, or a Plan participant with respect thereto: that
(a) an ERISA Event has occurred that is reasonably expected, either individually
or in the aggregate, to result in a Material Adverse Effect; (b) there has been
an increase in Unfunded Pension Liabilities since the date the representations
hereunder are given, or from any prior notice, as applicable, in either case,
which is reasonably expected to result, either individually or in the aggregate,
in a Material Adverse Effect; (c) there has been an increase in the estimated
withdrawal liability under Section 4201 of ERISA, if Parent, any Restricted
Subsidiary of Parent and the ERISA Affiliates were to withdraw completely from
any and all Multiemployer Plans which is reasonably expected to result, either
individually or in the aggregate, in a Material Adverse Effect, (d) Parent, any
Restricted Subsidiary of Parent or any ERISA Affiliate adopts, or commences
contributions to, any Plan subject to Section 412


-101-



--------------------------------------------------------------------------------





of the Code, or adopts any amendment to a Plan subject to Section 412 of the
Code which is reasonably expected, either individually or in the aggregate, to
result in a Material Adverse Effect, (e) a contribution required to be made with
respect to a Foreign Pension Plan has not been timely made which failure is
reasonably likely, either individually or in the aggregate, to result in a
Material Adverse Effect; or (f) a Foreign Pension Plan has been or is reasonably
expected to be terminated, reorganized, partitioned or declared insolvent and
such event is reasonably expected, either individually or in the aggregate, to
result in a Material Adverse Effect. Parent will also deliver to the
Administrative Agent, upon request by the Administrative Agent, a complete copy
of the most recent annual report (on Internal Revenue Service Form 5500 series)
filed with the Internal Revenue Service or other Governmental Authority of each
Plan that is maintained or sponsored by Parent or a Restricted Subsidiary.
9.08    End of Fiscal Years; Fiscal Quarters. The Parent will cause (i) each of
its, and each of the Restricted Subsidiaries’, fiscal years to end on or near
March 31 of each year and (ii) each of its, and each of the Restricted
Subsidiaries’, fiscal quarters to end on or near March 31, June 30, September 30
and December 31 of each year.
9.09    ABL Credit Agreement. Substantially concurrently with the consummation
of the Senior Secured Notes Redemption on the redemption date, the Borrowers
shall repay all Indebtedness outstanding under the ABL Credit Agreement.
9.10    Payment of Taxes. Except as would not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, the
Parent will pay and discharge, and will cause each of its Restricted
Subsidiaries to pay and discharge, all Taxes imposed upon it or upon its income
or profits or upon any properties belonging to it (including in its capacity as
a withholding agent), prior to the date on which penalties attach thereto, and
all lawful claims which, if unpaid, might become a Lien or charge upon any
properties of Parent or any of its Subsidiaries not otherwise permitted under
Section 10.01(i); provided that neither Parent nor any of its Subsidiaries shall
be required to pay any such Tax which is being contested in good faith and by
appropriate proceedings if it has maintained adequate reserves with respect
thereto in accordance with U.S. GAAP.
9.11    Use of Proceeds. The Borrowers will use the proceeds of the Term Loans
only as provided in Section 8.08.
9.12    Additional Security; Further Assurances; etc.
(a)    The Borrowers will, and will cause each of the Subsidiary Guarantors to,
grant to the Collateral Agent for the benefit of the Secured Creditors security
interests in any Additional Specified Foreign Stock obtained or acquired by the
Borrowers and the Subsidiary Guarantors after the Closing Date (other than
assets constituting Excluded Collateral); provided that the pledge of such
Additional Specified Foreign Stock shall be limited to no more than sixty-five
percent (65%) of the total combined voting power for all classes of the voting
Equity Interests of the related Additional Specified Foreign Subsidiary and one
hundred percent (100%) of the non-voting Equity Interests of such Additional
Specified Foreign Subsidiary. All such security interests shall be granted
pursuant to an Additional Specified Foreign Pledge Agreement reasonably
satisfactory in form and substance to the Administrative Agent and (subject to
exceptions as are reasonably acceptable to the Administrative Agent) shall
constitute, upon taking all necessary perfection


-102-



--------------------------------------------------------------------------------





action (which the Credit Parties agree to take) valid and enforceable perfected
security interests (except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law)),
subject to the Intercreditor Agreement, any Additional Intercreditor Agreement
and any Pari Passu Intercreditor Agreement, superior to and prior to the rights
of all third Persons and subject to no other Liens except for Permitted Liens.
(b)    Subject to the terms of the Intercreditor Agreement, any Additional
Intercreditor Agreement and any Pari Passu Intercreditor Agreement, with respect
to any Person that is or becomes a Restricted Subsidiary (other than an Excluded
Subsidiary) after the Closing Date, (i) cause such new Subsidiary (A) to execute
a joinder agreement to the Subsidiaries Guaranty and a joinder agreement to each
applicable Security Document, substantially in the form annexed thereto, and (B)
to take all actions reasonably necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Document to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent, but excluding all
Excluded Perfection Actions, and (ii) at the request of the Administrative
Agent, deliver to the Administrative Agent a signed copy of a customary opinion,
addressed to the Administrative Agent and the other Lenders, as to such matters
set forth in this Section 9.12(b) as the Administrative Agent may reasonably
request.
(c)    The Borrowers will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of Parent to, at the expense of Borrowers, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent,
promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Borrowers’ expense, any document or instrument supplemental
to or confirmatory of the Security Documents or otherwise to the extent deemed
by the Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document, and except for Excluded
Perfection Actions.
(d)    To the extent all of the preferred stock of TOKIN Corporation (the “TOKIN
Preferred Stock”) is not irrevocably redeemed on or prior to the first
anniversary of the Closing Date (or such later date as the Administrative Agent
shall otherwise agree in its sole discretion), KEC (or, to the extent such TOKIN
Preferred Stock is assigned to another Credit Party, such other Credit Party)
shall grant to the Collateral Agent for the benefit of the Secured Creditors
security interests in sixty-five percent (65%) of the TOKIN Preferred Stock.
Such security interests shall be granted pursuant to an Additional Specified
Foreign Pledge Agreement reasonably satisfactory in form and substance to the
Administrative Agent and (subject to exceptions as are reasonably acceptable to
the Administrative Agent) shall constitute, upon taking all necessary perfection
action (which KEC (or, to the extent applicable, any other Credit Party) agrees
to take) valid and enforceable perfected security interests (except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law)), subject to the Intercreditor Agreement, any
Additional Intercreditor


-103-



--------------------------------------------------------------------------------





Agreement and any Pari Passu Intercreditor Agreement, superior to and prior to
the rights of all third Persons and subject to no other Liens except for
Permitted Liens.
(e)    The Borrowers agree that each action required by clauses (a) through (d)
of this Section 9.12 shall be completed as soon as reasonably practicable, but
in no event later than 90 days after the occurrence of the related event, action
or request by the Administrative Agent or the Required Lenders (or such longer
period as the Administrative Agent shall otherwise agree in its sole
discretion), as the case may be; provided that, in no event will the Parent or
any Restricted Subsidiary be required to take any action to obtain consents from
third parties with respect to its compliance with this Section 9.12.
9.13    Post-Closing Actions. The Parent agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on Schedule
9.13 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.
9.14    Permitted Acquisitions.
(a)    Subject to the provisions of this Section 9.14 and the requirements
contained in the definition of Permitted Acquisition, Parent and its Restricted
Subsidiaries may from time to time after the Closing Date effect Permitted
Acquisitions, so long as (in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition): (i) no Event of Default shall have occurred and be continuing at
the time of the consummation of the proposed Permitted Acquisition or
immediately after giving effect thereto and (ii) at the time of the consummation
of any Permitted Acquisition, the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which Section 9.01 Financials were required to have been
delivered, does not exceed 2.25 to 1.00.
(b)    With respect to any Permitted Acquisition involving the creation or
acquisition of a Person, such Person shall become a Restricted Subsidiary.
(c)    The Parent shall cause each Restricted Subsidiary (other than an Excluded
Subsidiary) which is formed to effect, or is acquired pursuant to, a Permitted
Acquisition to comply with, and to execute and deliver all of the documentation
as and to the extent (and within the time periods) required by, Section 9.12, to
the reasonable satisfaction of the Administrative Agent.
9.15    Credit Ratings. The Parent shall use commercially reasonable efforts to
maintain a corporate credit rating from S&P and a corporate family rating from
Moody’s, in each case, with respect to Parent, and a credit rating from S&P and
Moody’s with respect to the Indebtedness incurred pursuant to this Agreement, in
all cases, but not a specific rating.
9.16    Designation of Subsidiaries(a)    . Parent may at any time and from time
to time after the Closing Date designate any Restricted Subsidiary of Parent as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by written notice to the Administrative Agent; provided that (i)
immediately before and after such designation, no Event of Default shall have
occurred and be continuing, (ii) in the case of the designation of any
Subsidiary as an Unrestricted Subsidiary, such designation shall constitute an
Investment in such Unrestricted Subsidiary (calculated as an amount equal to the
sum of (x) the fair market value of the Subsidiary designated immediately prior
to such


-104-



--------------------------------------------------------------------------------





designation (such fair market value to be calculated without regard to any
Obligations of such Subsidiary under the Subsidiaries Guaranty) and (y) the
aggregate principal amount of any Indebtedness owed by the Subsidiary to Parent
or any of its Subsidiaries immediately prior to such designation, all
calculated, except as set forth in the parenthetical to clause (x) above, on a
consolidated basis in accordance with U.S. GAAP), and such Investment shall be
permitted under Section 10.05, (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
(I) the ABL Credit Agreement or (II) any Refinancing Notes Indenture, any
Permitted Pari Passu Notes Document, any Permitted Junior Debt Document or other
debt instrument, in each case of this clause (II), with a principal amount in
excess of the Threshold Amount, (iv) following the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, Parent shall comply with the
provisions of Section 9.12 with respect to such designated Restricted
Subsidiary, (v) no Restricted Subsidiary may be a Subsidiary of an Unrestricted
Subsidiary, (vi) no Parent may be designated an Unrestricted Subsidiary and
(vii) in the case of the designation of any Subsidiary as an Unrestricted
Subsidiary, each of (A) the Subsidiary to be so designated and (B) its
Subsidiaries has not, at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of Parent or any Restricted Subsidiary (other
than Equity Interests in an Unrestricted Subsidiary). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
Parent in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of
Parent’s Investment in such Subsidiary.
9.17    KEC. Parent will, and Parent will cause KEC to, do or cause to be done,
all things necessary to ensure that KEC constitutes a Restricted Subsidiary.



Section 10.    Negative Covenants. Each Borrower hereby covenants and agrees
that on and after the Closing Date and until the Term Loans (together with
interest thereon), Fees and all other Obligations (other than contingent
obligations and liabilities and obligations under any Designated Interest Rate
Protection Agreement or any Designated Treasury Services Agreement) are paid in
full:
10.01    Liens. The Parent will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
Parent or any of the Restricted Subsidiaries, whether now owned or hereafter
acquired; provided that the provisions of this Section 10.01 shall not prevent
the creation, incurrence, assumption or existence of, or any filing in respect
of, the following (Liens described below are herein referred to as “Permitted
Liens”):
(i)    Liens for Taxes not overdue or Liens for Taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with U.S. GAAP;
(ii)    Liens imposed by law in the ordinary course of business, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and if such
Liens


-105-



--------------------------------------------------------------------------------





secure amounts more than 60 days past due, such Liens are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets, subject to any such
Lien for which adequate reserves have been established in accordance with U.S.
GAAP;
(iii)    Liens (x) in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii) and (y) Liens
securing Permitted Refinancing Indebtedness in respect of any Indebtedness
secured by the Liens referred to in clause (x);
(iv)    (x) Liens created pursuant to the Credit Documents, (y) Liens securing
Obligations (as defined in the ABL Credit Agreement) under the ABL Credit
Agreement and the credit documents related thereto and incurred pursuant to
Section 10.04(i)(y) and, including any Interest Rate Protection Agreements,
Other Hedging Agreements and Treasury Services Agreements that are guaranteed or
secured by the guarantees and security interests thereunder; provided, in the
case of this clause (y), that the collateral agent under the ABL Credit
Agreement shall have entered into the Intercreditor Agreement, and (z) Liens
securing Refinancing Term Loans and Refinancing Notes incurred pursuant to
Section 10.04(xxxi);
(v)    Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of Parent or any of the Restricted
Subsidiaries;
(vi)    Liens (x) upon assets of Parent or any of the Restricted Subsidiaries
securing Indebtedness permitted by Section 10.04(iii); provided that such Liens
do not encumber any asset of Parent or any of the Restricted Subsidiaries other
than the assets acquired with such Indebtedness and after-acquired property that
is affixed or incorporated into such assets and proceeds and products thereof;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender on
customary terms and (y) Liens securing Permitted Refinancing Indebtedness in
respect of any Indebtedness secured by the Liens referred to in clause (x);
(vii)    [reserved];
(viii)    easements, rights-of-way, restrictions (including zoning and other
land use restrictions), covenants, licenses, encroachments, protrusions and
other similar charges or encumbrances and minor title deficiencies, which in the
aggregate do not materially interfere with the conduct of the business of Parent
or any of the Restricted Subsidiaries;
(ix)    Liens arising from precautionary UCC or other similar financing
statement filings regarding leases or consignments entered into in the ordinary
course of business;
(x)    attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;


-106-



--------------------------------------------------------------------------------





(xi)    statutory and common law landlords’ liens under leases to which Parent
or any of the Restricted Subsidiaries is a party;
(xii)    Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;
(xiii)    [reserved];
(xiv)    (A) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary in existence at
the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 10.04, and (y) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Parent or any Restricted
Subsidiary and (B) Liens securing Permitted Refinancing Indebtedness in respect
of Indebtedness in respect of any Indebtedness secured by the Liens referred to
in clause (A);
(xv)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;
(xvi)    Liens on assets of Foreign Subsidiaries securing Indebtedness of
Foreign Subsidiaries permitted pursuant to Section 10.04;
(xvii)    any interest or title of, and any Liens created by, a lessor,
sublessor, licensee, sublicensee, licensor or sublicensor under any lease,
sublease, license or sublicense agreement (including software and other
technology licenses) in the ordinary course of business;
(xviii)    Liens on property subject to Sale-Leaseback Transactions to the
extent such Sale-Leaseback Transactions are permitted by Section 10.02(xii);
(xix)    any encumbrances or restrictions (including, without limitation, put
and call agreements) with respect to the Equity Interests of any joint venture
permitted by the terms of this Agreement arising pursuant to the agreement
evidencing such joint venture;
(xx)    Liens in favor of any Parent or any Subsidiary Guarantor securing
intercompany Indebtedness permitted by Section 10.05; provided that any Liens


-107-



--------------------------------------------------------------------------------





securing Indebtedness that is required to be subordinated pursuant to Section
10.05 shall be subordinated to the Liens created pursuant to the Security
Documents;
(xxi)    Liens on specific items of inventory or other goods (and proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;
(xxii)    Liens on insurance policies and the proceeds thereof (whether accrued
or not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);
(xxiii)    Liens that may arise on inventory or equipment of Parent or any of
the Restricted Subsidiaries in the ordinary course of business as a result of
such inventory or equipment being located on premises owned by Persons other
than Parent and its Restricted Subsidiaries;
(xxiv)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(xxv)    Liens (i) of a collection bank arising under Section 4-210 of the UCC
(or similar provisions of other applicable laws) on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;
(xxvi)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;
(xxvii)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of Parent or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Parent or any Restricted Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of Parent or any of the Restricted Subsidiaries in the ordinary course
of business;
(xxviii)    Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;
(xxix)    other Liens to the extent securing liabilities with a principal amount
not in excess of $30,000,000 in the aggregate at any time outstanding;


-108-



--------------------------------------------------------------------------------





(xxx)    Liens on Collateral securing obligations in respect of Indebtedness
permitted by Section 10.04(xxvii);
(xxxi)    cash deposits with respect to any Refinancing Notes or any Permitted
Junior Debt or any other Indebtedness, in each case to the extent permitted by
Section 10.07, and cash deposits in connection with the Senior Secured Notes
Redemption;
(xxxii)    Liens on accounts receivable sold in connection with the sale or
discount of accounts receivable permitted by Section 10.02(iv);
(xxxiii)    Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by Parent or any
Restricted Subsidiary in the ordinary course of business;
(xxxiv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(xxxv)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of
Parent and its Restricted Subsidiaries complies, and (ii) any zoning or similar
law or right reserved to or vested in any Governmental Authority to control or
regulate the use of any real property that does not materially interfere with
the ordinary conduct of the business of Parent or any Restricted Subsidiary;
(xxxvi)    deposits made in the ordinary course of business to secure liability
to insurance carriers;
(xxxvii)    receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
(xxxviii)    so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$15,000,000 securing any Interest Rate Protection Agreement or Other Hedging
Agreement permitted hereunder;
(xxxix)    Liens on Collateral securing obligations in respect of Indebtedness
permitted by Section 10.04(xxix);
(xl)    customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by the indenture is issued (including the
indenture under which the notes are to be issued);
(xli)    leases and subleases of real property that do not materially interfere
with the ordinary conduct of the business of Parent or any of the Restricted
Subsidiaries; and


-109-



--------------------------------------------------------------------------------





(xlii)    Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Pari Passu Notes or any Permitted Junior Debt.
In connection with the granting of Liens of the type described in this Section
10.01 by Parent or any of the Restricted Subsidiaries, the Administrative Agent
and the Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
executing appropriate lien releases or lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or other assets subject to such Liens).
10.02    Consolidation, Merger, or Sale of Assets, etc. The Parent will not, and
will not permit any of the Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
Sale-Leaseback Transaction, except that:
(i)    any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;
(ii)    Parent and its Restricted Subsidiaries may sell assets (including
Collateral and Equity Interests), so long as (x) Parent or the respective
Restricted Subsidiary receives at least fair market value (as determined in good
faith by Parent or such Restricted Subsidiary, as the case may be) and (y) in
the case of any single transaction that involves assets or Equity Interests
having a fair market value of more than $5,000,000, at least 75% of the
consideration received by Parent or such Restricted Subsidiary shall be in the
form of cash, Cash Equivalents or, subject to the proviso below, Designated
Non-cash Consideration (taking into account the amount of cash and Cash
Equivalents, the principal amount of any promissory notes and the fair market
value, as determined by Parent or such Restricted Subsidiary, as the case may
be, in good faith, of any other consideration (including Designated Non-cash
Consideration)) and is paid at the time of the closing of such sale; provided,
however, that for purposes of this clause (y), the following shall be deemed to
be cash: (A) any liabilities (as shown on the Parent’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Parent or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable disposition and for which Parent and
its Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities, notes, other obligations or assets
received by the Parent or such Restricted Subsidiary from such transferee that
are converted by the Parent or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received in the
conversion) within 180 days following the closing of the applicable asset sale,
(C) consideration consisting of Indebtedness of Parent or such Restricted
Subsidiary that is not Subordinated Indebtedness received from such transferee,
(D) accounts receivable of a business retained by Parent or any of the
Restricted Subsidiaries, as the case may be, following the sale of such
business; provided that such accounts receivable (1) are not past due more than
90 days and (2) do not have a payment date greater than 120 days from the date
of the invoices creating such accounts


-110-



--------------------------------------------------------------------------------





receivable and (E) any Designated Non-cash Consideration received by Parent or
any of the Restricted Subsidiaries in such asset sale having an aggregate fair
market value, taken together with all other Designated Non-cash Consideration
received pursuant to this clause (y) that is at that time outstanding, not to
exceed the greater of (1) $50,000,000 and (2) 5.00% of Consolidated Total Assets
(measured at the time of the receipt of such Designated Non-cash Consideration)
(with the fair market value of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value);
(iii)    each of Parent and its Restricted Subsidiaries may lease (as lessee) or
license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iii));
(iv)    each of Parent and its Restricted Subsidiaries may sell or discount, in
each case in the ordinary course of business, accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;
(v)    each of Parent and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of Parent or any of the Restricted
Subsidiaries, including of Intellectual Property;
(vi)    (w) any Domestic Subsidiary of the Parent (other than KEC) may be
merged, consolidated, dissolved, amalgamated or liquidated with or into the
Borrowers (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any state thereof or the District of Columbia and, if
such surviving Person is not a Borrower, such Person expressly assumes, in
writing, all the obligations of the applicable Borrower under the Credit
Documents pursuant to an assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent) or any Subsidiary Guarantor (so long
as the surviving Person of such merger, consolidation, dissolution, amalgamation
or liquidation is a Wholly-Owned Domestic Subsidiary of the Parent, is a
corporation, limited liability company or limited partnership and is or becomes
a Subsidiary Guarantor concurrently with such merger, consolidation or
liquidation), (x) any Excluded Subsidiary (other than an Unrestricted
Subsidiary) of the Parent may be merged, consolidated, dissolved, amalgamated or
liquidated with or into any other Excluded Subsidiary (other than an
Unrestricted Subsidiary) of the Parent and (y) any Excluded Subsidiary (other
than an Unrestricted Subsidiary) of the Parent may be merged, consolidated,
dissolved, amalgamated or liquidated with or into any Credit Party (so long as
such Credit Party is the surviving corporation of such merger, consolidation,
dissolution, amalgamation or liquidation); provided that any such merger,
consolidation, dissolution, amalgamation or liquidation shall only be permitted
pursuant to this clause (vi), so long as (I) no Event of Default then exists or
would exist immediately after giving effect thereto and (II) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors in the assets (and Equity Interests) of any such Person subject to any
such transaction shall not be impaired in any


-111-



--------------------------------------------------------------------------------





material respect as a result of such merger, consolidation, amalgamation or
liquidation;
(vii)    Parent and any Restricted Subsidiary may enter into transactions among
the Parent and/or Restricted Subsidiaries in connection with reorganizations and
related activities related to tax planning; provided that (1) such tax planning
activities do not result in a material adverse tax consequence to the Lenders or
(2) any entity that is reorganized pursuant to such tax planning activities is
reorganized in the United States, the Republic of Singapore, Japan, Italy or
Mexico;
(viii)    each of Parent and its Restricted Subsidiaries may make sales or
leases of (A) inventory in the ordinary course of business, (B) goods held for
sale in the ordinary course of business and (C) immaterial assets with a fair
market value, in the case of this clause (C), of less than $5,000,000;
(ix)    each of Parent and its Restricted Subsidiaries may sell or otherwise
dispose of (i) outdated, obsolete, surplus or worn out property, in each case,
in the ordinary course of business and (ii) property no longer used or useful in
the conduct of the business of the Parent or its Restricted Subsidiaries;
(x)    each of the Parent and its Restricted Subsidiaries may sell or otherwise
dispose of assets acquired pursuant to a Permitted Acquisition so long as (x)
such assets are not used or useful to the core or principal business of the
Parent and its Restricted Subsidiaries, and (y) such assets have a fair market
value not in excess of the greater of (A) $40,000,000 and (B) 4.00% of
Consolidated Total Assets (measured at the time of disposition thereof), and (z)
such assets are sold, transferred or disposed of within 18 months of the
relevant Permitted Acquisition;
(xi)    in order to effect a sale, transfer or disposition otherwise permitted
by this Section 10.02, a Restricted Subsidiary of Parent may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;
(xii)    each of Parent and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions (a) involving real property acquired after the
Closing Date and not more than 180 days prior to such Sale-Leaseback Transaction
for cash and fair market value (as determined by Parent) or (b) with respect to
any other Sale-Leaseback Transactions not described in subclause (xii)(a),having
an aggregate fair market value not in excess of $20,000,000;
(xiii)    [reserved];
(xiv)    each of Parent and its Restricted Subsidiaries may issue or sell Equity
Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;
(xv)    each of Parent and its Restricted Subsidiaries may make transfers of
property subject to casualty or condemnation proceedings upon the occurrence of
the related Recovery Event;


-112-



--------------------------------------------------------------------------------





(xvi)    each of Parent and its Restricted Subsidiaries may abandon Intellectual
Property rights in the ordinary course of business, in the exercise of its
reasonable good faith judgment;
(xvii)    each of Parent and its Restricted Subsidiaries may make voluntary
terminations of or unwind Interest Rate Protection Agreements, Other Hedging
Agreements and Treasury Services Agreements;
(xviii)    the Parent and Restricted Subsidiary may make dispositions resulting
from foreclosures by third parties on properties of the Parent or such
Restricted Subsidiary and acquisitions by the Parent or any Restricted
Subsidiary resulting from foreclosures by such Persons or properties of third
parties;
(xix)    each of Parent and its Restricted Subsidiaries may terminate leases and
subleases;
(xx)    each of Parent and its Restricted Subsidiaries may use cash and Cash
Equivalents (or other assets that were Cash Equivalents when the relevant
Investment was made) to make payments that are not otherwise prohibited by this
Agreement;
(xxi)    each of Parent or the Restricted Subsidiaries may sell or otherwise
dispose of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such sale or disposition are promptly applied to the purchase price of such
replacement property;
(xxii)    sales, dispositions or contributions of property (A) between Credit
Parties, (B) between Restricted Subsidiaries (other than Credit Parties), (C) by
Restricted Subsidiaries that are not Credit Parties to the Credit Parties or (D)
by Credit Parties to any Restricted Subsidiary that is not a Credit Party;
provided with respect to clause (D) that (1) the portion (if any) of any such
sale, disposition or contribution of property made for less than fair market
value and (2) any noncash consideration received in exchange for any such sale,
disposition or contribution of property shall, in each case, constitute an
Investment in such Restricted Subsidiary subject to Section 10.05.
(xxiii)    dispositions of Investments (including Equity Interests) in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(xxiv)    transfers of condemned property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property that have been subject to
a casualty to the respective insurer of such real property as part of an
insurance settlement; provided that the proceeds of such dispositions are
applied in accordance with Section 5.02(f);


-113-



--------------------------------------------------------------------------------





(xxv)    any disposition of any asset between or among the Restricted
Subsidiaries as a substantially concurrent interim disposition in connection
with a disposition otherwise permitted pursuant to this Section 10.02; and
(xxvi)    dispositions permitted by Section 10.03.
To the extent the Required Lenders (or such other percentage of the Lenders as
may be required by Section 10.02) waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to a Parent or a Subsidiary
Guarantor), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate by them in order to
effect the foregoing.
10.03    Dividends. The Parent will not, and will not permit any of the
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to Parent or any of the Restricted Subsidiaries, except that:
(i)    any Restricted Subsidiary of the Parent may pay Dividends or return
capital or make distributions and other similar payments with regard to its
Equity Interests to Parent or to other Restricted Subsidiaries of Parent which
directly or indirectly own equity therein;
(ii)    any non-Wholly-Owned Subsidiary of the Parent may declare and pay cash
Dividends to its shareholders generally so long as the Parent or its Restricted
Subsidiary which owns the Equity Interests in the Subsidiary paying such
Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(iii)    so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, Parent may pay cash dividends or make cash distributions
to any other Parent Company to redeem or repurchase, contemporaneously with such
Dividend, Equity Interests of Parent or such other Parent Company from
management, employees, officers and directors (and their successors and assigns)
of the Parent and its Restricted Subsidiaries; provided that (A) the aggregate
amount of Dividends paid by Parent or such other Parent Company in respect of
all such Equity Interests so redeemed or repurchased shall not, in either case,
exceed during any fiscal year of Parent $4,000,000 (provided that the amount of
cash Dividends permitted to be, but not, paid in any fiscal year pursuant to
this clause (iii) shall increase the amount of cash Dividends permitted to be
paid in the next succeeding fiscal year pursuant to this clause (iii)); and (B)
such amount in any fiscal year may be increased by an amount not to exceed: (I)
the cash proceeds of key man life insurance policies received by Parent or any
Restricted Subsidiary after the Closing Date; plus (II) the net proceeds from
the sale of Equity Interests of Parent, in each case to members of management,
managers, directors or consultants of any Parent Company or any of its
Subsidiaries that occurs after the Closing Date, where the


-114-



--------------------------------------------------------------------------------





net proceeds of such sale are received by or contributed to Parent; provided
that the amount of any such net proceeds that are utilized for any Dividend
under this clause (iii) will not be considered to be net proceeds of Equity
Interests for purposes of clause (a)(ii) of the definition of “Available
Amount”; less (III) the amount of any Dividends previously made with the cash
proceeds described in the preceding clause (I);
(iv)    the Parent may pay cash dividends or other distributions, or make loans
or advances to any Parent Company or the equity interest holders thereof in
amounts required for any Parent Company or the equity interest holders thereof
to pay, in each case without duplication, the purchase or other acquisition by
Parent or any other Parent Company of the Parent of all or substantially all of
the property and assets or business of any Person, or of assets constituting a
business unit, a line of business or division of such Person, or of all of the
Equity Interests in a Person; provided that if such purchase or other
acquisition had been made by Parent, it would have constituted a Permitted
Acquisition permitted to be made pursuant to Section 9.14; provided that (A)
such dividend, distribution, loan or advance shall be made concurrently with the
closing of such purchase or other acquisition and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) and any liabilities assumed to be
contributed to Parent or any Restricted Subsidiary or (2) the merger (to the
extent permitted in Section 10.02) into Parent or any Restricted Subsidiary of
the Person formed or acquired in order to consummate such purchase or other
acquisition;
(v)    reasonable and customary indemnities to directors, officers and employees
of Parent or any other Parent Company in the ordinary course of business, to the
extent reasonably attributable to the ownership or operation of Parent and its
Restricted Subsidiaries;
(vi)    KEC may pay cash Dividends to Parent so long as the proceeds thereof are
promptly used by Parent (or subsequently paid (including as a Dividend by
Parent) to any other Parent Company) for payment of obligations under or in
respect of director and officer insurance policies to the extent reasonably
attributable to the ownership or operation of Parent and its Restricted
Subsidiaries;
(vii)    any Dividend used to fund the Transactions, including Transactions
Costs;
(viii)    repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards, or upon the vesting of
shares of restricted stock or restricted stock units;
(ix)    any Dividends to the extent the same are made solely with the Available
Amount, so long as at the time of, and immediately after giving effect to such
Dividend, (i) no Event of Default shall have occurred and be continuing and (ii)
the Consolidated Total Net Leverage Ratio, on a Pro Forma Basis as of the last
day of the most recently ended Test Period for which Section 9.01 Financials
were required to have been delivered, does not exceed 1.50 to 1.00;
(x)    the declaration and payment of Dividends or the payment of other
distributions by the Parent in an aggregate amount since the Closing Date, when


-115-



--------------------------------------------------------------------------------





added to the aggregate amount of Investments made pursuant to Section 10.05(xix)
and the aggregate amount expended in reliance on Section 10.07(a)(C)(iii), not
to exceed $25,000,000;
(xi)    Parent and its Restricted Subsidiaries may declare and make a Dividend
payment or other distributions payable solely in the Equity Interests of such
Person so long as in the case of Dividend or other distribution by a Restricted
Subsidiary, Parent or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution;
(xii)    Parent may pay Dividends with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company, so long as, with respect to any such payments, no Event of Default
shall have occurred and be continuing or would result therefrom; provided that
the amount of any such cash proceeds that are utilized for any Dividend under
this clause (xii) will not be considered to be cash proceeds of Equity Interests
for purposes of clause (a)(ii) of the definition of “Available Amount”;
(xiii)    Parent and its Restricted Subsidiaries may pay Dividends within 60
days after the date of declaration thereof, if at the date of declaration of
such payment, such payment would have complied with another provision of this
Section 10.03;
(xiv)    So long as Parent is a public company with common equity listed on any
public securities exchange, Parent and its Restricted Subsidiaries may pay
Dividends on Parent’s common equity in an amount not to exceed $7,500,000 per
fiscal year; and
(xv)    Dividends to Parent or any Restricted Subsidiary solely to the extent
made in connection with the TOKIN Loan Documents.
In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definition of Consolidated
EBITDA and Consolidated Net Income), amounts loaned or advanced to Parent
pursuant to Section 10.05(vi) shall, to the extent such loan or advance remains
unpaid, be deemed to be cash Dividends paid to Parent to the extent provided in
said Section 10.05(vi).
10.4    Indebtedness. The Parent will not, and will not permit any of the
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:
(i)    (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents (including any Incremental Term Loan); and (y) Indebtedness incurred
pursuant to the ABL Credit Agreement so long as the aggregate principal amount
thereof does not to exceed $90,000,000 plus the principal amount of any
protective advances made thereunder;
(ii)    Indebtedness under Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 10.04 so long as the
entering into of such Interest Rate Protection Agreements is a bona fide hedging
activity and is not for speculative purposes;


-116-



--------------------------------------------------------------------------------





(iii)    Indebtedness of Parent and its Restricted Subsidiaries evidenced by
Capitalized Lease Obligations and purchase money Indebtedness (including
obligations in respect of mortgages, industrial revenue bonds, industrial
development bonds and similar financings) in connection with the acquisition,
construction, installation, repair, replacement or improvement of fixed or
capital assets and any Permitted Refinancing Indebtedness in respect thereof;
provided that in no event shall the aggregate principal amount of all such
Indebtedness incurred or assumed in each case after the Closing Date pursuant to
this clause (iii) exceed $20,000,000 at any one time outstanding;
(iv)    Intercompany Indebtedness among Parent and its Restricted Subsidiaries;
(v)    (A) Indebtedness of a Restricted Subsidiary acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness); provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, shall not exceed 2.25 to 1.00 and (B) any Permitted
Refinancing Indebtedness in respect thereof;
(vi)    cash management pooling obligations and arrangements among Parent and
its Restricted Subsidiaries to the extent permitted by Section 10.05(vi);
(vii)    Indebtedness outstanding on the Closing Date and listed on Schedule
10.04 and any Permitted Refinancing Indebtedness in respect thereof;
(viii)    Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (viii)
shall not at any time exceed $50,000,000;
(ix)    the TOKIN Loans as set forth in the TOKIN Loan Documents as in effect on
the Closing Date;
(x)    Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;
(xi)    Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, obligations under any Treasury Services
Agreements;
(xii)    Indebtedness in respect of Other Hedging Agreements so long as the
entering into of such Other Hedging Agreements is a bona fide hedging activity
and not for speculative purposes;


-117-



--------------------------------------------------------------------------------





(xiii)    unsecured Indebtedness; provided that (a) no such Indebtedness shall
be subject to scheduled amortization or have a final maturity (excluding for
this purpose, customary interim loan financings that provide for automatic
rollover, subject to customary conditions, to Indebtedness otherwise meeting the
maturity requirements of this clause), in either case prior to the date
occurring ninety-one (91) days following the Latest Maturity Date as of the date
such Indebtedness was incurred, (b) to the extent incurred by any Credit Party,
the covenants and events of default, taken as a whole, shall not be materially
more restrictive than the related provisions contained in this Agreement;
provided that any such terms may be materially more restrictive to the extent
they take effect after the Latest Maturity Date as of the date such Indebtedness
was incurred (provided that a certificate of a Responsible Officer of the
Borrowers delivered to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrowers have
determined in good faith that such terms and conditions satisfy the requirement
set out in the foregoing clause (b), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Borrowers of an objection during such five Business Day
period (including a reasonable description of the basis upon which it objects)),
(c) when incurred, the Consolidated Total Gross Leverage Ratio, determined on a
Pro Forma Basis as of the last day of the most recently ended Test Period for
which Section 9.01 Financials were required to have been delivered, shall not
exceed 4.00 to 1.00, (d) when incurred, the Fixed Charge Coverage Ratio (as
defined in the ABL Credit Agreement as in effect on the date hereof), determined
on a Pro Forma Basis as of the last day of the most recently ended Test Period
for which Section 9.01 Financials were required to have been delivered, shall
not be less than 2.00 to 1.00 and (e) the aggregate outstanding amount of such
Indebtedness incurred by non-Credit Parties shall not exceed $25,000,000;
(xiv)    [reserved];
(xv)    additional Indebtedness of Parent and its Restricted Subsidiaries not to
exceed $30,000,000 in aggregate principal amount outstanding at any time;
(xvi)    Contingent Obligations for customs, stay, performance, appeal,
judgment, replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;
(xvii)    Contingent Obligations to insurers required in connection with
worker’s compensation and other insurance coverage incurred in the ordinary
course of business;
(xviii)    guarantees made by Parent or any of the Restricted Subsidiaries of
Indebtedness of Parent or any of the Restricted Subsidiaries permitted to be
outstanding under this Section 10.04; provided that (x) such guarantees are
permitted by Section 10.05 and (y) no Restricted Subsidiary that is not a Credit
Party shall guarantee Indebtedness of a Credit Party pursuant to this clause
(xviii);


-118-



--------------------------------------------------------------------------------





(xix)    guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;
(xx)    guarantees made by Restricted Subsidiaries acquired pursuant to a
Permitted Acquisition of Indebtedness acquired or assumed pursuant thereto in
accordance with this Section 10.04, or any refinancing thereof pursuant to this
Section 10.04; provided that such guarantees may only be made by Restricted
Subsidiaries who were guarantors of the Indebtedness originally acquired or
assumed pursuant to this Section 10.04 at the time of the consummation of the
Permitted Acquisition or other Investment to which such Indebtedness relates;
(xxi)    customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;
(xxii)    guarantees of Indebtedness of directors, officers and employees of
Parent or any of the Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes;
(xxiii)    guarantees of Indebtedness of a Person in connection with a joint
venture; provided that the aggregate principal amount of any Indebtedness so
guaranteed that is then outstanding, when added to the aggregate amount of
unreimbursed payments theretofore made in respect of such guarantees and the
amount of Investments then outstanding (and deemed outstanding) under clause
(xxxi) of Section 10.05, shall not exceed $30,000,000;
(xxiv)    [reserved];
(xxv)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, to the extent such Indebtedness is
extinguished reasonably promptly after receipt of notice thereof;
(xxvi)    (x) severance, pension and health and welfare retirement benefits or
the equivalent thereof to current and former employees of Parent or the
Restricted Subsidiaries incurred in the ordinary course of business, (y)
Indebtedness representing deferred compensation or stock-based compensation to
employees of Parent and its Restricted Subsidiaries and (z) Indebtedness
consisting of promissory notes issued by any Credit Party to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of any Parent
Company permitted by Section 10.03;
(xxvii)    (A) Permitted Pari Passu Notes or Permitted Junior Debt in an amount
not to exceed the then remaining aggregate principal amount of Incremental Term
Loans that could be incurred at such time pursuant to Section 2.15 so long as
(i) all such Indebtedness is incurred in accordance with the requirements of the
definition of “Permitted Pari Passu Notes,” “Permitted Junior


-119-



--------------------------------------------------------------------------------





Notes” or “Permitted Junior Loans,” as the case may be, and (ii) no Event of
Default then exists or would immediately result therefrom (provided that, with
respect to any such Indebtedness incurred to finance a Limited Condition
Acquisition, such requirement shall be limited to the absence of an Event of
Default pursuant to Section 11.01 or Section 11.05); and (B) Permitted
Refinancing Indebtedness in respect of Indebtedness incurred pursuant to
subclause (A);
(xxviii)    (x) guarantees made by the Parent or any of the Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of the
Parent or any of the Restricted Subsidiaries owing to vendors, suppliers and
other third parties incurred in the ordinary course of business and (y)
Indebtedness of any Credit Party as an account party in respect of trade letters
of credit issued in the ordinary course of business;
(xxix)    [reserved];
(xxx)    Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);
(xxxi)    Indebtedness under Refinancing Notes and Refinancing Term Loans, 100%
of the Net Debt Proceeds of which are applied to repay outstanding Term Loans in
accordance with Section 5.02(c); and
(xxxii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above.
Notwithstanding anything to the contrary, in no event shall the aggregate amount
of indebtedness incurred pursuant to this Section 10.04 (excluding indebtedness
incurred pursuant to Section 10.04(viii)) by non-Credit Parties exceed
$75,000,000 in the aggregate.
10.5    Advances, Investments and Loans. The Parent will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any Equity
Interests, Indebtedness or securities of, or make any capital contribution to,
any other Person (each of the foregoing, an “Investment” and, collectively,
“Investments” and with the value of each Investment being measured at the time
made and without giving effect to subsequent changes in value or any write-ups,
write-downs or write-offs thereof but giving effect to any cash return or cash
distributions received by Parent and its Restricted Subsidiaries with respect
thereto), except that the following shall be permitted (each of the following, a
“Permitted Investment” and collectively, “Permitted Investments”):
(i)    the Parent and its Restricted Subsidiaries may acquire and hold accounts
receivable owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Parent or such Restricted Subsidiary;
(ii)    Parent and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;


-120-



--------------------------------------------------------------------------------





(iii)    Parent and its Restricted Subsidiaries may hold the Investments held by
them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;
(iv)    Parent and its Restricted Subsidiaries may acquire and hold Investments
(including debt obligations and Equity Interests) received in connection with
the bankruptcy or reorganization of suppliers and customers, and Investments
received in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;
(v)    Parent and its Restricted Subsidiaries may enter into Interest Rate
Protection Agreements to the extent permitted by Section 10.04(ii), and Other
Hedging Agreements to the extent permitted by Section 10.04(xii);
(vi)    Parent and any Restricted Subsidiary may make intercompany Investments
in, and loans and advances to, Parent or any Restricted Subsidiary, as
applicable;
(vii)    Permitted Acquisitions shall be permitted in accordance with Section
9.14;
(viii)    loans and advances by Parent and its Restricted Subsidiaries to
officers, directors and employees of Parent and its Restricted Subsidiaries in
connection with (i) business-related travel, relocations and other ordinary
course of business purposes (including travel and entertainment expenses) shall
be permitted and (ii) any such Person’s purchase of Equity Interests of Parent
or any Parent Company; provided that no cash is actually advanced pursuant to
this clause (ii) unless immediately repaid;
(ix)    advances of payroll payments to employees of Parent and its Restricted
Subsidiaries in the ordinary course of business;
(x)    non-cash consideration may be received in connection with any Asset Sale
permitted pursuant to Section 10.02(ii) or (x);
(xi)    additional Restricted Subsidiaries of Parent may be established or
created if Parent and such Subsidiary comply with the requirements of Section
9.12, if applicable; provided that to the extent any such new Subsidiary is
created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 10.05, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 9.12,
as applicable, until the respective acquisition is consummated (at which time
the surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);
(xii)    (w) trade credit extended in the ordinary course of business (including
advances made to distributors consistent with past practice), (x)


-121-



--------------------------------------------------------------------------------





Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, (y) Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or (z) advances made to distributors in the ordinary course of
business;
(xiii)    earnest money deposits may be made to the extent required in
connection with Permitted Acquisitions and other Investments to the extent
permitted under Section 10.01(xxviii);
(xiv)    Investments in deposit accounts or securities accounts opened in the
ordinary course of business;
(xv)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(xvi)    Investments in the ordinary course of business consisting of UCC
Article 3 (or the equivalent under other applicable law) endorsements for
collection or deposit;
(xvii)    [reserved];
(xviii)    Investments to the extent the same are made solely with the Available
Amount;
(xix)    in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxiii) of this Section 10.05, Parent and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a joint venture) in an aggregate amount for all loans,
advances and other Investments made pursuant to this clause (xix), when added to
the aggregate amount of Dividends pursuant to Section 10.03(x) and the aggregate
amount expended in reliance on Section 10.07(a)(C)(iii), not to exceed
$20,000,000;
(xx)    the licensing, sublicensing or contribution of Intellectual Property
rights pursuant to arrangements with Persons other than Parent and its
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by Parent or such Restricted Subsidiary, as the case may
be, in good faith;
(xxi)    loans and advances to any Parent Company in lieu of, and not in excess
of the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividends thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);
(xxii)    Investments to the extent that payment for such Investments is made
solely in the form of common Equity Interests or Qualified Preferred Stock of
Parent or any Equity Interests of any other direct or indirect Parent Company to
the seller of such Investments;


-122-



--------------------------------------------------------------------------------





(xxiii)    Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;
(xxiv)    Investments in a joint venture to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such joint venture;
(xxv)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case, in
the ordinary course of business;
(xxvi)    Investments by Parent and its Restricted Subsidiaries consisting of
deposits, prepayment and other credits to suppliers or landlords made in the
ordinary course of business;
(xxvii)    guaranties made in the ordinary course of business of obligations
owed to landlords, suppliers, customers, franchisees and licensees of Parent or
its Subsidiaries;
(xxviii)    Investments consisting of the licensing, sublicensing or
contribution of Intellectual Property pursuant to joint marketing arrangements
with other Persons;
(xxix)    Investments in Unrestricted Subsidiaries having an aggregate fair
market value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value), when taken together with all
other Investments made pursuant to this Section 10.05(xxix) that are at any time
outstanding not to exceed $30,000,000 at any one time outstanding;
(xxx)    any Investments, so long as, on the date of such Investment, (i) no
Event of Default has occurred and is continuing or would immediately result from
the making thereof and (ii) on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, the Consolidated Total Net Leverage Ratio does not exceed
1.50 to 1.00; and
(xxxi)    Investments by Parent and its Restricted Subsidiaries in joint
ventures in an aggregate amount for all Investments made pursuant to this clause
(xxxi), not to exceed, when added to the aggregate amount then guaranteed under
clause (xxiii) of Section 10.04 and all unreimbursed payments theretofore made
in respect of guarantees pursuant to clause (xxiii) of Section 10.04,
$30,000,000.
10.6    Transactions with Affiliates. The Parent will not, and will not permit
any of the Restricted Subsidiaries to, enter into any transaction or series of
related transactions


-123-



--------------------------------------------------------------------------------





with any Affiliate of Parent or any of its Subsidiaries, other than on terms and
conditions deemed in good faith by the board of directors of Parent (or any
committee thereof) to be not less favorable to Parent or such Restricted
Subsidiary as would reasonably be obtained by Parent or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except:
(i)    Dividends (and loans and advances in lieu thereof) may be paid to the
extent provided in Section 10.03;
(ii)    loans and other transactions among Parent and its Restricted
Subsidiaries;
(iii)    customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Parent and its Restricted
Subsidiaries (and, to the extent directly attributable to the operations of
Parent and the other Restricted Subsidiaries, to any other Parent Company);
(iv)    Parent and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, stay bonuses, severance and other similar
compensatory arrangements with officers, employees and directors of Parent and
its Restricted Subsidiaries in the ordinary course of business;
(v)    the Transactions (including Transactions Costs) shall be permitted;
(vi)    to the extent not otherwise prohibited by this Agreement, transactions
between or among Parent and any of the Restricted Subsidiaries shall be
permitted (including equity issuances)
(vii)    Investments in Parent’s Subsidiaries and joint ventures (to the extent
any such Subsidiary that is not a Restricted Subsidiary or any such joint
venture is only an Affiliate as a result of Investments by Parent and the
Restricted Subsidiaries in such Subsidiary or joint venture) to the extent
otherwise permitted under Section 10.05;
(viii)    transactions between Parent and any Person that is an Affiliate solely
due to the fact that a director of such Person is also a director of Parent or
any Parent Company; provided, however, that such director abstains from voting
as a director of Parent or such Parent Company, as the case may be, on any
matter involving such other Person;
(ix)    payments by Parent or any of the Restricted Subsidiaries to any Parent
Company for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures, which
payments are approved by a majority of the board of directors of the Parent in
good faith;
(x)    guarantees of performance by Parent and its Restricted Subsidiaries of
Unrestricted Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness in respect of borrowed money; and


-124-



--------------------------------------------------------------------------------





(xi)    the issuance of Equity Interests in the form of common stock or
Qualified Preferred Stock to any Parent Company, or to any director, officer,
employee or consultant thereof.
10.7    Limitations on Payments, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc. The Parent will not, and will not permit any of
the Restricted Subsidiary to:
(a)    make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing money or securities with the trustee
with respect thereto or any other Person before due for the purpose of paying
when due), any Permitted Junior Debt, Subordinated Indebtedness or Refinancing
Notes (other than Refinancing Notes secured by Liens ranking pari passu with the
Liens securing the Indebtedness under this Agreement), except that (A) the
Borrowers may consummate the Transactions, (B) KEC may repay, redeem or
repurchase the TOKIN Loans in accordance with the TOKIN Loan Documents as in
effect on the Closing Date and (C) Permitted Junior Debt, Subordinated
Indebtedness and such Refinancing Notes may be repaid, redeemed, repurchased or
defeased (and any applicable deposit of money or securities with the trustee
with respect thereto or any other Person for the purpose of paying such
Permitted Junior Debt or Refinancing Notes when due may be made) (i) in an
aggregate amount equal to the Available Amount; provided, that solely to the
extent clause (a)(i)(B) of the definition of “Available Amount” is being
utilized, (x) no Event of Default shall have occurred and be continuing or would
immediately result therefrom and (y) the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which Section 9.01 Financials were required to have been
delivered, shall not exceed 2.25 to 1.00, and (ii) in an aggregate amount, when
added to the aggregate amount of Dividends pursuant to Section 10.03(x) and the
aggregate amount Investments made pursuant to Section 10.05(xix), not to exceed
$25,000,000; provided, that nothing herein shall otherwise prevent Parent and
its Restricted Subsidiaries from refinancing the Permitted Junior Debt,
Subordinated Indebtedness or Refinancing Notes, in each case with Permitted
Refinancing Indebtedness;
(b)    amend or modify, or permit the amendment or modification of any provision
of, any Refinancing Note Document (after the entering into thereof) other than
any amendment or modification that is not materially adverse to the interests of
the Lenders; provided however, that the following shall not, in and of
themselves, be deemed materially adverse to the interests of the Lenders: (1)
any term or condition of any Refinancing Note Document in connection with the
incurrence or issuance of any Permitted Refinancing Indebtedness; (2) any
modification to the Effective Yield or changes to, or additions of, premiums or
penalties; (3) any increase in the aggregate principal amount to the extent
otherwise permitted by this Agreement; (4) any extension of maturity date or
increase to Weighted Average Life to Maturity; (5) any amendment, modification
or change to any terms applicable


-125-



--------------------------------------------------------------------------------





only to periods after the Latest Maturity Date at the time of such amendment,
modification or change; and (6) amendments, modifications or changes to maintain
consistency with, as applicable, those being made substantially concurrently to
the Credit Documents (including, for the avoidance of doubt, the addition of any
covenant or other provision added or extended under this Agreement);
(c)    amend or modify, or permit the amendment or modification of any provision
of, any TOKIN Loan Document or any Permitted Junior Debt Document (after the
entering into thereof) with a principal amount in excess of the Threshold
Amount, other than any amendment or modification that is not materially adverse
to the interests of the Lenders; or
(d)    amend, modify or change the certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents) of the
Parent or any Restricted Subsidiary, unless such amendment, modification, change
or other action contemplated by this clause (d) is not materially adverse to the
interests of the Lenders.
10.8    Limitation on Certain Restrictions on Subsidiaries. The Parent will not,
and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by Parent or
any of the Restricted Subsidiaries, or pay any Indebtedness owed to Parent or
any of the Restricted Subsidiaries, (b) make loans or advances to Parent or any
of the Restricted Subsidiaries or (c) transfer any of its properties or assets
to Parent or any of the Restricted Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of:
(i)    applicable law;
(ii)    this Agreement and the other Credit Documents and the ABL Credit
Agreement and the other definitive documentation entered into in connection
therewith;
(iii)    any Refinancing Term Loans and Refinancing Note Documents;
(iv)    customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of Parent or any of the Restricted
Subsidiaries;
(v)    customary provisions restricting assignment of any licensing agreement
(in which Parent or any of the Restricted Subsidiaries is the licensee) or other
contract entered into by Parent or any of the Restricted Subsidiaries in the
ordinary course of business;
(vi)    restrictions on the transfer of any asset pending the close of the sale
of such asset;


-126-



--------------------------------------------------------------------------------





(vii)    any agreement or instrument governing Indebtedness assumed in
connection with a Permitted Acquisition, to the extent the relevant encumbrance
or restriction was not agreed to or adopted in connection with, or in
anticipation of, the respective Permitted Acquisition and does not apply to
Parent or any Restricted Subsidiary, or the properties of any such Person, other
than the Persons or the properties acquired in such Permitted Acquisition;
(viii)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(ix)    any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;
(x)    an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to Borrowers or the Lenders in any
material respect than the provisions relating to such encumbrance or restriction
contained in the agreements or instruments referred to in such clause (vii);
(xi)    restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;
(xii)    restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary that is not a Subsidiary
Guarantor, which Indebtedness is permitted by Section 10.04;
(xiii)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;
(xiv)    on or after the execution and delivery thereof, (i) the Permitted
Junior Debt Documents and (ii) the Permitted Pari Passu Notes Documents; and
(xv)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.
10.9    Business. The Parent will not permit at any time the business activities
taken as a whole conducted by Parent and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
Parent and its Restricted Subsidiaries on the Closing Date (after giving effect
to the Transactions) except that Parent and its Restricted Subsidiaries may
engage in Similar Businesses.


-127-



--------------------------------------------------------------------------------





10.10    Negative Pledges. The Parent shall not, and shall not permit any of the
Restricted Subsidiaries that are Credit Parties to, agree or covenant with any
Person to restrict in any way its ability to grant any Lien on its assets in
favor of the Secured Creditors, other than pursuant to the Intercreditor
Agreement, any Additional Intercreditor Agreement, any Pari Passu Intercreditor
Agreement or any other intercreditor agreement contemplated by this agreement,
and except that this Section 10.10 shall not apply to:
(i)    any covenants contained in this Agreement or any other Credit Documents
or that exist on the Closing Date;
(ii)    covenants existing under the ABL Credit Agreement and the other credit
documents pursuant thereto;
(iii)    the covenants contained in any Refinancing Term Loans, any Refinancing
Note Documents, any Permitted Pari Passu Notes Documents or any Permitted Junior
Debt (in each case so long as same do not restrict the granting of Liens to
secure Indebtedness pursuant to this Agreement);
(iv)    covenants and agreements made in connection with any agreement relating
to secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;
(v)    customary provisions in leases, subleases, licenses or sublicenses and
other contracts restricting the right of assignment thereof;
(vi)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;
(vii)    restrictions imposed by law;
(viii)    customary restrictions and conditions contained in agreements relating
to any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;
(ix)    contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;
(x)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;


-128-



--------------------------------------------------------------------------------





(xi)    restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;
(xii)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(xiii)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness that constitutes seller financing incurred in connection with a
Permitted Acquisition, but only to the extent relating to property acquired in
such Permitted Acquisition; and
(xiv)    any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of Parent, not
materially more restrictive, taken as a whole, with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
10.11    Crystallization Event of Japanese Pledge Agreement. The Parent shall
not, and shall not permit any of the Restricted Subsidiaries to, declare or
request the crystallization (i.e., fix the amount secured) of the blanket pledge
(ne-shichiken) of the Pledge (as defined in the Japanese Pledge Agreement).
Section 11.    Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):
11.01    Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Term Loan or (ii) default, and such default shall continue
unremedied for five or more Business Days, in the payment when due of any
interest on any Term Loan, or any Fees or any other amounts owing hereunder or
under any other Credit Document; or
11.02    Representations, etc. Any representation or warranty made or deemed
made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or
11.03    Covenants. The Parent or any Credit Party shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.01(f)(i), 9.04 (as to any Borrower), 9.08, 9.11, 9.14(a) or Section 10
or (ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Section 11.01), and such default shall
continue unremedied for a period of 30 days after written notice thereof to the
Parent by the Administrative Agent or the Required Lenders; or
11.04    Default Under Other Agreements. (i) The Parent or any of the Restricted
Subsidiaries shall, after giving effect to any grace or cure period, default in
the observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating


-129-



--------------------------------------------------------------------------------





thereto, or any other event shall occur or condition exist, in each case, the
effect of which default or other event or condition is to cause such
Indebtedness to be accelerated or (ii) any Indebtedness (other than the
Obligations) of the Borrower or any of the Restricted Subsidiaries shall be
declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; provided that (A) it shall not be a Default or an Event of
Default under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least equal to
the Threshold Amount, and (B) the preceding clause (ii) shall not apply to
Indebtedness that becomes due as a result of a voluntary sale or transfer of, or
Recovery Event with respect to, the property or assets securing such
Indebtedness, if such sale or transfer or Recovery Event is otherwise permitted
hereunder; or
11.05    Bankruptcy, etc. Parent or any of the Restricted Subsidiaries (other
than any Immaterial Subsidiary) shall commence a voluntary case concerning
itself under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against Parent or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary), and the petition is not
dismissed within 60 days, after commencement of the case; or a custodian (as
defined in the Bankruptcy Code), receiver, receiver-manager, trustee, monitor is
appointed for, or takes charge of, all or substantially all of the property of
Parent or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary), or Parent or any of the Restricted Subsidiaries (other than any
Immaterial Subsidiary) commences any other proceeding under any reorganization,
bankruptcy, insolvency, arrangement, winding-up, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Parent or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary), or there is
commenced against Parent or any of the Restricted Subsidiaries (other than any
Immaterial Subsidiary) any such proceeding which remains undismissed for a
period of 60 days, or Parent or any of the Restricted Subsidiaries (other than
any Immaterial Subsidiary) is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or
Parent or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary) suffers any appointment of any custodian, receiver,
receiver-manager, trustee, monitor or the like for it or any substantial part of
its property to continue undischarged or unstayed for a period of 60 days; or a
Parent or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary) makes a general assignment for the benefit of creditors; or any
corporate, limited liability company or similar action is taken by Parent or any
of the Restricted Subsidiaries (other than any Immaterial Subsidiary) for the
purpose of effecting any of the foregoing; or
11.06    ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which would reasonably be expected, either individually or in
the aggregate, to result in a Material Adverse Effect, (b) there is or arises
Unfunded Pension Liability which would reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, (c) a
Foreign Pension Plan has failed to comply with, or be funded in accordance with,
applicable law which would reasonably be expected, either individually or in the
aggregate, to result in a Material Adverse Effect, or (d) the Parent or any of
the Restricted Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan that would
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect; or


-130-



--------------------------------------------------------------------------------





11.07    Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation (to the extent
provided therein), a perfected security interest, to the extent required by the
Credit Documents, in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01), and subject to no other Liens (except as
permitted by Section 10.01)), except pursuant to the terms hereof or thereof, as
a result of acts or omissions of the Collateral Agent in respect of
certificates, promissory notes or instruments delivered to it or as a result of
the Collateral Agent’s failure to file a Uniform Commercial Code continuation
statement; or
11.08    Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor (other than pursuant to the terms
hereof or thereof), or any Guarantor or any Person acting for or on behalf of
such Guarantor shall deny or disaffirm in writing such Guarantor’s obligations
under the Guaranty to which it is a party; or
11.09    Judgments. One or more judgments or decrees shall be entered against
Parent or any Restricted Subsidiary (other than any Immaterial Subsidiary) of
the Parent involving in the aggregate for Parent and its Restricted Subsidiaries
(other than any Immaterial Subsidiary) a liability or liabilities (not paid or
fully covered (other than to the extent of any deductible) by a reputable and
solvent insurance company with respect to judgments for the payment of money)
and such judgments and decrees either shall be final and non-appealable or shall
not be vacated, discharged or stayed or bonded pending appeal for any period of
60 consecutive days, and the aggregate amount of all such judgments and decrees
(to the extent not paid or fully covered by such insurance company) equals or
exceeds the Threshold Amount; or
11.10    Change of Control. A Change of Control shall occur;
then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Parent, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately; (ii) declare the principal of and
any accrued interest in respect of all Term Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party; (iii)
enforce, as Collateral Agent, all of the Liens and security interests created
pursuant to the Security Documents; and (iv) enforce each Guaranty.




-131-



--------------------------------------------------------------------------------






Section 12.    The Administrative Agent.
12.01    Appointment and Authorization.
(a)    Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Sections 12.08, 12.10 and 12.11) are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Parent nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    The Administrative Agent shall also act as the “Collateral Agent” and
“security trustee” under the Credit Documents, and each of the Lenders (on
behalf of itself and its Affiliates, including in its capacity as a potential
Guaranteed Creditor under a Designated Interest Rate Protection Agreement or
Designated Treasury Services Agreement) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Credit Party to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “Collateral Agent” or “security trustee” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 12.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents,
(or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 12 and Section 13 (including Section 13.01, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” or
“security trustee” under the Credit Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent to execute any and
all documents (including releases) with respect to the Collateral and the rights
of the Guaranteed Creditors with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and
acknowledge and agree that any such action by any Agent shall bind the Lenders.
(c)    The Lenders hereby authorize the Administrative Agent to enter into the
Intercreditor Agreements, any Additional Intercreditor Agreement, any Pari Passu
Intercreditor Agreement and any other intercreditor agreement or arrangement or
supplement thereto permitted under this Agreement without any further consent by
any Lender and any such intercreditor agreement shall be being binding upon the
Lenders.
(d)    Each of the Lenders, Guaranteed Creditors, and other secured parties
hereof appoint the Administrative and Collateral Agent as “mandatario con
rappresentanza” pursuant to articles 1703, 1704 and followings of the Italian
Civil Code to act as their collateral agent under and in connection with the
Italian Pledge Agreement and any other


-132-



--------------------------------------------------------------------------------





Security Document governed by Italian law in order to perfect and hold
(including, without limitations, exercise all rights, remedies and/or powers of
any of the Lenders, Guaranteed Creditors, and other secured parties thereunder
as well as to release such security upon occurrence of the relevant conditions)
the security interests governed by Italian law granted by any party to secure
the obligations of any party under any debenture, being the same Administrative
and Collateral Agent expressly authorized to act in the name and on behalf of
any of the Lenders, Guaranteed Creditors, and other secured parties in
connection with the aforesaid documents pursuant to, and in case of occurrence
of the events described in, articles 1394 and 1395 of the Italian Civil Code.
Each assignee of any of the Lenders, Guaranteed Creditors, and other secured
parties shall be deemed to have confirmed and ratified the aforesaid
constitution of the Administrative and Collateral under Italian law by way of
its accession to this Agreement.
12.02    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence, bad faith or willful misconduct in the selection of
such sub-agents.
12.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law;
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;


-133-



--------------------------------------------------------------------------------





(d)    shall not be liable to any Lender for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11 and 13.12) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct, as determined by a
court of competent jurisdiction by a final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Parent or a Lender; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
12.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Term Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Parent), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
12.05    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Lead Arranger nor any of its Affiliates shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


-134-



--------------------------------------------------------------------------------





12.06    Non-reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
12.07    Indemnification by the Lenders. To the extent that the Borrowers for
any reason fail to pay any amount required under Section 13.01(a) to be paid by
them to the Administrative Agent or Collateral Agent (or any sub-agent of either
of them), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent or Collateral Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (based on the amount of then outstanding Term Loans held by each Lender
or, if the Term Loans have been repaid in full, based on the amount of
outstanding Term Loans held by each Lender immediately prior to such repayment
in full) of (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or Collateral Agent (or any such sub-agent) in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent or Collateral Agent (or any such sub-agent) in connection
with such capacity. The obligations of the Lenders under this Section 12.07 are
subject to the provisions of Section 5.04.
12.08    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Parent or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
12.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or


-135-



--------------------------------------------------------------------------------





advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.01, 5.01 and 13.01) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.12 of
this Agreement), and (iii) to the extent that Obligations that are assigned to
an acquisition vehicle


-136-



--------------------------------------------------------------------------------





are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Creditor or any acquisition vehicle to take any further action.
12.10    Resignation of the Agents. The Administrative Agent may at any time
give notice of its resignation (including as Collateral Agent) to the Lenders
and Parent. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with Parent’s consent (other than during the existence of
an Event of Default under Section 11.01 or 11.05), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders (and consented to by Parent, to the extent
so required) and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, with Parent’s consent (other than during the existence
of an Event of Default under Section 11.01 or 11.05), on behalf of the Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify Parent and the
Lenders that no qualifying Person has accepted such appointment within such
period, then such resignation shall nonetheless become effective in accordance
with such notice and (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security solely for
purposes of maintaining the Secured Creditors’ security interest thereon until
such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders (with the consent of Parent,
to the extent so required) appoint a successor Administrative Agent as provided
for above in this Section 12.10. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). After the retiring Administrative Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Section 12 and Section 13.01 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
12.11    Collateral Matters and Guaranty Matters. Each of the Lenders (including
in its capacity as a potential Guaranteed Creditor under a Designated Interest
Rate Protection Agreement or Designated Treasury Services Agreement) irrevocably
authorizes the Administrative Agent and the Collateral Agent,
(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon termination of the


-137-



--------------------------------------------------------------------------------





Commitments and payment in full of all Obligations (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Designated
Interest Rate Protection Agreements and Designated Treasury Services
Agreements), (ii) that is sold or otherwise transferred or to be sold or
otherwise transferred as part of or in connection with any sale or other
transfer permitted hereunder or under any other Credit Document to a Person that
is not a Credit Party, (iii) that constitutes Excluded Collateral, (iv) if the
property subject to such Lien is owned by a Subsidiary Guarantor, subject to
Section 13.12, upon release of such Subsidiary Guarantor from its obligations
under the Subsidiaries Guaranty pursuant to clause (b) below or (v) if approved,
authorized or ratified in writing in accordance with Section 13.12;
(b)    to release any Subsidiary Guarantor from its obligations under the
Subsidiaries Guaranty if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary as a result of a transaction permitted hereunder;
and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Sections 10.01(iv)(y), (vi) or (xiv) or any other
Lien that is expressly permitted by Section 10.01 to be senior to the Lien
securing the Obligations or to release, and to execute and/or deliver documents
to evidence the release or non-existence of, any Lien securing the Obligations
upon any Excluded Collateral.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
12.11. In each case as specified in this Section 12.11, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrowers’ expense, execute and deliver to the applicable Credit Party such
documents and instruments, and take such actions, as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Credit Documents and this Section 12.11.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
12.12    Designated Interest Rate Protection Agreements and Designated Treasury
Services Agreements. No Guaranteed Creditor that obtains the benefits of Section
11, any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit


-138-



--------------------------------------------------------------------------------





Documents. Notwithstanding any other provision of this Section 12.12 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Designated Interest Rate Protection Agreements and
Designated Treasury Services Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Guaranteed Creditor. Each Guaranteed Creditor agrees to be bound by this Section
12 to the same extent as a Lender hereunder.
12.13    Withholding Taxes. To the extent required by any applicable
Requirements of Law, the Administrative Agent may withhold from any payment to
any Lender under any Credit Document an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrowers pursuant to Section 5.04
and without limiting or expanding the obligation of the Borrowers to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent as Taxes
or otherwise, together with all expenses incurred, including legal expenses and
any other out-of-pocket expenses, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due the Administrative Agent under this
Section 12.13. The agreements in this Section 12.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.
Section 13.    Miscellaneous.
13.01    Payment of Expenses, etc.
(a)    The Borrowers hereby jointly and severally agree to: (i) pay all
reasonable and documented out-of-pocket costs and expenses of the Agents
(limited, in the case of legal expenses, to the reasonable fees and
disbursements of one primary counsel to all Agents and, if reasonably necessary,
one local counsel in any relevant jurisdiction (which may include a single firm
of counsel acting in multiple jurisdictions)) in connection with (x) the
preparation, execution, enforcement and delivery of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein, (y) the administration hereof and thereof and any amendment, waiver or
consent relating hereto or thereto (whether or not effective) and (z) their
syndication efforts with respect to this Agreement; (ii) pay all reasonable and
documented out-of-pocket costs and expenses of the Agents and each Lender in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under


-139-



--------------------------------------------------------------------------------





this Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (limited, in the case of legal expenses, to one primary
counsel to all Agents and Lenders to be retained by the Administrative Agent
and, if reasonably necessary, one local counsel in any relevant jurisdiction
(which may include a single firm of counsel acting in multiple jurisdictions)
and, in the case of an actual or perceived conflict of interest where any
Indemnified Person affected by such conflict informs Parent of such conflict, of
a single additional firm of counsel in each relevant jurisdiction for all
similarly situated affected Indemnified Persons); and (iii) indemnify each Agent
and each Lender and their respective Affiliates, and the partners, shareholders,
officers, directors, employees, agents, trustees, representatives and investment
advisors of each of the foregoing, in each case, together with their respective
successors and assigns (each, an “Indemnified Person”) from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) (but excluding Taxes other than Taxes that
represent liabilities, obligations, losses, damages, penalties, actions, costs,
expenses or disbursements arising from a non-Tax claim) incurred by, imposed on
or assessed against any of them (the “Indemnified Liabilities”) as a result of,
or arising out of, or in any way related to, or by reason of, (A) any
investigation, litigation or other proceeding (whether or not any Agent or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) or preparation
of a defense in connection therewith related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Loans hereunder or the consummation of the Transactions or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (B) the actual or alleged presence of Hazardous Materials relating
in any way to any Real Property owned, leased or operated, at any time, by
Parent or any of its Subsidiaries; the generation, storage, transportation,
handling, Release or threat of Release of Hazardous Materials by Parent or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
Parent or any of its Subsidiaries; the non-compliance by Parent or any of its
Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property; or any Environmental Claim or
liability under Environmental Laws relating in any way to the Parent, any of its
Subsidiaries or relating in any way to any Real Property at any time owned,
leased or operated by Parent or any of its Subsidiaries, including, in each
case, without limitation, the reasonable fees and disbursements of counsel and
other consultants incurred in connection with any such investigation, litigation
or other proceeding; provided, however, that the Borrowers shall have no
obligation hereunder to any Indemnified Person with respect to any Indemnified
Liabilities (and each Indemnified Person, by accepting the benefits hereof,
agrees to promptly refund or return any indemnity received hereunder to the
extent it is later determined by a final, non-appealable judgment of a court of
competent jurisdiction that such Indemnified Person is not entitled thereto) (i)
to the extent incurred by reason of the gross negligence, bad faith or willful
misconduct of the applicable Indemnified Person or any Affiliate of such
Indemnified Person, or any of their respective partners, shareholders, officers,
directors, employees, agents, trustees, representatives or investment advisors,
(ii) to the extent incurred by reason of any material breach of the obligations
of such Indemnified Person (or any of such Indemnified Person’s Affiliates or
any of their respective partners, shareholders, officers, directors, employees,
agents, trustees, representatives or investment advisors) under this Agreement
or the other Credit Documents (in the case of each of the preceding clauses (i)
and (ii), as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (iii) that do


-140-



--------------------------------------------------------------------------------





not involve or arise from an act or omission by any Credit Party or any of their
respective affiliates and is brought by an Indemnified Person against another
Indemnified Person (other than claims against any Agent solely in its capacity
as such or in its fulfilling such role)). To the extent that the undertaking to
indemnify, pay or hold harmless any Agent or any Lender or other Indemnified
Person set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.
(b)    No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent determined in a final nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Person’s gross negligence,
bad faith or willful misconduct.
(c)    No party hereto (and no Indemnified Person or any Subsidiary or Affiliate
of either Borrower) shall be responsible to any other party hereto (or any
Indemnified Person or any Subsidiary or Affiliate of either Borrower) for any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby; provided that nothing in this
Section 13.01(c) shall limit the Credit Parties’ indemnity obligations to the
extent that such indirect, special, punitive or consequential damages are
included in any claim by a third party unaffiliated with any Indemnified Person
with respect to which the applicable Indemnified Person is entitled to
indemnification under Section 13.01(a).
13.02    Right of Setoff. After the occurrence and during the continuance of an
Event of Default, in addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
the Administrative Agent, each Lender and each Guaranteed Creditor is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) (other than accounts used
exclusively for payroll, taxes, fiduciary, employee health and benefits,
pension, 401(k), escrow and trust purposes) and any other Indebtedness at any
time held or owing by the Administrative Agent, such Lender or such Guaranteed
Creditor (including, without limitation, by branches and agencies of the
Administrative Agent, such Lender or such Guaranteed Creditor wherever located)
to or for the credit or the account of the Parent or any of its Subsidiaries
against and on account of the Obligations and liabilities of the Credit Parties
to the Administrative Agent, such Lender or such Guaranteed Creditor under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender or such
Guaranteed Creditor pursuant to Section 13.06(b), and all other claims of any
nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not the Administrative Agent,
such Lender or such Guaranteed Creditor shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.


-141-



--------------------------------------------------------------------------------





13.03    Notices.
(a)    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electronic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or transmitted:
if to any Credit Party, c/o KEMET Corporation, 2835 Kemet Way, Simpsonville, SC
29681, Attention: William Lowe, Telecopier No.: (864) 963-6306; with a copy
(which shall not constitute notice) to Jenner & Block LLP, 353 North Clark
Street, Chicago, IL 60654, Attention: H. Kurt von Moltke, Telecopier No.: (312)
527-0484; if to any Lender, at its address specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Parent); and if to the Administrative Agent, at the Notice
Office; or, as to any Credit Party or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to Parent and the Administrative
Agent. All such notices and communications shall, when mailed or overnight
courier, be effective when deposited in the mails, or overnight courier, as the
case may be, or sent by facsimile or other electronic means of transmission,
except that notices and communications to the Administrative Agent and the
Borrowers shall not be effective until received by the Administrative Agent or
Parent, as the case may be.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e‑mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent or the Borrowers may, in
their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY


-142-



--------------------------------------------------------------------------------





KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, the Subsidiary Guarantors, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of a
Borrower’s, any Credit Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
messaging service, or through the Internet.
13.04    Benefit of Agreement; Assignments; Participations, etc.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender (and any attempted assignment or
transfer by either Borrower without such consent shall be null and void), except
as contemplated by Section 10.02(vi), and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Transferees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
(A)    Parent; provided that, Parent shall be deemed to have consented to an
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided that no consent of Parent shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default has occurred and is continuing under Section 11.01 or 11.05, any other
Eligible Transferee;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Term Loans of any Tranche, the amount of the Commitment or


-143-



--------------------------------------------------------------------------------





Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of Parent and the Administrative Agent otherwise consent; provided that no
such consent of Parent shall be required if an Event of Default has occurred and
is continuing under Section 11.01 or 11.05;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Term Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with the payment by the
assignee of a processing and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
5.04 and 13.01. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 13.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Term Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this


-144-



--------------------------------------------------------------------------------





Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and, as to its own positions only, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) above
and any written consent to such assignment required by clause (b) above, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to this Agreement, the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (v).
(c)    Any Lender may, without the consent of Borrowers or the Administrative
Agent, sell participations to one or more Eligible Transferees (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Term
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender or each
adversely affected Lender and that directly affects such Participant. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.10 and 5.04 (subject to the requirements and limitations therein (it
being understood that the documentation required under Section 5.04(c) shall be
delivered solely to the participating Lender)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 13.04; provided that such Participant (A) shall be subject to the
provisions of Section 2.12 as if it were an assignee under clause (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.10 or 5.04, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrowers’ request and expense, to use
reasonable efforts to cooperate with Borrowers to effectuate the provisions of
Section 2.13 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an


-145-



--------------------------------------------------------------------------------





agent of Parent, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments or Term Loan or its other obligations under any
Credit Document) to any Person except to the extent such disclosure is necessary
to establish that such Commitment, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    The Parent and its Restricted Subsidiaries shall also be entitled to
purchase (from Lenders) outstanding principal of Term Loans in accordance with
the provisions of Sections 2.19 and 2.20, which purchases shall be evidenced by
assignments (in form reasonably satisfactory to the Administrative Agent) from
the applicable Lender to the Borrowers. No such transfer or assignment shall be
effective until recorded by the Administrative Agent (which the Administrative
Agent agrees to promptly record) on the Register pursuant to clause (b) above.
All Term Loans purchased pursuant to Sections 2.19 and 2.20 shall be immediately
and automatically cancelled and retired, and the Borrowers shall in no event
become a Lender hereunder. To the extent of any assignment to a Borrower as
described in this clause (c), the assigning Lender shall be relieved of its
obligations hereunder with respect to the assigned Term Loans.
(e)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Term Loans and Notes hereunder to a Federal Reserve Bank or central
banking authority in support of borrowings made by such Lender from such Federal
Reserve Bank or central banking authority and, with prior notification to the
Administrative Agent (but without the consent of the Administrative Agent or
Parent), any Lender which is a fund may pledge all or any portion of its Term
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (e) shall release the transferor Lender from any
of its obligations hereunder.
(f)    Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.
(g)    [Reserved].
(h)    If any Borrower wishes to replace the Term Loans or Commitments with Term
Loans or Commitments having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders of such Term Loans or holdings such Commitments,
instead of prepaying the Term Loans or reducing or terminating the Commitments
to be replaced, to (i) require such Lenders to assign such Term Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 13.12 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 13.12).


-146-



--------------------------------------------------------------------------------





Pursuant to any such assignment, all Term Loans and Commitments to be replaced
shall be purchased at par (allocated among the applicable Lenders in the same
manner as would be required if such Term Loans were being optionally prepaid or
such Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 2.08. By receiving such purchase price, the applicable
Lenders shall automatically be deemed to have assigned such Term Loans or
Commitments pursuant to the terms of an Assignment and Assumption, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.
(i)    The Administrative Agent shall have the right, and the Parent hereby
expressly authorizes the Administrative Agent to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
the Parent (or its counsel) and any updates thereto. The Parent hereby agrees
that any such requesting Lender may share the list of Disqualified Lenders with
any potential assignee, transferee or participant. Notwithstanding the
foregoing, each Credit Party and the Lenders acknowledge and agree that the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions of this Agreement relating to Disqualified Lenders. Without limiting
the generality of the foregoing, the Administrative Agent shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified Lender or (y)
have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Lender.
(j)    Disqualified Lenders. Notwithstanding anything to the contrary contained
in this Agreement, any assignment to a Disqualified Lender shall not be void,
but shall be subject to the following provisions:
(i)    If any assignment is made to any Disqualified Lender without the Parent’s
prior written consent, or if any Person becomes a Disqualified Lender after the
Closing Date, the Parent may, at its sole expense and effort, upon notice to the
applicable Disqualified Lender and the Administrative Agent, cancel any unfunded
Commitment the subject thereof and (A) in the case of outstanding Term Loans
held by Disqualified Lenders, prepay such Term Loan by paying the lesser of (x)
the principal amount thereof and (y) the amount that such Disqualified Lender
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder (it being understood that, notwithstanding anything in the Credit
Documents to the contrary, any such prepayment shall not be subject to any
provisions requiring prepayments of the Term Loans on a pro rata basis and no
other Term Loans shall be required to be repaid as a result of such prepayment)
and/or (B) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 13.04), all of its interest, rights and obligations under this Agreement
and related Credit Documents to an Eligible Transferee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder; provided that
(i) the Parent shall have paid to the Administrative Agent the assignment fee
(if any) specified in


-147-



--------------------------------------------------------------------------------





Section 13.04(b) (unless waived by the Administrative Agent) and (ii) in the
case of clause (A), the Borrowers shall not use the proceeds from any Loans or
loans under the ABL Credit Agreement to prepay any Term Loans held by
Disqualified Lenders.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lender consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
13.05    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between any Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.


-148-



--------------------------------------------------------------------------------





13.06    Payments Pro Rata.
(a)    The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.
(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Term Loans or Fees, of a sum which with respect to the related sum or
sums received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
(c)    Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 13.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments with respect
to various of the Tranches as, and to the extent, provided herein, and (z) any
other provisions which permit disproportionate payments with respect to the Term
Loans as, and to the extent, provided therein.
13.07    Calculations; Computations.
(a)    The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided further, that if Parent notifies
the Administrative Agent that Parent wishes to amend any leverage calculation or
any financial definition used therein to implement the effect of any change in
U.S. GAAP or the application thereof occurring after the Closing Date on the
operation thereof (or if the Administrative Agent notifies Parent that the
Required Lenders wish to amend any leverage test or any financial definition
used therein for such purpose), then Parent and the Administrative Agent shall
negotiate in good faith to amend such leverage test or the definitions used
therein (subject to the approval of the Required Lenders) to preserve the
original intent thereof in light of such changes in U.S. GAAP; provided, further
that all determinations made pursuant to any applicable leverage test or any
financial definition used therein shall be determined on the basis of U.S. GAAP
as applied and in effect immediately before the relevant change in U.S. GAAP or
the application thereof became effective, until such leverage test or such
financial definition is amended.


-149-



--------------------------------------------------------------------------------





Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect) and
(ii) the accounting for any lease shall be based on Parent’s treatment thereof
in accordance with U.S. GAAP as in effect on the Closing Date and without giving
effect to any subsequent changes in U.S. GAAP (or the required implementation of
any previously promulgated changes in U.S. GAAP) relating to the treatment of a
lease as an operating lease or capitalized lease.
(b)    The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).
13.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a)    THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN
THE CASE OF ANY SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE JURISDICTION IN WHICH THE
RELEVANT COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE
CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY
CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH
CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY
OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF THE PARTIES HERETO OR
THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR
CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE


-150-



--------------------------------------------------------------------------------





CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
13.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with Parent and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Agreement.
13.10    [Reserved].
13.11    Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.


-151-



--------------------------------------------------------------------------------





13.12    Amendment or Waiver; etc.
(a)    Except as expressly contemplated hereby, neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Credit Parties party hereto or thereto, the
Administrative Agent and the Required Lenders (although additional parties may
be added to (and annexes may be modified to reflect such additions) the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders) or the Administrative Agent with the
written consent of the Required Lenders; provided that no such change, waiver,
discharge or termination shall (i) without the prior written consent of each
Lender directly and adversely affected thereby, extend the final scheduled
maturity of any Term Loan, or reduce the rate or extend the time of payment of
interest or fees thereon; except in connection with the waiver of the
applicability of any post-default increase in interest rates, (ii) except as
otherwise expressly provided in the Security Documents, release all or
substantially all of the Collateral without the prior written consent of each
Lender, (iii) except as otherwise provided in the Credit Documents, release all
or substantially all of the value of the Guaranty by the Guarantors without the
prior written consent of each Lender, (iv) amend, modify or waive any provision
of this Section 13.12(a) or Section 13.06 (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Initial Term Loans on the Closing Date), in each case, without
the prior written consent of each Lender directly and adversely affected
thereby, (v) reduce the percentage specified in the definition of Required
Lenders without the prior written consent of each Lender (it being understood
that additional extensions of credit pursuant to this Agreement that are
permitted by the terms hereof or that have been consented to by the Required
Lenders may be included in the determination of the Required Lenders, as
applicable, on substantially the same basis as the extensions of Initial Term
Loans are included on the Closing Date), (vi) consent to the assignment or
transfer by the Borrowers of any of their respective rights and obligations
under this Agreement without the consent of each Lender or (vii) amend Section
2.14 the effect of which is to extend the maturity of any Term Loan without the
prior written consent of each Lender directly and adversely affected thereby;
provided, further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of each Agent adversely
affected thereby, amend, modify or waive any provision of Section 12 or any
other provision of any Credit Document as the same relates to the rights or
obligations of such Agent, (3) without the consent of Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent, (4) except in cases where additional extensions of term loans
are being afforded substantially the same treatment afforded to the Term Loans
pursuant to this Agreement as in effect on the Closing Date, without the consent
of the Majority Lenders of each Tranche which is being allocated a lesser
prepayment, repayment or commitment reduction, alter the required application of
any prepayments or repayments (or commitment reduction), as between the various
Tranches, pursuant to Section 5.01 or 5.02 (although (x) the Required Lenders
may waive, in whole or in part, any such prepayment, repayment or commitment
reduction, so


-152-



--------------------------------------------------------------------------------





long as the application, as amongst the various Tranches, of any such
prepayment, repayment or commitment reduction which is still required to be made
is not altered and (y) any conversion of any Tranche of Term Loans into another
Tranche of Term Loans hereunder in like principal amount and any other
conversion of any Tranche of Term Loans into Extended Term Loans pursuant to an
Extension Amendment shall not be considered a “prepayment” or “repayment” for
purposes of this clause (4)), (5) without the consent of the Majority Lenders of
the respective Tranche affected thereby, amend the definition of Majority
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Majority Lenders on substantially the same basis as the
extensions of Term Loans and Commitments are included on the Closing Date) or
(6) without the consent of the Supermajority Lenders of the relevant Tranche,
reduce the amount of or extend the date of, any Scheduled Repayment (except
that, if additional Term Loans are made pursuant to a given Tranche, the
scheduled repayments of such Tranche may be increased on a proportionate basis
without the consent otherwise required by this clause (6)), or amend the
definition of Supermajority Lenders (it being understood that, with the consent
of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Supermajority Lenders on
substantially the same basis as the Initial Term Loans and Initial Term Loan
Commitments are included on the Closing Date); and provided further that only
the consent the Administrative Agent shall be necessary for amendments described
in clause (x) of the first proviso contained in clause (f) of the definition of
“Permitted Junior Loans.”
(b)    If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then Parent
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders with one or
more Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay the outstanding Term Loans of each Tranche of such
Lender in accordance with Section 5.01(c)(i); provided that, unless the
Commitments that are terminated, and Term Loans repaid, pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of outstanding Term Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto;
provided, further, that in any event Parent shall not have the right to replace
a Lender, terminate its Commitments or repay its Term Loans solely as a result
of the exercise of such Lender’s rights (and the withholding of any required
consent by such Lender) pursuant to the second proviso to Section 13.12(a).
(c)    Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Incremental Term
Loan Lender may, in accordance with the provisions of Section 2.15 enter into an
Incremental Term Loan Commitment Agreement; provided that after the execution
and delivery by the Borrowers, the Administrative Agent and each such
Incremental Term Loan Lender of such Incremental Term Loan Commitment Agreement,
such Incremental Term Loan


-153-



--------------------------------------------------------------------------------





Commitment Agreement, may thereafter only be modified in accordance with the
requirements of clause (a) above of this Section 13.12.
(d)    Notwithstanding anything to the contrary in clause (a) above of this
Section 13.12, this Agreement may be amended (or amended and restated) (i) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrowers, (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loan and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) with the written consent of the Administrative
Agent, the Borrowers and the Refinancing Term Loan Lenders, this Agreement and
the other Credit Documents shall be amended (or amended and restated) in
connection with any refinancing facilities permitted pursuant to Section 2.18.
(e)    Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.
(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Term Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Majority Lenders, the Required Lenders or all
of the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Majority Lenders” and “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.
(g)    Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.
13.13    Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 5.04, 12.07 and 13.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
13.14    [Reserved].


-154-



--------------------------------------------------------------------------------





13.15    Confidentiality.
(a)    Subject to the provisions of clause (b) of this Section 13.15, each
Agent, Lead Arranger and Lender agrees that it will not disclose without the
prior consent of Parent (other than to their respective affiliates and their
respective directors, officers, employees, auditors, advisors or counsel, or to
another Lender if such Lender or such Lender’s holding or parent company in its
reasonable discretion determines that any such party should have access to such
information in connection with the transactions contemplated by this Agreement
and such Agent’s, Lead Arranger’s or Lender’s role hereunder or investment in
the Term Loans); provided such Persons shall be subject to the provisions of
this Section 13.15 to the same extent as such Lender (or language substantially
similar to this Section 13.15(a)) any non-public information with respect to any
Borrower or any of its Subsidiaries (other than, for the avoidance of doubt,
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry) which is now or in the future furnished by or on behalf of any Credit
Party pursuant to this Agreement or any other Credit Document; provided that
each Agent, Lead Arranger and Lender may disclose any such information (i) as
has become generally available to the public other than by virtue of a breach of
this Section 13.15(a) by such Agent, Lead Arranger or Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal or supranational regulatory body having or claiming
to have jurisdiction over such Agent, Lead Arranger or Lender or to the Federal
Reserve Board or other central banking authority or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Agent, Lead Arranger or Lender, (v) in the case of any Lead Arranger or Lender,
to the Administrative Agent or the Collateral Agent, (vi) to any prospective or
actual direct or indirect contractual counterparty (other than any Disqualified
Lender except that the list of Disqualified Lenders may be furnished) in any
swap, hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.15
(or language substantially similar to this Section 13.15(a)), (vii) in the case
of any Lender, to any prospective or actual transferee, pledgee or participant
(other than any Disqualified Lender except that the list of Disqualified Lenders
may be furnished) in connection with any contemplated transfer, pledge or
participation of any of the Notes or Commitments or any interest therein by such
Lender, (viii) has become available to any Agent, Lead Arranger, any Lender, or
any of their respective Affiliates on a non-confidential basis from a source
other than a Borrower or any Subsidiary thereof, and which source is not known
by such Person to be subject to a confidentiality restriction in respect thereof
in favor of any Borrower or any Affiliate of any Borrower, (ix) for purposes of
establishing a “due diligence” defense and (x) that has been independently
developed by such Agent, Lead Arranger or Lender without the use of any other
confidential information provided by any Borrower or on the Borrowers’ behalf;
provided that such prospective transferee, pledge or participant agrees to be
bound by the confidentiality provisions contained in this Section 13.15 (or
language substantially similar to this Section 13.15(a)); provided, further,
that, to the extent permitted pursuant to any applicable law, order, regulation
or ruling, and other than in connection with credit and other bank examinations
conducted in the ordinary course with respect to such Agent, Lead Arranger or
Lender, in the case of any disclosure pursuant to the foregoing clauses (ii),
(iii) or (iv), such Agent, Lead Arranger or Lender will use its commercially
reasonable efforts


-155-



--------------------------------------------------------------------------------





to notify the Borrowers in advance of such disclosure so as to afford the
Borrowers the opportunity to protect the confidentiality of the information
proposed to be so disclosed.
(b)    Each Borrower hereby acknowledges and agrees that each Lender may share
with any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrowers or any of their Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrowers and their Subsidiaries); provided such Persons
shall be subject to the provisions of this Section 13.15 to the same extent as
such Lender.
13.16    USA Patriot Act Notice. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act Title III of Pub. 107-56
(signed into law October 26, 2001 and amended on March 9, 2009) (the “Patriot
Act”), it is required to obtain, verify, and record information that identifies
each Borrower and each Subsidiary Guarantor, which information includes the name
of each Credit Party and other information that will allow such Lender to
identify the Credit Party in accordance with the Patriot Act, and each Credit
Party agrees to provide such information from time to time to any Lender.
13.17    [Reserved].
13.18    Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that the Borrowers, their
respective Subsidiaries or any of its properties has or may hereafter acquire
any right of immunity, whether characterized as sovereign immunity or otherwise,
from any legal proceedings, whether in the United States or elsewhere, to
enforce or collect upon the Term Loans or any Credit Document or any other
liability or obligation of the Borrowers or any of their Subsidiaries related to
or arising from the transactions contemplated by any of the Credit Documents,
including, without limitation, immunity from service of process, immunity from
jurisdiction or judgment of any court or tribunal, immunity from execution of a
judgment, and immunity of any of its property from attachment prior to any entry
of judgment, or from attachment in aid of execution upon a judgment, the
Borrowers, for themselves and on behalf of their Subsidiaries, hereby expressly
waive, to the fullest extent permissible under applicable law, any such
immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere. Without limiting the
generality of the foregoing, the Borrowers further agree that the waivers set
forth in this Section 13.18 shall have the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States and are intended
to be irrevocable for purposes of such Act.
13.19    [Reserved].
13.20    INTERCREDITOR AGREEMENT.
(a)    EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT
(AND EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF
THEIR SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT,
WHICH IN CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE
TAKING OF CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.


-156-



--------------------------------------------------------------------------------





(b)    THE PROVISIONS OF THIS SECTION 13.20 ARE NOT INTENDED TO SUMMARIZE OR
FULLY DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND
NO AGENT OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.
(c)    THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS
(AND THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR
ANY OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE
INTERCREDITOR AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE
WITH THE PROVISIONS THEREOF.
13.21    Absence of Fiduciary Relationship. Notwithstanding any other provision
of this Agreement or any provision of any other Credit Document, (i) none of the
Lead Arranger, any Lender or any of their respective Affiliates shall, solely by
reason of this Agreement or any other Credit Document, have any fiduciary,
advisory or agency relationship or duty in respect of any Lender or any other
Person and (ii) the Borrowers and each Guarantor hereby waive, to the fullest
extent permitted by law, any claims they may have against the Lead Arranger, any
Lender or any of their respective Affiliates for breach of fiduciary duty or
alleged breach of fiduciary duty. Each Agent, Lender and their Affiliates may
have economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. 
13.22    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Notice of Borrowings, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.


-157-



--------------------------------------------------------------------------------





13.23    Entire Agreement. This Agreement and the other Credit Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements among the parties.
13.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent an EEA Financial Institution is a party to this Agreement
and notwithstanding anything to the contrary in any Credit Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
13.25    Original Issue Discount. FROM AND AFTER THE CLOSING DATE, THE LOANS MAY
HAVE BEEN CONSIDERED TO BE ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT,
ISSUE DATE AND YIELD TO MATURITY OF THE TERM LOANS MAY BE OBTAINED BY WRITING TO
THE BORROWERS AT THE ADDRESS SET FORTH IN SECTION 13.03 ABOVE.
13.26    Parallel Debt.
(a)    Notwithstanding anything to the contrary contained in this Agreement and
the other Credit Documents and for the purpose of the pledge and security rights
granted and to be granted under or pursuant to the Security Documents governed
by the laws of Japan, the Borrower and each other Credit Party undertake to pay
to the Collateral Agent, in its individual capacity as creditor in its own right
and not as agent, representative or trustee, as a separate independent
obligation to the Collateral Agent, the amount of its Parallel Debt.


-158-



--------------------------------------------------------------------------------





(b)    No person shall be obligated to pay any amount representing Parallel Debt
unless and until a corresponding amount of the Underlying Debt shall have become
due and payable.
(c)    To the extent any amount is paid to and received by the Collateral Agent
in payment of the Parallel Debt, the total amount due and payable in respect of
the Underlying Debt shall be decreased as if such amount were received by the
Secured Creditors or any of them in payment of the corresponding Underlying
Debt.



Section 14.    Credit Agreement Party Guaranty.
14.01    The Guaranty. In order to induce the Agents and the Lenders
(collectively, the “Lender Creditors”) to enter into this Agreement and the
Lenders to extend credit hereunder, and to induce the other Guaranteed Creditors
to enter into Designated Interest Rate Protection Agreements and Designated
Treasury Services Agreements, in recognition of the direct benefits to be
received by each Credit Agreement Party from the proceeds of the Term Loans and
the entering into of such Designated Interest Rate Protection Agreements and
Designated Treasury Services Agreements, each Borrower hereby agrees with the
Guaranteed Creditors as follows: each Borrower hereby unconditionally and
irrevocably guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of its Relevant Guaranteed Obligations to the Guaranteed Creditors
and any Indemnified Person, as applicable. If any or all of the Relevant
Guaranteed Obligations of any Credit Agreement Party to the Guaranteed Creditors
becomes due and payable hereunder, such Borrower, unconditionally and
irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, on order, on demand, together with any
and all expenses which may be incurred by the Administrative Agent and the other
Guaranteed Creditors in collecting any of the Relevant Guaranteed Obligations.
This Credit Agreement Party Guaranty is a guaranty of payment and not of
collection. This Credit Agreement Party Guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. If claim is ever
made upon any Guaranteed Creditor for repayment or recovery of any amount or
amounts received in payment or on account of any of the Relevant Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including any Relevant Guaranteed Party), then and in such event the
respective Borrower agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Credit Agreement Party, notwithstanding
any revocation of this Credit Agreement Party Guaranty or any other instrument
evidencing any liability of any Relevant Guaranteed Party, and each Credit
Agreement Party shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
14.02    Bankruptcy. Additionally, each Borrower unconditionally and irrevocably
guarantees the payment of any and all of its Relevant Guaranteed Obligations to
the Guaranteed Creditors whether or not due or payable by any Relevant
Guaranteed Party upon the occurrence of any of the events specified in Section
11.05, and irrevocably and


-159-



--------------------------------------------------------------------------------





unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, in lawful money of the United States.
14.03    Nature of Liability. The liability of each Borrower hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Relevant Guaranteed Obligations, whether executed
by any other guarantor or by any other party, and each Borrower understands and
agrees, to the fullest extent permitted under law, that the liability of such
Borrower hereunder shall not be affected or impaired by (a) any direction as to
application of payment by any Relevant Guaranteed Party or by any other party,
or (b) any other continuing or other guaranty, undertaking or maximum liability
of a guarantor or of any other party as to the Relevant Guaranteed Obligations,
or (c) any payment on or in reduction of any such other guaranty or undertaking
(other than payment in cash of the Relevant Guaranteed Obligations), or (d) any
dissolution, termination or increase, decrease or change in personnel by any
Relevant Guaranteed Party, or (e) any payment made to any Guaranteed Creditor on
the Relevant Guaranteed Obligations which any such Guaranteed Creditor repays to
any Relevant Guaranteed Party pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Credit Agreement Party waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding, or (f) any action or
inaction by the Guaranteed Creditors as contemplated in Section 14.05, or (g)
any invalidity, irregularity or unenforceability of all or any part of the
Relevant Guaranteed Obligations or of any security therefor.
14.04    Independent Obligation. The obligations of each Borrower hereunder are
independent of the obligations of any other guarantor, any other party or any
Relevant Guaranteed Party, and a separate action or actions may be brought and
prosecuted against any Credit Agreement Party whether or not action is brought
against any other guarantor, any other party or any Relevant Guaranteed Party
and whether or not any other guarantor, any other party or any Relevant
Guaranteed Party be joined in any such action or actions. Each Borrower waives,
to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by any Relevant Guaranteed Party or other circumstance which operates to
toll any statute of limitations as to such Relevant Guaranteed Party shall
operate to toll the statute of limitations as to the relevant Credit Agreement
Party. The provisions of this Section 14 constitute a continuing guaranty and
includes all present and future Relevant Guaranteed Obligations including any
under transactions continuing, compromising, extending, increasing, modifying,
releasing, or renewing the Relevant Guaranteed Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Relevant Guaranteed Obligations after prior Relevant
Guaranteed Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Borrower hereby waives any right to revoke the
provisions of this Section 14 as to future Relevant Guaranteed Obligations. If
such a revocation is effective notwithstanding the foregoing waiver, each
Borrower acknowledges and agrees that (i) no such revocation shall be effective
until written notice thereof has been received by Administrative Agent, (ii) no
such revocation shall apply to any Relevant Guaranteed Obligations in existence
on the date of receipt by Administrative Agent of such written notice (including
any subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (iii) no
such revocation shall apply to any Relevant Guaranteed Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any Relevant Guaranteed Party in existence


-160-



--------------------------------------------------------------------------------





on the date of such revocation, (iv) no payment by any Credit Agreement Party or
from any other source, prior to the date of Administrative Agent’s receipt of
written notice of such revocation shall reduce the maximum obligation of such
Credit Agreement Party hereunder, and (v) any payment by any Borrower or from
any source other than such Credit Agreement Party subsequent to the date of such
revocation shall first be applied to that portion of the Relevant Guaranteed
Obligations as to which the revocation is effective and which are not,
therefore, guarantied hereunder, and to the extent so applied shall not reduce
the maximum obligation of such Borrower hereunder. No failure or delay on the
part of any Relevant Guaranteed Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which any Relevant Guaranteed Party
would otherwise have. Except as otherwise required by the Credit Documents, no
notice to or demand on any Credit Agreement Party in any case shall entitle such
Credit Agreement Party to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Relevant Guaranteed
Party to any other or further action in any circumstances without notice or
demand. It is not necessary for any Relevant Guaranteed Party to inquire into
the capacity or powers of any Borrower or any other Relevant Guaranteed Party or
the officers, directors, partners or agents acting or purporting to act on its
or their behalf, and any Relevant Guaranteed Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
14.05    Authorization. To the fullest extent permitted under law, each Borrower
authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:
(a)    change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Relevant Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this Credit Agreement Party Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed or altered;
(b)    take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;
(c)    exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;
(d)    release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;


-161-



--------------------------------------------------------------------------------





(e)    settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) to its creditors other than the Guaranteed Creditors;
(f)    except as otherwise expressly required by the Security Documents, apply
any sums by whomsoever paid or howsoever realized to any liability or
liabilities to the Guaranteed Creditors regardless of what liability or
liabilities remain unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Designated Interest Rate
Protection Agreement, any Designated Treasury Services Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Credit Document, any Designated
Interest Rate Protection Agreement, any Designated Treasury Services Agreement
or any of such other instruments or agreements; and/or
(h)    take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of such Credit
Agreement Party from its liabilities under this Credit Agreement Party Guaranty.
14.06    Reliance. It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
14.07    Subordination. Any indebtedness of any Relevant Guaranteed Party now or
hereafter owing to any Credit Agreement Party is hereby subordinated to the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of such Relevant Guaranteed
Party to such Credit Agreement Party shall be collected, enforced and received
by such Credit Agreement Party for the benefit of the Guaranteed Creditors and
be paid over to the Administrative Agent on behalf of the Guaranteed Creditors
on account of the Relevant Guaranteed Obligations of such Relevant Guaranteed
Party to the Guaranteed Creditors, but without affecting or impairing in any
manner the liability of any Credit Agreement Party under the other provisions of
this Credit Agreement Party Guaranty. Without limiting the generality of the
foregoing, each Credit Agreement Party hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation, reimbursement,
exoneration, contribution or indemnification or any right to participate in any
claim or remedy of any Relevant Guaranteed Party which it may at any time
otherwise have as a result of this Credit Agreement Party Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Relevant Guaranteed Obligations have been irrevocably paid in full in cash. If
any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence, such amount shall be held in trust for the benefit of the
Relevant Guaranteed Parties, and shall forthwith be paid to Administrative Agent
to be credited and applied to the Relevant Guaranteed Obligations and all other
amounts payable hereunder, whether matured or unmatured, in


-162-



--------------------------------------------------------------------------------





accordance with the terms of this Agreement, or to be held as Collateral for any
Relevant Guaranteed Obligations or other amounts payable hereunder thereafter
arising. Notwithstanding anything to the contrary contained herein, no Credit
Agreement Party may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Credit
Agreement Party (the “Foreclosed Credit Agreement Party”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with a sale or other disposition by Collateral
Agent of the Equity Interests of such Foreclosed Credit Agreement Party, whether
pursuant to the Security Agreement or otherwise.
14.08    Waiver.
(a)    Each Borrower waives any right (except as shall be required by applicable
law and cannot be waived) any right to require any Guaranteed Creditor to (i)
proceed against any Relevant Guaranteed Party, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from any Relevant
Guaranteed Party, any other guarantor or any other party, (iii) protect, secure,
perfect, or insure any security interest or Lien on any property subject thereto
or exhaust any right to take any action against any other Credit Agreement Party
or any other Person, or any collateral, or (iv) pursue any other remedy in any
Guaranteed Creditor’s power whatsoever. Each Credit Agreement Party waives any
defense (except as shall be required by applicable statute and cannot be waived)
based on or arising out of any defense of any Relevant Guaranteed Party, any
other guarantor or any other party, other than payment of the Relevant
Guaranteed Obligations to the extent of such payment, based on or arising out of
the disability of any Relevant Guaranteed Party, any other guarantor or any
other party, or the validity, legality or unenforceability of the Relevant
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Relevant Guaranteed Party other than payment
of the Relevant Guaranteed Obligations to the extent of such payment. The
Guaranteed Creditors may, at their election, foreclose on any security held by
the Administrative Agent, the Collateral Agent or any other Guaranteed Creditor
by one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against any Relevant Guaranteed Party or any other party, or any
security, without affecting or impairing in any way the liability of any Credit
Agreement Party hereunder except to the extent the Relevant Guaranteed
Obligations have been paid. Each Credit Agreement Party waives, to the fullest
extent permitted under law, any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Credit Agreement Party against any Relevant Guaranteed Party or any other party
or any security.
(b)    Each Borrower waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Credit Agreement Party Guaranty, and notices of
the existence, creation or incurring of new or additional Relevant Guaranteed
Obligations. Each Credit Agreement Party assumes all responsibility for being
and keeping itself informed of each Relevant Guaranteed Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Relevant Guaranteed Obligations and the nature, scope and
extent of the


-163-



--------------------------------------------------------------------------------





risks which such Credit Agreement Party assumes and incurs hereunder, and agrees
that neither the Administrative Agent nor any of the other Guaranteed Creditors
shall have any duty to advise any Credit Agreement Party of information known to
them regarding such circumstances or risks.
(c)    Each Borrower, to the fullest extent permitted under law, (i)
subordinates to the payment in full of the Obligations, any right to assert
against any Relevant Guaranteed Party, any defense (legal or equitable),
set-off, counterclaim, or claim which each Credit Agreement Party may now or at
any time hereafter have against Borrower or any other party liable to any
Relevant Guaranteed Party; and (ii) waives any defense, set-off, counterclaim,
or claim, of any kind or nature, arising directly or indirectly from the present
or future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor.
14.09    Maximum Liability. It is the desire and intent of each Credit Agreement
Party and the Guaranteed Creditors that this Credit Agreement Party Guaranty
shall be enforced against such Credit Agreement Party to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If, however, and to the extent that, the
obligations of any Credit Agreement Party under this Credit Agreement Party
Guaranty shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the amount of such Credit
Agreement Party’s obligations under this Credit Agreement Party Guaranty shall
be deemed to be reduced and such Credit Agreement Party shall pay the maximum
amount of the Relevant Guaranteed Obligations which would be permissible under
applicable law.
14.10    Payments. All payments made by a Borrower pursuant to this Section 14
will be made without setoff, counterclaim or other defense, and shall be subject
to the provisions of Sections 5.03 and 5.04.
14.11    Joint and Several Liability of Borrowers.
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Credit Documents in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrower to accept joint and several liability
for the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 14.11), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrower will make such payment with respect to, or perform, such
Obligations.


-164-



--------------------------------------------------------------------------------





(d)    The Obligations of each Borrower under the provisions of this Section
14.11 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
(e)    Except as otherwise expressly provided in this Agreement and the other
Credit Documents, each Borrower hereby waives notice of acceptance of its joint
and several liability, notice of any Incremental Term Loans, Refinancing Term
Loans or Extended Term Loans issued under or pursuant to this Agreement, notice
of the occurrence of any Default, Event of Default, or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by any Agent or any other Secured Creditor under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).
(f)    Each Borrower represents and warrants to the Agents and the other Secured
Creditors that such Borrower is currently informed of the financial condition of
the other Borrower and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to Agent and the other Secured
Creditors that such Borrower has read and understands the terms and conditions
of the Credit Documents. Each Borrower hereby covenants that such Borrower will
continue to keep informed of the other Borrower’s financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.
(g)    Each Borrower waives all rights and defenses arising out of an election
of remedies by any Agent or any other Secured Creditor, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed such Agent’s or such Secured
Creditor’s rights of subrogation and reimbursement against any Borrower.
(h)    [Reserved].
(i)    The provisions of this Section 14.11 are made for the benefit of the
Agents, the other Secured Creditors and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all Borrowers
as often as occasion therefor may arise and without requirement on the part of
any Agent, any other Secured Creditor or any of their respective successors or
assigns first to marshal any of its or their claims or to exercise any of its or
their rights against any Borrower or to exhaust any remedies available to it or
them against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 14.11 shall remain in effect until all of the
Obligations shall have been paid in full in accordance with the express terms of
this Agreement. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or any other Secured Creditor upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 14.11 will forthwith be reinstated in effect, as though such
payment had not been made.


-165-



--------------------------------------------------------------------------------





(j)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against the other Borrower with respect to any
liability incurred by it hereunder or under any of the other Credit Documents,
any payments made by it to any Agent or any other Secured Creditor with respect
to any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in accordance with the terms of
this Agreement. Any claim which any Borrower may have against the other Borrower
with respect to any payments to any Agent or any other Secured Creditor
hereunder or under any other Credit Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to the
other Borrower therefor.
(k)    Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to any indebtedness owing by any Borrower to the other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of the other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, subject to the
Intercreditor Agreement, such amounts shall be collected, enforced and received
by such Borrower as trustee for the Agents, and such Borrower shall deliver any
such amounts to Administrative Agent for application to the Obligations in
accordance with Section 7.4 of the Security Agreement.
(l)    Each Borrower hereby agrees that, to the extent any Borrower shall have
paid more than its proportionate share of any payment made hereunder, such
Borrower shall be entitled to seek and receive contribution from and against the
other Borrower hereunder which has not paid its proportionate share of such
payment, in an amount not to exceed the highest amount that would be valid and
enforceable and not subordinated to the claims of other creditors as determined
in any action or proceeding involving any state corporate, limited partnership
or limited liability law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally. Each such Borrower’s right of contribution shall be subject
to the terms and conditions of clauses (j) and (k) of this Section 14.11. The
provisions of this clause (l) shall in no respect limit the obligations and
liabilities of any Borrower to the Agents and the Lenders, and each Borrower
shall remain liable to the Agent and the Lenders for the full amount such
Borrower agreed to repay hereunder.
14.12    Keepwell. Each Borrower that is a Qualified ECP Guarantor (as defined
below) at the time the Credit Agreement Party Guaranty or the grant of the
security interest under the Credit Documents, in each case, by any Specified
Credit Party, becomes effective with respect to any Swap Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Credit Party with respect
to such Swap Obligation as may be needed by such Specified Credit Party from
time to time to honor all of its obligations under this Credit


-166-



--------------------------------------------------------------------------------





Agreement Party Guaranty and the other Credit Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Section 14.12 voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 14.12 shall remain in full force and effect until
the Guaranteed Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified
Credit Party for all purposes of the Commodity Exchange Act. “Qualified ECP
Guarantor” shall mean, in respect of any Swap Obligation, each Credit Agreement
Party that has total assets exceeding $10,000,000 at the time the Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
*    *    *



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
KEMET CORPORATION, as a Borrower
By:    /s/ WILLIAM M. LOWE, JR.    
    Name: William M. Lowe, Jr.
    Title: Executive Vice President and Chief
Financial Officer
KEMET ELECTRONICS CORPORATION, as a Borrower
By:    /s/ WILLIAM M. LOWE, JR.    
    Name: William M. Lowe, Jr
    Title: Executive Vice President and Chief
Financial Officer


-167-



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
By:    /s/ DAVID H. STRICKERT    
    Name: David H. Strickert
    Title: Managing Director
BANK OF AMERICA, N.A., as a Lender
By:    /s/ DAVID H. STRICKERT    
    Name: David H. Strickert
    Title: Managing Director




[Term Loan Credit Agreement]

